Exhibit 10.2
 
CONTRIBUTION AGREEMENT
 
between
 
QUICKSILVER RESOURCES INC.
 
and
 
BREITBURN OPERATING L.P.
 


 
 


 
Dated as of September 11, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
DEFINITIONS
  1
Section 1.1
Certain Definitions
  1
Section 1.2
Interpretation
22
Section 1.3
WCGP
22
     
ARTICLE II
CONSIDERATION; CLOSING
23
Section 2.1
Contribution
23
Section 2.2
Deposit
24
Section 2.3
Adjustments to Initial Consideration Regarding QRI Assets and Certain Other
Adjustments
25
Section 2.4
Adjustment to Initial Consideration Regarding Transferred Companies
26
Section 2.5
Adjustment Methodology; Preliminary Settlement Statement; Final Settlement
Statement
26
Section 2.6
Disputes
28
Section 2.7
Pre-Closing Distributions
28
Section 2.8
Suspended Proceeds
29
Section 2.9
Assumed Liabilities Regarding the Acquired Assets
29
Section 2.10
Closing
29
Section 2.11
Closing Deliveries of BreitBurn
30
Section 2.12
Closing Deliveries of Quicksilver
30
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO QUICKSILVER
31
Section 3.1
Due Incorporation and Power of Quicksilver
32
Section 3.2
Authorization and Validity of Agreement
32
Section 3.3
Non-Contravention
32
Section 3.4
Equity Interests
32
Section 3.5
Investment Intent
33
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO ACQUIRED COMPANIES, TRANSFERRED
COMPANIES AND THE ACQUIRED ASSETS
33
Section 4.1
Due Incorporation
33
Section 4.2
Non-Contravention
33
Section 4.3
Governmental Approvals; Consents and Actions
33
Section 4.4
Financial Statements
34
Section 4.5
Books and Records
34
Section 4.6
No Undisclosed Liabilities
34
Section 4.7
Absence of Changes
34
Section 4.8
Contracts
35
Section 4.9
Litigation
36

 
-i-

--------------------------------------------------------------------------------


 
Section 4.10
Compliance with Laws
37
Section 4.11
Tax Matters
37
Section 4.12
Employee and Labor Matters
38
Section 4.13
Environmental Matters
39
Section 4.14
Finders; Brokers
40
Section 4.15
Insurance
40
Section 4.16
Bank Accounts
40
Section 4.17
Officers and Directors
40
Section 4.18
Oil and Gas Properties
40
Section 4.19
Gas Regulatory Matters
41
Section 4.20
Affiliate Transactions
41
Section 4.21
Special Warranty of Title
41
Section 4.22
Accuracy of Data
41
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO BREITBURN AND BREITBURN PARENT
42
Section 5.1
Due Organization and Power of BreitBurn
42
Section 5.2
Authorization and Validity of Agreement
42
Section 5.3
Non-Contravention
42
Section 5.4
Governmental Approvals; Consents and Actions
42
Section 5.5
Investment Intent
43
Section 5.6
Independent Decision; Hazardous Materials
43
Section 5.7
Financial Capacity; No Financing Condition
43
Section 5.8
Finders; Brokers
44
Section 5.9
No Knowledge of Quicksilver’s Breach
44
Section 5.10
Capitalization of BreitBurn Parent and Valid Issuance of Common Units
44
Section 5.11
SEC Documents
45
Section 5.12
Tax
46
Section 5.13
Investment Company Status
46
Section 5.14
Offering
46
Section 5.15
Internal Accounting Controls
46
Section 5.16
Material Agreements
46
     
ARTICLE VI
AGREEMENTS OF BREITBURN AND QUICKSILVER
47
Section 6.1
Operation of the Business
47
Section 6.2
Efforts; Cooperation; HSR and Other Filings
49
Section 6.3
Public Disclosures
49
Section 6.4
Pre-Closing Access; Post-Closing Delivery and Access to Records and Personnel
49
Section 6.5
Employee Matters
52
Section 6.6
Workforce Reduction Notices
52
Section 6.7
Inter-Company Transactions; Insurance
52
Section 6.8
Release of Guarantees and Bonds
53
Section 6.9
Amendments of Disclosure Schedules
53
Section 6.10
Removal of Quicksilver Identification
54
Section 6.11
Assigned QRI Assets
54

 
-ii-

--------------------------------------------------------------------------------


 
Section 6.12
Title Defects; Title Defect Procedure and Adjustments
54
Section 6.13
Preferential Purchase Rights
60
Section 6.14
Environmental Defects; Environmental Defect Procedure and Adjustments
61
Section 6.15
Historical Financial Statements
64
Section 6.16
Operatorship
65
Section 6.17
Cash Items
65
Section 6.18
Standstill
66
Section 6.19
Release
66
Section 6.20
Quicksilver Lock-Up
66
Section 6.21
Redemption Prohibition
66
Section 6.22
Consent
66
Section 6.23
End User Contracts
67
     
ARTICLE VII
CONDITIONS
68
Section 7.1
Conditions Precedent to Obligations of BreitBurn and Quicksilver
68
Section 7.2
Conditions Precedent to Obligation of Quicksilver
68
Section 7.3
Conditions Precedent to Obligation of BreitBurn
69
     
ARTICLE VIII
TERMINATION
69
Section 8.1
Termination Events
69
Section 8.2
Effect of Termination
70
     
ARTICLE IX
SURVIVAL; INDEMNIFICATION
71
Section 9.1
Survival
71
Section 9.2
Indemnification by Quicksilver
72
Section 9.3
Indemnification by BreitBurn
75
Section 9.4
Other Indemnification Matters and Limitations
76
Section 9.5
Materiality Exclusion
77
     
ARTICLE X
TAX MATTERS
77
Section 10.1
Preparation and Filing of Tax Returns
77
Section 10.2
Tax Treatment of Payments
80
Section 10.3
Transfer Taxes
80
Section 10.4
Allocation of Consideration
80
Section 10.5
Tax Treatment of Transaction
80
Section 10.6
BreitBurn’s Tax Indemnity
81
Section 10.7
Tax Sharing Agreements
81
Section 10.8
Conflict
81
Section 10.9
Procedures Relating to Indemnification of Tax Claims
81
Section 10.10
Like Kind Exchange
82
Section 10.11
Consents
82
Section 10.12
Survival
82
     
ARTICLE XI
MISCELLANEOUS
82
Section 11.1
Notices
82



-iii-

--------------------------------------------------------------------------------


Section 11.2
Expenses
83
Section 11.3
Non-Assignability
84
Section 11.4
Amendment; Waiver
84
Section 11.5
No Third Party Beneficiaries
84
Section 11.6
Governing Law
84
Section 11.7
Consent to Jurisdiction
85
Section 11.8
Entire Agreement
85
Section 11.9
Severability
85
Section 11.10
Counterparts
85
Section 11.11
Further Assurances
85
Section 11.12
Schedules and Exhibits
85
Section 11.13
Specific Performance; Limitation on Damages
86
Section 11.14
Waiver of Jury Trial
86
Section 11.15
Time
86
Section 11.16
No Further Representations; Disclaimers
86
Section 11.17
Confidentiality
87

 
-iv-

--------------------------------------------------------------------------------


 
EXHIBITS


Exhibit A-1
Wells
Exhibit A-2
Oil, Gas & Mineral Leases- HBP
Exhibit A-3
Oil, Gas & Mineral Leases- Undeveloped
Exhibit A-4
Fixed Facilities and Gas Pipeline Systems
Exhibit A-5
Real Property Interests
Exhibit A-6
Office and Storage Leases
Exhibit B
Excluded Assets
Exhibit C-1
Form of Asset Assignment
Exhibit C-2
Form of Venture Interest Assignment
Exhibit D
Tax Allocated Values
Exhibit E
Transition Services Agreement
Exhibit F
Registration Rights Agreement
Exhibit G
Tax Opinion



SCHEDULES


Schedule K-B
Knowledge (BreitBurn)
Schedule K-Q
Knowledge (Quicksilver)
Schedule 1.1
Audits
Schedule 3.4
Burdens on Equity Interests
Schedule 4.1
Equity Interests of Acquired Companies
Schedule 4.3(a)
Governmental Approvals; Consents
Schedule 4.3(b)
Actions
Schedule 4.4
Financial Statements
Schedule 4.6
No Undisclosed Liabilities
Schedule 4.7
Absence of Changes
Schedule 4.8
Disclosed Contracts
Schedule 4.9
Litigation
Schedule 4.10
Compliance with Laws
Schedule 4.11
Tax Matters
Schedule 4.12
Business Employees
Schedule 4.12(a)
Business Employee Agreements
Schedule 4.13
Environmental Matters
Schedule 4.15
Insurance
Schedule 4.16
Bank Accounts
Schedule 4.17
Officers and Directors
Schedule 4.18(a)
Oil and Gas Allowables
Schedule 4.18(b)
Take or Pay
Schedule 4.18(c)
Production Sales Contracts
Schedule 4.18(d)
Imbalances
Schedule 4.19
Certain Gathering Facilities
Schedule 5.4(a)
Governmental Approvals, Consents (BreitBurn)
Schedule 5.4(b)
Actions (BreitBurn)
Schedule 5.10(c)
BreitBurn Parent Obligations
Schedule 5.10(d)
Liens on BreitBurn Parent Subsidiaries' Equity Interests
Schedule 6.1
Operation of the Business
Schedule 6.7(a)
Inter-Company Transactions
Schedule 6.8
Guarantees & Bonds
Schedule 6.12(a) 
Preliminary Allocated Values

 
-v-

--------------------------------------------------------------------------------


 
CONTRIBUTION AGREEMENT
 
This Contribution Agreement, dated as of September 11, 2007 (hereinafter this
“Agreement”), is made by and between Quicksilver Resources Inc., a Delaware
corporation (“Quicksilver”), and BreitBurn Operating L.P., a Delaware limited
partnership (“BreitBurn”).  Quicksilver and BreitBurn are sometimes collectively
referred to herein as the “Parties”, and individually as a “Party”.
 
RECITALS
 
WHEREAS, Quicksilver owns 100% of all of the issued and outstanding capital
stock of (i) Terra Energy Ltd., a Michigan corporation (“Terra”), (ii) GTG
Pipeline Corporation, a Virginia corporation (“GTG”), and (iii) Mercury
Michigan, Inc., a Michigan corporation (“Mercury”);
 
WHEREAS, Quicksilver owns (i) an undivided 50% of the limited liability company
interests of Beaver Creek Pipeline, L.L.C., a Michigan limited liability company
(“Beaver Creek”), and the remaining 50% of the limited liability company
interest of Beaver Creek is owned by Mercury, and (ii) a 5.5385% limited
partnership interest of Wilderness - Chester Gas Processing LP, a Michigan
limited partnership (“WCGP”); and the capital stock of Terra, GTG, and Mercury
owned by Quicksilver, together with Quicksilver’s limited liability company
interest in Beaver Creek and its limited partnership interest of WCGP, are
collectively referred to herein as the “Equity Interests”;
 
WHEREAS, Quicksilver also owns the QRI Assets (as hereinafter defined); and
 
WHEREAS, Quicksilver desires to contribute to BreitBurn, and BreitBurn desires
to acquire from Quicksilver, subject to and in accordance with the terms hereof,
the Equity Interests and all of Quicksilver’s right, title and interest in and
to the QRI Assets, as hereinafter defined (collectively, the “Interests”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and intending to be legally
bound, the Parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1  Certain Definitions.  As used in this Agreement, the following
terms will have the respective meanings set forth below:
 
“Acquired Assets” shall mean and include, collectively, the following (excluding
any Excluded Assets):
 

--------------------------------------------------------------------------------


(a)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to the oil, gas and/or mineral leases,
leasehold interests, mineral fee interests, royalty and overriding royalty
interests (“O&G Interests”), described on Exhibits A-2 and A-3 (with Exhibit A-2
being those leases currently being held by production, and Exhibit A-3 being
those leases that are currently undeveloped), together with any rights and
interests of Quicksilver and its Affiliates (including the Acquired Companies)
attributable or allocable to any of the foregoing interests by virtue of any
pooling, unitization, communitization, operating or other agreements, and in and
to any ratifications and/or amendments to such leases, whether or not such
ratifications or amendments are described in Exhibits A-2 or A-3 (individually,
an “Oil and Gas Property”, and collectively, the “Oil and Gas Properties”); and
without limitation to the above, it is the intention of Quicksilver that the Oil
and Gas Properties include all O&G Interests owned directly by Quicksilver and
its Affiliates (including the Acquired Companies) which are located in the
States of Michigan, Kentucky and Indiana, whether or not described on Exhibits
A-2 and A-3;
 
(b)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all wells located on, allocable to
or attributable to the Oil and Gas Properties, including, without limitation,
those oil and gas wells, wellbores, water wells, CO2 wells and injection wells
described on Exhibit A-1 (individually, a “Well”, and collectively, the
“Wells”), and without limitation to the above, it is the intention of
Quicksilver that the Wells include all of such interests owned directly by
Quicksilver and its Affiliates (including the Acquired Companies) in wells
located on, allocable to or attributable to the Oil and Gas Properties which are
located in the States of Michigan, Kentucky and Indiana, whether or not
described on Exhibit A-1;
 
(c)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to the Fixed Facilities;
 
(d)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all materials, supplies,
inventories, machinery, equipment, improvements and other personal property and
fixtures (including, but not by way of limitation, all casing, wellhead
equipment, pumping units, tanks, vehicles, and other equipment), which are
located on, allocable to, or directly and primarily used by Quicksilver or its
Affiliates (including the Acquired Companies) in connection with the ownership,
operation, development, or maintenance of the Fixed Facilities, Oil and Gas
Properties, Wells, Real Property Interests, Office and Storage Leases or the
Hydrocarbons (collectively, the “Personal Property”);
 
(e)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all contracts and agreements
allocable or attributable or directly relating to the Fixed Facilities, Oil and
Gas Properties, Wells, Real Property Interests, Office and Storage Leases, the
Personal Property or the Hydrocarbons, including, but not limited to, production
sales contracts, joint operating agreements, unit agreements, pooling
agreements, area of mutual interest agreements, farmout agreements, farmin
agreements, joint venture agreements, participation agreements, exploration
agreements, processing agreements, transportation agreements, gathering
agreements,
-2-

--------------------------------------------------------------------------------

balancing agreements, storage agreements, platform sharing agreements, and other
contracts and agreements (collectively, the “Contracts”); provided, however,
Contracts shall not include any O&G Interests;
 
(f)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all other real property interests
located in the States of Michigan, Kentucky and Indiana (other than Oil and Gas
Properties, Fixed Facilities and Office and Storage Leases), together with all
rights of way, easements, surface leases, permits, licenses, servitudes, and
other rights of surface use located in the States of Michigan, Kentucky and
Indiana attributable to or used in connection with the ownership and operation
of the Fixed Facilities, Oil and Gas Properties, Wells, Office and Storage
Leases, the Personal Property, or the Hydrocarbons, including those as may be
described on Exhibit A-5 (collectively, the “Real Property Interests”);
 
(g)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all office and storage leases used
in connection with the Fixed Facilities, Oil and Gas Properties, Wells, Real
Property Interests or the Personal Property, that are described on Exhibit A-6
(collectively, the “Office and Storage Leases”);
 
(h)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all natural gas, casinghead gas,
drip gasoline, natural gasoline, natural gas liquids, condensate, products,
crude oil and all other liquid or gaseous hydrocarbons allocable to the Wells,
Oil and Gas Properties and Fixed Facilities produced, saved and marketed on and
after the Effective Time, together with all Imbalances attributable to the QRI
Assets (collectively, the “Hydrocarbons”); and
 
(i)  all of the rights, titles and interests of Quicksilver and its Affiliates
(including the Acquired Companies) in and to all seismic data and seismic
surveys owned by Quicksilver or the Acquired Companies that cover the Oil and
Gas Properties (“Owned Seismic”); provided, however, that to the extent any such
data or surveys are licensed from third parties and will require licensor
approval or the payment of a transfer fee in connection with the transactions
contemplated herein, Quicksilver shall use commercially reasonable efforts to
assist BreitBurn in securing a transfer to BreitBurn at Closing thereof (but
BreitBurn shall be solely responsible for any and all fees and costs relating to
any approval or transfer).
 
“Acquired Companies” shall mean Terra, GTG, Mercury and Beaver Creek.  The term
“Acquired Companies” shall also include the limited liability companies into
which Terra, GTG and Mercury merge as contemplated in Section 10.5.
 
“Acquired Company Liabilities” shall mean all the liabilities that are treated
as being assumed by Breitburn Parent for United States federal income Tax
purposes at the Closing.
 
“Action” shall mean any claim, action, litigation, suit, arbitration, other
legal or administrative proceeding or investigation by or before any
Governmental Entity or arbitrator.
 
-3-

--------------------------------------------------------------------------------


“Additional Cash Consideration” has the meaning specified in Section 2.1(b)(ii).
 
“Affiliate” of a Person shall mean any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with the first mentioned Person.  For avoidance of doubt,
Pennsylvania Avenue Limited Partnership shall not be considered to be an
Affiliate of Quicksilver.
 
“Affiliate Agreements” shall mean any Contracts between Quicksilver or any of
its Affiliates (other than any of the Transferred Companies), on the one hand,
and any of the Transferred Companies, on the other.
 
“Aggregate Deductible” shall mean an amount equal to $30,000,000.
 
“Aggregate Indemnity Cap” shall have the meaning specified in Section 9.2(b)(v).
 
“Agreement” shall have the meaning specified in the Preamble.
 
“Asset Assignments” shall mean the one or more forms of assignment and bill of
sale, transferring the QRI Assets to BreitBurn, acknowledging BreitBurn’s
assumption of the Assumed Liabilities, acknowledging that it is being made
expressly subject to this Agreement, and otherwise in substantially the form
attached hereto as Exhibit C-1.
 
“Assumed Liabilities” shall have the meaning specified in Section 2.9.
 
“Audited Special Financial Statements” shall have the meaning specified in
Section 6.15(c).
 
“Beaver Creek” shall have the meaning specified in the Recitals.
 
“Bonds” shall have the meaning specified in Section 6.8.
 
“Books and Records” shall have the meaning specified in Section 6.4(b).
 
 “BreitBurn” shall have the meaning specified in the Preamble.
 
“BreitBurn Employer” shall have the meaning specified in Section 6.5(a).
 
“BreitBurn Indemnified Parties” shall have the meaning specified in Section
9.2(a).
 
“BreitBurn Parent” shall mean BreitBurn Energy Partners L.P., a Delaware limited
partnership.
 
“BreitBurn Parent Financial Statements” shall have the meaning specified in
Section 5.11.
 
“BreitBurn Parent SEC Documents” shall have the meaning specified in Section
5.11.
 
-4-

--------------------------------------------------------------------------------


“Business” shall mean both: (a) the ownership and operation by Quicksilver of
the QRI Assets, as currently owned and operated by Quicksilver, and (b) the
business and operations of each of the Transferred Companies, as currently
conducted by such Transferred Companies.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day banks
in the State of New York are authorized or required to be closed.
 
“Business Employee” shall mean any individual who is an employee of Quicksilver
whose employment relates primarily to the Business or to Quicksilver’s ownership
of the Transferred Companies, insofar as such employees are identified on
Schedule 4.12.
 
“Cash Consideration” shall have the meaning specified in Section 2.1(b)(ii).
 
“Claim Notice” shall have the meaning specified in Section 9.1(b).
 
“Closing” shall have the meaning specified in Section 2.10.
 
“Closing Cash” shall have the meaning specified in Section 2.5(c).
 
“Closing Date” shall have the meaning specified in Section 2.10.
 
“Closing Date Consideration” shall have the meaning specified in Section 2.1(b).
 
“Closing Net Working Capital” shall have the meaning specified in Section
2.5(c).
 
“Closing Consideration Allocation Schedule” shall have the meaning specified in
Section 10.4.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Common Units” shall have the meaning specified in the Partnership Agreement.
 
“Competing Transaction” shall have the meaning specified in Section 6.18.
 
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated as of July 9, 2007, between Quicksilver and BreitBurn.
 
“Consideration Allocation” shall have the meaning specified in Section 10.4.
 
“Contracts” shall have the meaning specified in the definition of “Acquired
Assets.”
 
“Contributed Assets” shall have the meaning specified in Section 10.4.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
-5-

--------------------------------------------------------------------------------


“Conversions” shall have the meaning specified in Section 10.5.
 
“Cure Period” shall have the meaning specified in Section 6.12(c).
 
“Current Assets” as of a specified date shall mean the current assets of the
Transferred Companies, as would be reflected on a consolidated balance sheet as
of such date, as determined under GAAP, but excluding (a) cash and cash
equivalents, (b) inter-company accounts between the Transferred Companies, on
the one hand, and Quicksilver or its Affiliates (other than the Transferred
Companies), on the other (as such inter-company accounts are to be rendered zero
as of Closing, in accordance with the provisions of Section 6.7), (c) insurance
proceeds receivable with respect to any casualty event or loss incurred before,
on or after the date hereof and prior to the Effective Time, (d) any prepayments
of income taxes and other assets relating to the payment of income taxes, and
(e) any Imbalances.
 
“Current Liabilities” as of a specified date shall mean the current liabilities
of the Transferred Companies, as would be reflected on a consolidated balance
sheet as of such date as determined under GAAP, but excluding (a) inter-company
accounts between the Transferred Companies, on the one hand, and Quicksilver or
its Affiliates (other than the Transferred Companies), on the other, (b) any
current inter-company liabilities eliminated at Closing pursuant to Section 6.7,
(c) any liabilities for Taxes, and (d) any Imbalances.
 
“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Entities (or railroads and public utilities who may have granted
easements or permits relating to the Business) for the assignment of the
Interests to BreitBurn that are customarily obtained after the assignment of
properties similar to the Interests.
 
“Damages” shall mean any and all actual damages relating to any demands, claims,
lawsuits, proceedings, arbitrations, investigations and other Actions, causes of
action, judgments, injunctions, awards, settlements, obligations, losses,
liabilities, costs and expenses, including reasonable attorney fees, court
costs, investigative and preparation expenses and other documented out of pocket
expenses incurred in connection with any of the foregoing.
 
“Defensible Title” shall mean, subject to any Permitted Liens, title of
Quicksilver or its Affiliates (including the Acquired Companies), in the
aggregate, that:
 
(a)  with respect to each Well or well location (or the specified zone(s)
therein) identified on Exhibit A-1, entitles Quicksilver and its Affiliates
(including the Acquired Companies), in the aggregate, to receive without
reduction, suspension or termination throughout the productive life of such Well
or well location not less than the Net Revenue Interest shown in Exhibit A-1
therefor, except for (i) decreases in connection with those operations in which
Quicksilver and its Affiliates (including the Acquired Companies), in the
aggregate, is a non-consenting or non-participating co-owner, (ii) decreases
resulting from the establishment or amendment of pools or units, (iii) decreases
required to allow other working interest owners to make up past underproduction
or pipelines to make up past under deliveries, (iv) effects of reaching payout
status, and (v) as otherwise reflected or disclosed in Exhibit A-1;
 
(b)  with respect to each Well or well location (or the specified zone(s)
therein) identified on Exhibit A-1, obligates Quicksilver and any of its
Affiliates (including the Acquired
-6-

--------------------------------------------------------------------------------


Companies), in the aggregate, to bear a Working Interest that is not greater
than that shown therefor in Exhibit A-1, except for (i) increases resulting from
contribution requirements with respect to defaulting co-owners under applicable
operating agreements, (ii) increases in connection with those operations in
which Quicksilver or its Affiliates (including the Acquired Companies), as the
case may be, is a consenting or participating co-owner and one or more other
working interest owners are non-consenting or non-participating co-owners, (iii)
increases resulting from the establishment or amendment of pools or units, (iv)
effects of reaching payout status, (v) increases to the extent that they are
accompanied by a proportionate increase in the Net Revenue Interest (or the
specified zone(s) therein), and (vi) as otherwise reflected or disclosed in
Exhibit A-1;
 
(c)  with respect to the Wells and well locations described in subparagraphs (a)
and (b) above, is free and clear of any Liens, other than Permitted Liens or as
otherwise reflected or disclosed in Exhibits A-1 through A-3; or
 
(d)  with respect to Acquired Assets other than the Wells, well locations and
Oil and Gas Properties, is defensible and free and clear of any Liens, other
than with regard to Permitted Liens or as otherwise reflected or disclosed in
Exhibits A-4 through A-6.
 
“Delaware LLC Act” shall have the meaning specified in Section 5.10(d).
 
“Delaware LP Act” shall have the meaning specified in Section 5.10(b).
 
“De Minimis BreitBurn Losses” shall have the meaning specified in Section
9.2(b)(ii).
 
“Deposit” shall have the meaning specified in Section 2.2(a).
 
“Designated Employees” shall have the meaning specified in Section 6.5(a).
 
“Disclosed Contract” and “Disclosed Contracts” shall each have the meaning
specified in Section 4.8(a).
 
“Disclosure Schedules” shall have the meaning specified in Section 6.9(a).
 
“Dispute Notice” shall have the meaning specified in Section 2.5(c).
 
“Effective Time” shall mean 7:00 a.m. (Eastern Time) on the Closing Date.
 
“End User Contracts” shall have the meaning specified in Section 6.23(a).
 
“Environmental Assessment” shall have the meaning specified in Section 6.14(a).
 
“Environmental Condition” shall mean (a) a condition existing prior to the
Closing Date with respect to the air, soil, subsurface, surface waters, ground
waters and/or sediments that causes any Acquired Assets or the assets of WCGP to
not be in compliance with any Environmental Laws or (b) the extent to which the
operation of any Acquired Assets or the Business results in any environmental
pollution, contamination, degradation, or damage to
-7-

--------------------------------------------------------------------------------


property such that remedial or corrective action is presently required (or if
known, would be presently required) under Environmental Laws.
 
“Environmental Defect” shall have the meaning specified in Section 6.14(b)(i).
 
“Environmental Defect Amount” shall have the meaning specified in Section
6.14(b)(i).
 
“Environmental Defect Notice” shall have the meaning specified in Section
6.14(b)(i).
 
“Environmental Laws” shall mean any and all Laws relating to the prevention of
pollution, the preservation and restoration of environmental quality, the
protection of human health, wildlife or environmentally sensitive areas, the
remediation of contamination, the generation, handling, treatment, storage,
transportation, disposal or release into the environment of waste materials, or
the regulation of or exposure to hazardous, toxic or other substances alleged to
be harmful.  The term “Environmental Laws” includes all applicable judicial and
administrative Orders, consent decrees or directives issued by a Governmental
Entity pursuant to the foregoing.  Unless expressly included in and required by
applicable requirements of statutes, regulations, judicial and administrative
Orders, consent decrees or directives issued by a Governmental Entity included
in Environmental Laws, the term “Environmental Laws” does not include good or
desirable operating practices or standards that may be employed or adopted by
other oil or gas well or pipeline operators or recommended by a Governmental
Entity.  The term “Environmental Laws” does not include the Occupational Safety
and Health Act or any other Law governing worker safety or workplace conditions.
 
“Environmental Liabilities” shall mean any and all liabilities,
responsibilities, claims, suits, losses, costs (including remediation, removal,
response, abatement, clean-up, investigative, and/or monitoring costs and any
other related costs and expenses), damages, natural resource damages,
settlements, consulting fees, expenses, assessments, liens, penalties, fines,
orphan share, prejudgment and post-judgment interest, court costs, and attorney
fees incurred or imposed (a) pursuant to any order, notice of responsibility,
directive (including requirements embodied in Environmental Laws), injunction,
judgment or similar ruling or act (including settlements) by any Governmental
Entity to the extent arising out of any violation of, or remedial obligation
under, any Environmental Law which is attributable to (or for which any
liability or responsibility is incurred or imposed as a result of) the ownership
or operation of the Acquired Assets or the assets of WCGP prior to the Closing
Date, or (b) pursuant to any claim or cause of action by a Governmental Entity
or other Person for personal injury, death, property damage, damage to natural
resources, remediation or response costs, or similar costs or expenses to the
extent arising out of a release of Hazardous Materials or any violation of, or
any remediation obligation under, any Environmental Laws which is attributable
to (or for which any liability or responsibility is incurred or imposed as a
result of) the ownership or operation of the Acquired Assets or the assets of
WCGP prior to the Closing Date, or (c) as a result of Environmental Conditions.
 
“Equity Consideration” shall mean the sum of the QRI Assets Equity Consideration
and the Equity Interests Equity Consideration.
 
-8-

--------------------------------------------------------------------------------


“Equity Interests” shall have the meaning specified in the Recitals.
 
“Equity Interests Equity Consideration” shall have the meaning specified in
Section 2.1(a).
 
“Estimated Cash” shall have the meaning specified in Section 2.4.
 
“Estimated Net Working Capital” shall have the meaning specified in Section 2.4.
 
“Estimated Net Working Capital Adjustment” shall mean Estimated Net Working
Capital less the Target Net Working Capital Amount, which value shall be
expressed as a negative number if the Target Net Working Capital Amount exceeds
the Estimated Net Working Capital, and which number shall be expressed as a
positive number if the Estimated Net Working Capital exceeds the Target Net
Working Capital Amount.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Excluded Assets” shall mean and include any and all Hedge Agreements, as well
as any other  rights, titles and interests in and to those assets, interests and
contracts described on Exhibit B.  “Excluded Assets” shall also include any
Title Defect Properties and Preferential Right Properties excluded from the
Acquired Assets pursuant to Section 6.12 or Section 6.13, respectively, together
with a pro rata share of all of Quicksilver’s or the Acquired Companies’ right,
title and interest in, to and under all Wells, Personal Property, Real Property
Interests, Hydrocarbons, Owned Seismic, and Books and Records included in the
Acquired Assets that are directly related or attributable to such Title Defect
Properties or Preferential Right Properties, subject to Quicksilver’s
obligation, if applicable, to deliver to BreitBurn an assignment of any such
Title Defect Property and related or attributable rights post-Closing pursuant
to Section 6.12(c) and BreitBurn’s obligation, if applicable, to purchase any
such Preferential Right Property pursuant to Section 6.13(c).
 
“Final Adjustment Statement” shall have the meaning specified in Section 2.6.
 
“Final Consideration” shall have the meaning specified in Section 2.1(b)(i).
 
“Final Settlement Statement” shall have the meaning specified in Section 2.5(c).
 
“Financial Statements” shall mean each of the unaudited balance sheets and
related statements of income of the Acquired Companies (other than Beaver
Creek), as described in Section 4.4(a).
 
“Fixed Facilities” shall mean and include all of Quicksilver’s and its
Affiliates’ (including the Acquired Companies’) rights, titles and interests in
and to those gas processing plants, treatment plants, dehydration units, gas
gathering systems, pipelines, flowlines, buildings, injection facilities,
saltwater disposal facilities, compression facilities, and other mid-stream
assets located in the States of Michigan, Kentucky and Indiana, including,
without limitation, those described on Exhibit A-4.
 
-9-

--------------------------------------------------------------------------------


“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis for the applicable time periods.
 
“Gas Strip Price” shall mean the 12 month forward strip price for natural gas as
of the Closing Date as quoted on the New York Mercantile Exchange.
 
“General Partner” shall mean BreitBurn GP, LLC, a Delaware limited liability
company and the general partner of BreitBurn Parent.
 
“Governmental Entity” shall mean any federal, state or local government or any
court of competent jurisdiction, regulatory or administrative agency or
commission or other governmental entity or instrumentality, in each case within
the United States of America.
 
“GTG” shall have the meaning specified in the Recitals.
 
“Hart-Scott Act” shall have the meaning specified in Section 7.1(b).
 
“Hazardous Materials” shall mean any substance or material that is designated,
classified, characterized or regulated as a “hazardous substance”, “hazardous
waste”, “hazardous material”, “toxic substance”, “pollutant” or “contaminant”
under Environmental Laws.
 
“Hedge Agreements” shall mean all of the rights, titles and interests of
Quicksilver and the Acquired Companies in and to any swap, collar, floor, cap,
option or other contract or agreement (including sales contracts with known
prices) which is intended to reduce or eliminate the risk of fluctuations in the
price of oil, gas and/or minerals related to the Wells, Oil and Gas Properties
or the Hydrocarbons.
 
“Hydrocarbons” shall have the meaning specified in the definition of the
“Acquired Assets.”
 
“Imbalance” means over-production or under-production or over-deliveries or
under-deliveries on account of (a) any imbalance at the wellhead between the
amount of Hydrocarbons produced from a Well constituting part of the Acquired
Assets and allocable to the interests of Quicksilver or its Affiliates
(including the Acquired Companies), and the shares of production from the
relevant Well that are actually taken by or delivered to or for the account of
Quicksilver or its Affiliates (including the Acquired Companies) and (b) any
marketing imbalance between the quantity of Hydrocarbons constituting part of
the Acquired Assets and required to be delivered by or to Quicksilver or its
Affiliates (including the Acquired Companies) under any Contracts relating to
the purchase and sale, gathering, transportation, storage, processing, or
marketing of Hydrocarbons and the quantity of Hydrocarbons actually delivered by
or to Quicksilver or its Affiliates (including the Acquired Companies) pursuant
to the applicable Contracts.
 
“Independent Expert” shall have the meaning specified in Section 6.14(b)(v).
 
“Individual Environmental Defect Threshold” shall have the meaning specified in
Section 6.14(b)(vi).
 
-10-

--------------------------------------------------------------------------------


“Individual Title Defect Threshold” shall mean an amount equal to $200,000.
 
“Initial Consideration” shall have the meaning specified in Section 2.1(a).
 
“Intellectual Property” shall mean the following intellectual property rights,
including, without limitation, any statutory or common law rights: (a) patents,
patent applications and other rights relating to the protection of inventions
worldwide (and all rights related thereto, including all reissues,
reexaminations, divisions, continuations, continuations-in-part, extensions or
renewals of any of the foregoing), (b) inventions (whether or not patentable),
computer software, source code, concepts, processes, formulae, patterns,
equipment drawings, (c) trademarks, service marks, trade names, logos, trade
dress, brand names, slogans, domain names, registrations and applications for
registrations for the foregoing, and (d) all copyrights, works of authorship and
any derivative works thereof, registered and unregistered, including all
copyright registrations and applications for copyright registrations.
 
“Interest Rate” shall mean the Prime Rate.
 
“Interests” shall have the meaning specified in the Recitals.
 
“Invasive Activity” shall have the meaning specified in Section 6.14(a).
 
“Knowledge” shall mean the actual and current knowledge of (a) as to
Quicksilver, any of the Persons listed in Schedule K-Q and (b) as to BreitBurn,
any of the Persons listed in Schedule K-B.  The foregoing reference to “actual
knowledge” of a Person means information actually personally known by such
Person, excluding any information which might be imputed to such Person by Law.
 
“Law” shall mean any applicable statute, law (including applicable common law),
Order, ordinance, rule, regulation or other enforceable official act of or by
any Governmental Entity.
 
“Lien” shall mean, with respect to any asset, property or interest therein, any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest.
 
“Lock-Up Date” shall have the meaning specified in Section 6.20.
 
“Long Term Debt” shall mean, with respect to the Acquired Companies as of the
Closing Date (calculated immediately prior to Closing), the sum of all
obligations of the Acquired Companies to Third-Party Lenders for borrowed money,
including any current portions thereof.
 
“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant Acquired Assets and any
potential material additional costs or liabilities that may likely arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.  The Lowest Cost Response shall not include
(i) the costs of BreitBurn’s or any of its Affiliate’s employees, project
manager(s) or
-11-

--------------------------------------------------------------------------------


 
attorneys, (ii) expenses for matters that are “costs of doing business,” e.g.,
those costs that would ordinarily be incurred in the day-to-day operations of
the Acquired Assets, or in connection with permit renewal/amendment activities,
maintenance on active RCRA management units, and operation and oversight of
active RCRA management units, (iii) overhead costs of BreitBurn or its
Affiliates, (iv) costs and expenses that would not have been required under
Environmental Laws as they exist on the date of this Agreement, (v) costs or
expenses incurred in connection with remedial or corrective action that is
designed to achieve standards that are more stringent than those required for
similar facilities or that fails to reasonably take advantage of applicable risk
reduction or risk assessment principles allowed under applicable Environmental
Laws, and/or (vi) any costs or expenses relating to the assessment, remediation,
removal, abatement, transportation and disposal of any asbestos, asbestos
containing materials or NORM.
 
“Material Adverse Effect” shall mean any change, inaccuracy, event,
circumstance, effect, result, occurrence, condition or fact (whether or not
foreseeable or known as of the date of this Agreement or covered by insurance,
except to the extent that insurance proceeds would be applied to reduce the
adverse effect therefrom pursuant to Section 9.4) that, individually or in the
aggregate, has resulted in or given rise to, or would reasonably be expected to
result in or give rise to, aggregate losses of $145,000,000 or more, suffered or
incurred, or being suffered or incurred, by Quicksilver (with respect to the QRI
Assets) or the Acquired Companies, or a material adverse effect on the ability
of Quicksilver to consummate the transactions contemplated by this Agreement;
provided, however, that none of the following shall be deemed to constitute a
Material Adverse Effect:  (a) any effect resulting from entering into this
Agreement or the announcement of the transactions contemplated by this
Agreement; (b) any effect resulting from changes in general market, economic,
financial or political conditions in the area in which the Business or the
Acquired Assets are located, the United States or worldwide, or any outbreak of
hostilities or war; (c) any effect resulting from a change in Law from and after
the date of this Agreement; (d) any reclassification or recalculation of
reserves in the ordinary course of business; (e) any change in the prices of
Hydrocarbons; (f) any effect that affects the Hydrocarbon exploration,
production, development, processing, gathering and/or transportation industry
generally; and (g) any natural declines in Well performance.
 
“Material Claim” and “Material Claims” shall each have the meaning specified in
Section 9.2(b)(iii).
 
“Material Environmental Claim” and “Material Environmental Claims” shall each
have the meaning specified in Section 6.14(b)(vi).
 
“Material Title Claim” and “Material Title Claims” shall each have the meaning
specified in Section 6.12(h).
 
“Mercury” shall have the meaning specified in the Recitals.
 
“Net Revenue Interest” (or “NRI”) means the undivided interest in Hydrocarbons
produced, saved and marketed from or attributable to the applicable Well or well
location, after deducting all royalties, overriding royalties, production
payments, and other interests and burdens on the Hydrocarbons produced, saved
and marketed therefrom, expressed as a percentage or a decimal.
 
-12-

--------------------------------------------------------------------------------


“Net Working Capital” shall mean, as of a specified date, the Current Assets
less the Current Liabilities, as reflected on a consolidated balance sheet of
the Transferred Companies  (expressed as a negative value if the Current
Liabilities exceed the Current Assets; and expressed as a positive value if the
Current Assets exceed the Current Liabilities).
 
“Neutral Auditor” shall have the meaning specified in Section 2.6.
 
“NORM” shall have the meaning specified in Section 4.13.
 
“Office and Storage Leases” shall have the meaning specified in the definition
of “Acquired Assets.”
 
“O&G Interests” shall have the meaning specified in the definition of “Acquired
Assets.”
 
“Oil and Gas Property” and “Oil and Gas Properties” shall each have the meaning
specified in the definition of “Acquired Assets.”
 
“Operating Expenses” shall mean Quicksilver’s obligation or liability for any
expenses (including, without limitation, lease operating expense, drilling and
completion costs, seismic costs, workover costs, capital expenditures, joint
interest billings, and overhead charges under applicable operating agreements)
or other liabilities which relate to the QRI Assets or are otherwise incurred by
Quicksilver in connection with the ownership, operation, development or
maintenance of the QRI Assets.
 
“Order” shall mean any judicial judgment, decision, decree, order, settlement,
injunction, writ, stipulation, determination or award, in each case to the
extent binding and finally determined.
 
“Owned Seismic” shall have the meaning specified in the definition of “Acquired
Assets.”
 
“Partnership Agreement” shall mean the First Amended and Restated Limited
Partnership Agreement of BreitBurn Energy Partners L.P., dated as of October 10,
2006, as amended.
 
“Party” and “Parties” shall each have the meaning specified in the Preamble.
 
“Permit” shall mean any license, franchise, registration, permit, order,
approval, consent, waiver, variance, exemption or any other authorization of or
from any Governmental Entity.
 
“Permitted Liens” shall mean and include any of the following:
 
(a)  royalties, non-participating royalties, overriding royalties, reversionary
interests, and similar burdens upon, measured by, or payable out of production
if the net cumulative effect of such burdens does not operate to reduce the Net
Revenue Interest of Quicksilver and its Affiliates (including the Acquired
Companies), in the aggregate, in any Well
-13-

--------------------------------------------------------------------------------


or well location (or the specified zone(s) therein) to an amount less than the
Net Revenue Interest set forth on Exhibit A-1 therefor, and do not obligate
Quicksilver and its Affiliates (including the Acquired Companies), in the
aggregate, to bear a Working Interest for such Well or well location (or the
specified zone(s) therein) in an amount greater than the Working Interest set
forth on Exhibit A-1 therefor unless the Net Revenue Interest for such Well or
well location is proportionately increased;
 
(b)  preferential rights to purchase and required third party consents to
assignments and similar agreements;
 
(c)  liens for taxes or assessments not yet due or delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;
 
(d)  Customary Post-Closing Consents;
 
(e)  conventional rights of reassignment;
 
(f)  such Title Defects as BreitBurn may have waived (or be deemed to have
waived);
 
(g)  obligations, liabilities and restrictions imposed under any Law, as well as
any rights reserved to or vested in any Governmental Entity: (i) to control or
regulate any of the Acquired Assets or the Transferred Companies in any manner;
(ii) to purchase, condemn, expropriate, or recapture or to designate a purchaser
of any of the Acquired Assets; (iii) to use such property in a manner which does
not materially impair the use of such property for the purposes for which it is
currently owned and operated and (iv) to enforce any obligations or duties
affecting the Acquired Assets or the Transferred Companies to any Governmental
Entity, with respect to any franchise, grant, license, Permit or applicable Law;
 
(h)  rights of a common owner of any interest in rights-of-way or easements
currently held by Quicksilver or its Affiliates (including the Acquired
Companies), as the case may be, and such common owner as tenants in common or
through common ownership;
 
(i)  easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Acquired Assets for the
purpose of surface operations, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, and removal of timber, grazing, logging operations, canals,
ditches, reservoirs, and other like purposes, or for the joint or common use of
real estate, rights-of-way, facilities, and equipment, which do not materially
impair the use of the Acquired Assets as currently owned and operated;
 
(j)  zoning and planning ordinances and municipal regulations;
 
(k)  vendors, carriers, warehousemen’s, repairmen’s, mechanics, workmen’s,
materialmen’s, construction or other like liens arising in the ordinary course
of business or incident to the construction or improvement of any property in
respect of obligations which are not yet due or which are being contested in
good faith by appropriate proceedings by or on behalf of Quicksilver or the
Transferred Companies, as the case may be;
 
-14-

--------------------------------------------------------------------------------


(l)  Liens created under leases and/or operating agreements or by operation of
Law in respect of obligations that are not yet due or that are being contested
in good faith by appropriate proceedings by or on behalf of Quicksilver or the
Transferred Companies, as the case may be;
 
(m)  any encumbrance affecting the Wells, well locations or other Acquired
Assets which is set forth under any Disclosed Contract, or is expressly assumed,
bonded or paid by BreitBurn, or which is discharged at or prior to Closing;
 
(n)  calls on production under (i) existing Contracts that provide that the
holder of such call on production must pay an index-based price for any
production purchased by virtue of such call on production and (ii) those
Contracts identified on the Disclosure Schedules;
 
(o)  any matters reflected, disclosed or referenced on Exhibits A-1, A-2, A-3,
A-4, A-5 or A-6;
 
(p)  matters that would otherwise be considered Title Defects but are valued at
less than $200,000;
 
(q)  Imbalances associated with the Acquired Assets; and
 
(r)  the terms and provisions of all leases, Contracts, or other agreements,
instruments, obligations, defects, and irregularities affecting the Acquired
Assets, that, individually, or in the aggregate, do not materially interfere
with the operation or use of any of the Acquired Assets (as currently owned and
operated), do not reduce the Net Revenue Interest of Quicksilver and its
Affiliates (including the Acquired Companies), in the aggregate, in any Well or
well location (or the specified zone(s) therein) to an amount less than the Net
Revenue Interest set forth on Exhibit A-1 therefor, and do not obligate
Quicksilver and its Affiliates (including the Acquired Companies), in the
aggregate, to bear a Working Interest for such Well or well location (or the
specified zone(s) therein) in an amount greater than the Working Interest set
forth on Exhibit A-1 therefor (unless the Net Revenue Interest for such Well or
well location is proportionately increased).
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust, incorporated organization, or any other entity or
group (as defined in Section 13(d)(3) of the Exchange Act).
 
“Personal Property” shall have the meaning specified in the definition of
“Acquired Assets.”
 
“Pre-Closing Tax Period” shall mean any taxable period ending on or before the
Closing Date or with respect to any taxable period that begins on or before the
Closing Date and ends after the Closing Date, the portion of such taxable period
ending on the Closing Date.
 
“Preferential Purchase Right” shall have the meaning specified in Section
6.13(a).
 
“Preferential Right Property” shall have the meaning specified in Section
6.13(b).
 
-15-

--------------------------------------------------------------------------------


“Preliminary Allocated Value” shall have the meaning specified in Section
6.12(a).
 
“Preliminary Settlement Statement” shall have the meaning specified in Section
2.5(b).
 
“Prime Rate” shall mean the annual rate of interest published from time to time
as the “Prime Rate” in the “Money Rates” section of The Wall Street Journal.
 
“QRI Assets” shall mean, collectively, those Acquired Assets that are directly
owned or held by Quicksilver (and the term “QRI Assets” shall exclude any of the
Acquired Assets that are directly owned or held by any of the Transferred
Companies).
 
“QRI Assets Equity Consideration” shall have the meaning specified in Section
2.1(a).
 
“Quicksilver” shall have the meaning specified in the Preamble.
 
“Quicksilver Group” shall mean the affiliated group of corporations of which
Quicksilver Resources Inc. is the common parent, which join in the filing of a
consolidated federal income Tax Return (and any similar group under state law).
 
“Quicksilver Indemnified Parties” shall have the meaning specified in Section
9.3(a).
 
“Quicksilver’s Auditor” shall have the meaning specified in Section 6.15(a).
 
“Quicksilver’s Deductible” shall have the meaning specified in Section
9.2(b)(iii).
 
“Quicksilver’s Policies” shall have the meaning specified in Section 4.15.
 
“Real Property Interests” shall have the meaning specified in the definition of
“Acquired Assets.”
 
“Registration Rights Agreement” shall mean a Registration Rights Agreement
substantially in the form attached hereto as Exhibit F.
 
“Resolution Period” shall have the meaning specified in Section 2.5(c).
 
“Retained Liabilities” shall mean the following obligations of Quicksilver to
the extent resulting or arising from, or attributable to, the use, ownership or
operation of the QRI Assets by Quicksilver and attributable to periods prior to
the Effective Time:
 
(a)  any disposal or burial of Hazardous Materials by Quicksilver or any Person
engaged by Quicksilver off the real property interests comprising the QRI
Assets;
 
(b)  all obligations and amounts owed to any Business Employees or other
employees of Quicksilver relating to the employment of such individuals by
Quicksilver or
-16-

--------------------------------------------------------------------------------


the terminations of employment of such individuals by Quicksilver, except
obligations and amounts attributable to bodily injury, death or illness which
are covered solely by clause (c) below;
 
(c)  to the extent occurring prior to the Effective Time, any bodily injury to,
death of or illness affecting (i) any Business Employee or other employee of
Quicksilver relating to the employment of such individuals by Quicksilver or
(ii) any other individual not employed by or relating to Quicksilver or
BreitBurn to the extent such injury, death or illness is covered by or which, if
properly reported, would be covered by any insurance maintained by or on behalf
of Quicksilver with a third-party insurance provider, it being agreed that such
injuries and illnesses which are of a continuous or ongoing nature and extend
over the Effective Time shall be apportioned to the Retained Liabilities on the
basis of the respective portions of the injury or illness suffered before the
Effective Time, with Retained Liabilities including only that portion of the
injury or illness suffered before the Effective Time; provided, however, that
Retained Liabilities shall not in any event include any Environmental
Liabilities;
 
(d)  all obligations and liabilities owed to any Business Employees or other
employees of Quicksilver arising under any employee benefit or welfare plan
maintained by Quicksilver;
 
(e)  all obligations and liabilities resulting from or arising out of the audits
listed on Schedule 1.1;
 
(f)  all obligations and liabilities of Quicksilver for income Taxes
attributable to the QRI Assets;
 
(g)  all obligations and liabilities relating to or arising under the Contracts
described in item 1 and item 2 of Schedule 4.8; and
 
(h)  any third party property damage which, if properly reported, would be
covered by any insurance maintained by or on behalf of Quicksilver with a
third-party insurance provider; provided, however, that Retained Liabilities
shall not in any event include any Environmental Liabilities.
 
“Saginaw” shall have the meaning specified in Section 4.11(g).
 
“SEC” shall have the meaning specified in Section 6.15(a).
 
“Securities Act” shall have the meaning specified in Section 5.5.
 
“Section 754 Consents” shall have the meaning specified in Section 10.11.
 
“Section 754 Election” shall have the meaning specified in Section 4.11(g).
 
“Special Financial Statements” shall have the meaning specified in Section
6.15(a).
 
“Subject Contracts” shall have the meaning specified in Section 6.23(c).
 
-18-

--------------------------------------------------------------------------------


“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture or other legal entity of which such Person (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, 50% or more
of the stock or other equity interests the holder of which is generally entitled
to vote for the election of the board of directors or other governing body of
such corporation, partnership, joint venture or other legal entity.
 
“Survival Period” shall have the meaning specified in Section 9.1(a).
 
“Suspended Funds” shall mean those proceeds from the sale of Hydrocarbons
attributable to the Acquired Assets and payable to owners of working interests,
royalties, overriding royalties and other similar interests that are held by
Quicksilver in suspense as of the Closing Date, including, without limitation,
royalty proceeds held in suspense.
 
“Target Net Working Capital Amount” shall mean $0.00.
 
“Tax” shall mean any and all federal, state, local, foreign and other taxes,
levies, fees, imposts and duties of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereon), including taxes imposed on, or measured by, income, franchise,
profits or gross receipts, alternative minimum taxes, estimated taxes and also
ad valorem, value added, sales, use, service, real or personal property, capital
stock, business license, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment, compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, real estate
transfer, transfer and gains taxes, customs, tariffs, imposts assessments,
obligation and charges of the same or of a similar nature to any of the
foregoing, and including any liability for any of the foregoing items that
arises by reason of a contract, assumption, transferee or successor liability,
operation of law, Treasury Regulation section 1.1502-6 (or any predecessor or
successor thereof or any analogous provision under state, local or other law) or
otherwise.
 
“Tax Allocated Value” and “Tax Allocated Values” shall each have the meaning
specified in Section 10.4.
 
“Tax Claim” shall have the meaning specified in Section 10.9(a).
 
“Tax Construct” shall have the meaning specified in Section 10.5.
 
“Taxing Authority” shall mean, with respect to any Tax, the Governmental Entity
or political subdivision thereof that imposes such Tax, and the agent (if any)
charged with the collection of such Tax for such Governmental Entity or
subdivision.
 
“Tax Items” shall have the meaning specified in Section 10.1(d).
 
“Tax Return” shall mean any return, report, exhibit, schedule, information
return or statement and other documentation (including any additional or
supporting material, attachment, amendment or supplement thereto) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax and shall
include an amended return or claim for refund.
 
“Terra” shall have the meaning specified in the Recitals.
 
“Third-Party Approvals” shall mean any approval, consent, waiver, variance,
exemption or any other authorization of or from any Person that is not a
Governmental Entity.
 
“Third-Party Lender” shall mean any Person who is not BreitBurn, Quicksilver, or
any of the Transferred Companies.
 
“Title Arbitrator” shall have the meaning specified in Section 6.12(i).
 
“Title Benefit” shall mean any right, circumstance or condition that operates
(a) to increase the Net Revenue Interest of Quicksilver and its Affiliates
(including the Acquired Companies), in the aggregate, in any Well or well
location (or the specified zone(s) therein), above that shown therefor in
Exhibit A-1, to the extent the same does not cause a greater than proportionate
increase in the applicable Working Interest therefor, or (b) to decrease the
Working Interest of Quicksilver and its Affiliates (including the Acquired
Companies), in the aggregate, in any Well or well location (or the specified
zone(s) therein), below that shown for the same in Exhibit A-1, to the extent
the same causes a decrease in the Working Interest of Quicksilver and its
Affiliates (including the Acquired Companies), in the aggregate, that is
proportionately greater than the decrease in the applicable Net Revenue Interest
therefor.
 
“Title Benefit Amount” shall have the meaning specified in Section 6.12(e).
 
“Title Benefit Notice” shall have the meaning specified in Section 6.12(b).
 
“Title Claim Date” shall have the meaning specified in Section 6.12(a).
 
“Title Defect” means, with respect to the Acquired Assets, any particular defect
in or failure of ownership that causes Quicksilver and its Affiliates (including
the Acquired Companies), in the aggregate, to not have Defensible Title thereto
as of the Effective Time; provided, however, that the following shall NOT be
considered Title Defects:
 
(a)  defects in the chain of title consisting of the failure to recite marital
status in a document or omissions of successions of heirship or estate
proceedings, unless BreitBurn provides affirmative evidence that such failure or
omission has resulted in another Person’s superior claim of title to the
relevant Acquired Assets;
 
(b)  defects arising out of lack of survey, unless a survey is expressly
required by applicable Law;
 
(c)  defects arising out of lack of evidence of record of corporate or other
authorization or approval, unless BreitBurn provides affirmative evidence that
such corporate or other entity action was not authorized and results in another
Person’s superior claim of title to the relevant Acquired Assets;
 
(d)  defects that have been cured by applicable Law of limitations or
prescription;
 
-19-

--------------------------------------------------------------------------------


(e)  defects, irregularities or matters affecting title which arose or resulted
from occurrences, conditions or events happening ten (10) years or more prior to
the Effective Time and for which no written claim or demand relating thereto has
been received by Quicksilver or the Acquired Companies from any third parties;
and
 
(f)  defects or irregularities resulting from or related to probate proceedings
or the lack of evidence of record thereof which defects or irregularities have
been outstanding for five years or more.
 
“Title Defect Amount” shall have the meaning specified in Section 6.12(d)(i).
 
“Title Defect Notice” and “Title Defect Notices” shall each have the meaning
specified in Section 6.12(a).
 
“Title Defect Property” shall have the meaning specified in Section 6.12(a).
 
“Title Indemnity Agreement” shall mean an indemnity agreement from Quicksilver
to BreitBurn, in a form mutually satisfactory to BreitBurn and Quicksilver,
pursuant to which Quicksilver would agree to indemnify BreitBurn against
third-party claims of title regarding a particular Title Defect, as contemplated
in Section 6.12(d)(iii); provided, however, that under no circumstances shall
Quicksilver’s aggregate liability thereunder exceed the Preliminary Allocated
Value for the Title Defect Property made the subject thereof.
 
“Total Consideration” shall have the meaning specified in Section 10.4.
 
“Transferred Companies” shall mean the Acquired Companies, together with
Quicksilver’s rights, titles and interests in WCGP.
 
“Transferred Company Liabilities” shall mean all obligations and liabilities of
any kind whatsoever of the Transferred Companies arising from or relating to the
Interests, the Acquired Assets or the Business, whether known or unknown,
liquidated or contingent, and regardless of whether the same are deemed to have
arisen, accrued or are attributable to periods prior to, on or after the
Effective Time, including, without limitation obligations and liabilities of the
Transferred Companies concerning: (a) the use, ownership or operation of the
Acquired Assets and the other Interests, (b) any obligations under or relating
to any Contracts, (c) furnishing makeup Hydrocarbons and/or settling and paying
for Imbalances according to the terms of applicable operating agreements, gas
balancing agreements, Hydrocarbon sales, processing, gathering or transportation
Contracts, and other Contracts, (d) paying all obligations owed to working
interest, royalty, overriding royalty and other interest owners and operators
relating to the Acquired Assets or the other Interests, including their share of
any revenues or proceeds attributable to production or sales of Hydrocarbons,
(e) properly plugging, re-plugging and abandoning any and all Wells (including
inactive wells or temporarily abandoned wells) drilled on the Acquired Assets or
otherwise attributable or allocable thereto pursuant to the Contracts, (f) any
obligation or liability for the dismantling, decommissioning, abandoning and
removing of any Wells, Fixed Facilities or Personal Property of whatever kind
related to or associated with operations and activities conducted by whomever,
(g) any obligation or liability for the cleaning up, restoration and/or
remediation of the premises covered by or related to the Acquired Assets or the
other Interests in accordance with applicable Contracts, Laws and all
-20-

--------------------------------------------------------------------------------


Environmental Laws and (h) any obligation or liability regarding the Bonds or
Permits; provided, that the Transferred Company Liabilities do not include any
obligations or liabilities of the Transferred Companies to the extent that they
are attributable to or arise out of the ownership, use or operation of the
Excluded Assets; provided, however, the following obligations and liabilities of
the Transferred Companies shall be excluded from Transferred Company Liabilities
to the extent arising from or relating to the Acquired Assets owned by the
Transferred Companies attributable to periods prior to the Effective Time:
 
(i)           all obligations and liabilities resulting from or arising out of
the audits listed on Schedule 1.1;
 
(ii)           any bodily injury to, death of or illness affecting any
individual not employed by or relating to Quicksilver or BreitBurn to the extent
such injury, death or illness is covered by or which, if properly reported,
would be covered by any insurance maintained by or on behalf of Quicksilver with
a third-party insurance provider, it being agreed that such injuries and
illnesses which are of a continuous or ongoing nature and extend over the
Effective Time shall be apportioned to the Transferred Company Liabilities on
the basis of the respective portions of the injury or illness suffered after the
Effective Time, with Transferred Company Liabilities including only that portion
of the injury or illness suffered after the Effective Time; provided, however,
that this exclusion from Transferred Company Liabilities shall not in any event
include any Environmental Liabilities;
 
(iii)           all obligations and liabilities relating to or arising under the
Contracts described in item 1 and item 2 of Schedule 4.8; and
 
(iv)           any third party property damage which, if properly reported,
would be covered by any insurance maintained by or on behalf of a Transferred
Company with a third-party insurance provider; provided, however, that this
exclusion from Transferred Company Liabilities shall not in any event include
any Environmental Liabilities.
 
“Transfer Taxes” shall have the meaning specified in Section 10.3.
 
“Transition Services Agreement” shall mean a Transition Services Agreement
substantially in the form attached hereto as Exhibit E.
 
“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code.  All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute or final Treasury Regulations.
 
“TWPP” shall have the meaning specified in Section 4.11(g).
 
“Unitholders” shall mean the holders of Common Units.
 
“Venture Interest Assignments” shall mean the contribution agreement, in
substantially the form attached hereto as Exhibit C-2, from Quicksilver to
BreitBurn, pursuant to which Quicksilver contributes and assigns all of its
rights, titles and interests in and to the Transferred Companies.
 
-21-

--------------------------------------------------------------------------------


“WARN” shall have the meaning specified in Section 6.6.
 
“WCGP” shall have the meaning specified in the Recitals.
 
“Well” and “Wells” shall each have the meaning specified in the definition of
“Acquired Assets.”
 
“Working Interest” (or “WI”) means that share of the costs and expenses for
exploration, maintenance, development and operations attributable to
Quicksilver’s and its Affiliates’ (including the Acquired Companies’), in the
aggregate, interest in the applicable Well or well location, expressed as a
percentage or a decimal.
 
Section 1.2  Interpretation.  When reference is made in this Agreement to an
“Article”, a “Section”, an “Exhibit” or a “Schedule”, such reference shall be to
an Article, a Section, an Exhibit or a Schedule of this Agreement unless
otherwise indicated.  The headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  For purposes of this Agreement,
(a) words defined in the singular will have the corresponding meanings in the
plural and vice versa, (b) words of one gender shall be deemed to include the
other gender as the context requires, (c) if a word is defined as one part of
speech (such as a noun), it shall have a corresponding meaning when used as
another part of speech (such as a verb), (d) the terms “hereof”, “herein”,
“herewith” and “hereunder” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, (e) the words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation” and
(f) captions to articles, sections and subsections of, and schedules and
exhibits to, this Agreement are included for convenience and reference only and
shall not constitute a part of this Agreement or affect the meaning or
construction of any provision hereof.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting or causing any instrument to be drafted.  As used in
this Agreement, the phrase “well location” shall be deemed to refer to the Oil
and Gas Property relating to each “POSS”, “PUD”, “PROB” or “ORRI” listed under
the column entitled “INT TYPE” on Exhibit A-1 and such Oil and Gas Property
shall be treated as if an oil and gas well had been drilled and completed on
such Oil and Gas Property and was in existence as of the date of this Agreement.
 
Section 1.3  WCGP.  Notwithstanding anything stated in this Agreement to the
contrary, any reference to “WCGP” (or to WCGP’s assets, interests, obligations
or liabilities) shall mean and refer only to Quicksilver’s ownership therein,
being a 5.5385% limited partnership interest in WCGP; and any calculations under
this Agreement regarding WCGP, as well as any representations, covenants,
calculations, liabilities, claims or interests relating to WCGP, shall be
proportionately reduced to reflect Quicksilver’s ownership interest
therein.  Without limiting the generality of the immediately prior sentence,
this proportionate reduction shall apply with regard to calculations of the Net
Working Capital, Current Assets, Current Liabilities and Closing Cash, as well
as with regard to Quicksilver’s indemnification liability concerning any breach
of any representations, warranties, or covenants, insofar as the same relate to
WCGP.  Further: (a) to the extent that Quicksilver makes any representations or
warranties regarding WCGP under this Agreement or in any certificate, instrument
or document delivered in
-22-

--------------------------------------------------------------------------------


connection herewith, such representation and warranty shall be deemed to have
been made only to the Knowledge of Quicksilver; and (b) to the extent that
Quicksilver covenants or agrees to cause WCGP to take or refrain from taking any
actions, such covenant and agreement shall be deemed to only require Quicksilver
to use its good faith efforts to vote its equity interest in such entity (to the
extent any vote is permitted) with regard to such matters and it is acknowledged
that Quicksilver may not, in fact, be able to cause such entity to take or
refrain from taking any actions.
 
ARTICLE II
CONSIDERATION; CLOSING
 
Section 2.1  Contribution.
 
(a)  Agreement of Contribution; Consideration.  Subject to and in accordance
with the terms and conditions of this Agreement, Quicksilver hereby agrees to
contribute to BreitBurn, and BreitBurn hereby agrees to acquire from
Quicksilver, (i) the QRI Assets in exchange for Seven Hundred Fifty Million
Dollars ($750,000,000) (provided, BreitBurn may increase such cash consideration
by notice to Quicksilver no later than the third (3rd) Business Day preceding
the scheduled Closing Date), plus 10,216,529 Common Units (the “QRI Assets
Equity Consideration”), and (ii) the Equity Interests in exchange for 11,131,443
Common Units (the “Equity Interests Equity Consideration”) (collectively, the
“Initial Consideration”), as adjusted in accordance with the other terms of this
Agreement.  The number of Common Units comprising the Equity Consideration was
established by Quicksilver and BreitBurn based on the closing price of the
Common Units as of August 24, 2007.  The number of Common Units included in the
Equity Consideration multiplied by the closing price of the Common Units on
August 24, 2007, when added to $750,000,000 in cash consideration, equals
$1,450,000,000.
 
(b)  Closing Date Consideration; Final Consideration.
 
(i)  At Closing, BreitBurn shall pay to Quicksilver, in accordance with Section
2.1(b)(ii) below, the Initial Consideration, adjusted as follows: (i) plus or
minus the adjustments set forth in Sections 2.3-2.6 below, (ii) plus or minus
the adjustments, if any, set forth in Section 6.12, (iii) minus the adjustments,
if any, set forth in Section 6.13, and (iv) minus the adjustments, if any, set
forth in Section 6.14 (the Initial Consideration, as so adjusted at Closing, is
herein referred to as the “Closing Date Consideration”).  The Closing Date
Consideration shall be further adjusted post-Closing in accordance with the
terms of Sections 2.5-2.6 (the Closing Date Consideration, as so adjusted, the
“Final Consideration”).  Any upward or downward adjustment to be made pursuant
to clauses (i) through (iv) above shall be made by increasing or reducing (as
applicable) the Equity Interests Equity Consideration by a number of Common
Units determined by dividing (A) the difference between the Initial
Consideration and the Closing Date Consideration, by (B) $32.79; provided, if
either such adjustment involves an increase in the Initial Consideration or
Closing Date Consideration, BreitBurn may elect to pay such increase in cash.
 
-23-

--------------------------------------------------------------------------------


(ii)  The Closing Date Consideration shall be paid as follows: (A) Seven Hundred
Fifty Million Dollars ($750,000,000) (or such greater amount as may be
designated by BreitBurn pursuant to a notice given to Quicksilver pursuant to
Section 2.1(a)(i)) of the Closing Date Consideration shall be paid via wire
transfer of immediately available funds to the account(s) designated by
Quicksilver (the “Cash Consideration”); and (B) the remainder of the Closing
Date Consideration shall be paid through the issuance of the QRI Assets Equity
Consideration and the Equity Interests Equity Consideration; provided, if the
Cash Consideration exceeds $750,000,000 (such excess being herein referred to as
“Additional Cash Consideration”), the QRI Assets Equity Consideration shall be
reduced by a number of Common Units determined by dividing the Additional Cash
Consideration by $32.79.
 
(iii)  If the number of Common Units comprising the Equity Consideration does
not result in a whole number then it shall be rounded up to the nearest whole
number of Common Units.  If BreitBurn Parent shall at any time prior to the
Closing subdivide its Common Units, by split-up or otherwise, or combine its
Common Units, or issue additional Common Units as a dividend or distribution
with respect to any Common Units, appropriate adjustments shall be made to the
number of Common Units issuable to Quicksilver hereunder.  Quicksilver shall
designate in writing the account(s) for payment of the Cash Consideration at
least three (3) days prior to Closing.
 
Section 2.2  Deposit.
 
(a)  Concurrently with the execution of this Agreement, BreitBurn has deposited
by wire transfer in same day funds into escrow with Quicksilver the sum of
Thirty-Five Million Dollars ($35,000,000) (the “Deposit”).  If Closing occurs,
the Deposit shall be applied toward (and thus shall be deemed the payment by
BreitBurn of an equivalent amount of) the Cash Consideration at Closing, without
any interest earned thereon.
 
(b)  If (i) all conditions precedent to the obligations of BreitBurn to
consummate the transactions contemplated by this Agreement set forth in Article
VII have been met, and (ii) this Agreement is terminated prior to Closing for
reasons described in Section 8.1(e), then, in such event, Quicksilver shall be
entitled to recover from BreitBurn an amount equal to the Damages Quicksilver
suffers as a result of such termination and shall have the right, upon such
termination, to retain the Deposit, and if the amount of such Damages determined
by a court of competent jurisdiction or by the mutual agreement of the Parties
(x) is equal to or in excess of the Deposit, apply the Deposit toward the amount
of such Damages so determined or (y) is less than the Deposit, promptly return
to BreitBurn an amount equal to the amount by which the Deposit exceeds such
Damages.
 
(c)  If this Agreement is terminated prior to Closing, for any reason described
in Section 8.1 (other than Section 8.1(e)), then within five (5) Business Days
following such termination, BreitBurn shall be entitled to the return and
delivery of the Deposit, without any interest or earnings thereon; and except as
expressly set forth in Article VIII, BreitBurn and
-24-

--------------------------------------------------------------------------------


Quicksilver shall thereafter have no further liability or obligation to each
other with regard to this Agreement or the transactions covered hereby.
 
Section 2.3  Adjustments to Initial Consideration Regarding QRI Assets and
Certain Other Adjustments.  The Initial Consideration shall be adjusted with
regard to the QRI Assets as follows:
 
(a)  At Closing the Initial Consideration shall be adjusted upward by the
following amounts (without duplication):
 
(i)  an amount equal to the value of all Hydrocarbons attributable to the QRI
Assets in storage or existing in stock tanks, pipelines, plants and/or platforms
(including inventory) as of the Effective Time, with the value to be based upon
the Contract price in effect as of the Effective Time (or the market value, if
there is no Contract price, in effect as of the Effective Time), less amounts
payable as royalties, overriding royalties, and other burdens upon, measured by,
or payable out of such production, and less amounts of any severance taxes
deducted by the purchaser of such production;
 
(ii)  an amount equal to all Operating Expenses, capital expenditures and other
costs and expenses paid by Quicksilver that are attributable to the QRI Assets
from and after the Effective Time, whether paid before or after the Effective
Time, including, without limitation, (A) insurance premiums and premiums for the
Bonds paid by or on behalf of Quicksilver for periods from and after the
Effective Time, (B) royalties or other burdens upon, measured by or payable out
of proceeds of production, (C) rentals and other lease maintenance payments and
(D) ad valorem, property, severance and production taxes and any other Taxes
(exclusive of income taxes) based upon or measured by the ownership of the QRI
Assets, the production of Hydrocarbons, or the receipt of proceeds therefrom;
 
(iii)  if Quicksilver is the operator under a joint operating agreement covering
any of the QRI Assets, an amount equal to the costs and expenses paid by
Quicksilver on behalf of the other joint interest owners that are attributable
to the periods from and after the Effective Time;
 
(iv)  without duplication of any other amounts set forth in this Section 2.3(a),
the amount of all Tax, if any, prorated to BreitBurn in accordance with this
Agreement but paid by Quicksilver;
 
(v)  to the extent that Quicksilver or any of its Affiliates (including any
Acquired Company) is underproduced or has an over-delivered position with
respect to any Acquired Asset as of the Effective Time, as complete and final
settlement between Quicksilver and BreitBurn with respect to all such Imbalances
(but without limiting BreitBurn’s assumption of the Assumed Liabilities), the
sum of the Gas Strip Price per MMBTU included in such Imbalances; and
 
-25-

--------------------------------------------------------------------------------


(vi)  any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Quicksilver and BreitBurn.
 
(b)  At Closing, the Initial Consideration shall be adjusted downward by the
following amounts (without duplication):
 
(i)  without duplication of any other amounts set forth in this Section
2.3(b)(i), the amount of all Tax, if any, prorated to Quicksilver in accordance
with this Agreement but payable by BreitBurn;
 
(ii)  to the extent that Quicksilver or any of its Affiliates (including any
Acquired Company) is overproduced or has an under-delivered position with
respect to any Acquired Asset as of the Effective Time, as complete and final
settlement between Quicksilver and BreitBurn with respect to all such Imbalances
(but without limiting BreitBurn’s assumption of the Assumed Liabilities), the
sum of the Gas Strip Price per MMBTU included in such Imbalances;
 
(iii)  an amount equal to the Suspended Funds, as contemplated in Section 2.8;
and
 
(iv)  any other amount provided for elsewhere in this Agreement regarding the
QRI Assets or otherwise agreed upon by Quicksilver and BreitBurn.
 
Section 2.4  Adjustment to Initial Consideration Regarding Transferred
Companies.  Not less than three (3) Business Days prior to the Closing Date,
Quicksilver shall deliver to BreitBurn, in the Preliminary Settlement Statement,
Quicksilver’s good faith estimate of the following, as of the close of business
on the Closing Date:  (a) the Net Working Capital of the Transferred Companies
(the “Estimated Net Working Capital”) and (b) all of the cash and cash
equivalents of the Transferred Companies as of the Closing Date (excluding cash
proceeds received with respect to any casualty event or loss incurred on or
after the date hereof and prior to the Effective Time and any cash to be
eliminated at Closing pursuant to Section 6.7) (collectively, the “Estimated
Cash”).  At Closing, the Initial Consideration shall be (x) increased or
decreased by the amount of the Estimated Net Working Capital Adjustment, as the
case may be, depending on whether the Estimated Net Working Capital Adjustment
is a positive or negative number and (y) increased by the amount of the
Estimated Cash.
 
Section 2.5  Adjustment Methodology; Preliminary Settlement Statement; Final
Settlement Statement.
 
(a)  Actual Figures and Estimates.  For purposes of the adjustments described in
this Article II, when available, actual figures will be used for all adjustments
to the Initial Consideration at Closing.  To the extent actual figures are not
available, estimates will be used subject to final adjustments in accordance
with the terms hereof.
 
(b)  Preliminary Settlement Statement. Not less than three (3) Business Days
prior to Closing, Quicksilver shall prepare and submit to BreitBurn for review a
draft settlement statement that shall set forth the Closing Date Consideration,
reflecting each adjustment to the Initial Consideration made in accordance with
Sections 2.3, 2.4, 6.12, 6.13 and 6.14, the
-26-

--------------------------------------------------------------------------------


calculation of the adjustments used to determine such amounts (including,
without limitation, a statement of the adjustments contemplated under Section
2.3, a statement of the Estimated Net Working Capital and Estimated Cash,
adjustments relative to Title Defects and Title Benefits, adjustments relative
to Environmental Defects, and any adjustments attributable to the pre-Closing
exercise of any Preferential Purchase Rights, as described in Section 6.13) (the
“Preliminary Settlement Statement”).  Within two (2) Business Days of receipt of
the Preliminary Settlement Statement, BreitBurn will deliver to Quicksilver a
written report containing all changes with the explanation therefor that
BreitBurn proposes to be made to the Preliminary Settlement Statement.  The
Preliminary Settlement Statement, as agreed upon by the Parties, will be used to
adjust the Initial Consideration at Closing; provided, however, that to the
extent the Parties do not mutually agree, then the Parties shall utilize the
Preliminary Settlement Statement submitted by Quicksilver, solely for purposes
of calculating the Closing Date Consideration.
 
(c)  Final Settlement Statement.  On or before one hundred twenty (120) days
after Closing, BreitBurn shall prepare and deliver to Quicksilver a proposed
final settlement statement (the “Final Settlement Statement”), setting forth (i)
all adjustments contemplated under Sections 2.3 and 2.4, based on actual income,
expenses and other amounts contemplated in Sections 2.3 and 2.4; and (ii)
BreitBurn’s calculation, as of the Closing Date, of: (A) Net Working Capital of
the Transferred Companies (the “Closing Net Working Capital”) and (B) all of the
cash and cash equivalents of the Transferred Companies (excluding cash proceeds
received with respect to any casualty event or loss incurred on or after the
date hereof and any cash to be eliminated at Closing pursuant to Section 6.7)
(collectively, the “Closing Cash”); and (iii) any further payments required
under Sections 6.12, 6.13 or 6.14, if any.  BreitBurn shall at Quicksilver’s
request promptly deliver to Quicksilver reasonable documentation available to
support any credit, charge, receipt or other item included in the Final
Settlement Statement.  As soon as practicable, and in any event within
thirty (30) days, after receipt of the Final Settlement Statement, Quicksilver
shall return a written report containing any proposed changes to the Final
Settlement Statement and an explanation of any such changes and the reasons
therefor (the “Dispute Notice”).  Within twenty (20) days following the date of
delivery of the Dispute Notice (the “Resolution Period”), the Parties shall
attempt to agree on all items in the Final Settlement Statement and any proposed
changes to the Final Settlement Statement set forth in the Dispute Notice.  If
the Final Settlement Statement (including proposed changes thereto) is mutually
agreed upon by Quicksilver and BreitBurn in writing, the Final Settlement
Statement (including any changes mutually agreed upon by Quicksilver and
BreitBurn in writing), shall be final and binding on the Parties.  Any disputes
with respect to the items in the Final Settlement Statement and the Dispute
Notice raised in writing prior to the end of the Resolution Period shall be
resolved in accordance with Section 2.6 below.  Any disputes with respect to the
items in the Final Settlement Statement and the Dispute Notice that are not
raised in writing by BreitBurn or Quicksilver prior to the end of the Resolution
Period shall be waived, except disputes with respect to Title Defects,
Environmental Defects, Taxes and other matters that are expressly provided to be
determined pursuant to other provisions of this Agreement.  Any difference in
the Closing Date Consideration as paid at Closing pursuant to the Preliminary
Settlement Statement and the amounts set forth in the Final Adjustment Statement
(as defined in Section 2.6) shall be paid by the owing Party to the owed Party
within ten (10) days following the date on which (x) the Final Adjustment
Statement is mutually agreed upon by Quicksilver and BreitBurn or (y) the final
determination is made by the Neutral Auditor in accordance with Section 2.6, as
applicable.
-27-

--------------------------------------------------------------------------------


 
All amounts paid pursuant to this Section 2.5(c) shall be delivered in United
States currency by wire transfer of immediately available funds to the account
specified in writing by the relevant Party.  Payments due under this Section
2.5(c) shall be paid to the applicable Party together with interest at the
Interest Rate from, and including, the Closing Date to, but excluding, the date
of payment.
 
Section 2.6  Disputes.  If after Closing, either Quicksilver or BreitBurn, as
the case may be, timely notifies the other of any disputed items with regard to
the post-Closing adjustments contemplated in Section 2.5(c) in accordance with
the terms thereof, and if at the conclusion of the Resolution Period under
Section 2.5(c) Quicksilver and BreitBurn have not reached an agreement on such
disputed items, then all items remaining in dispute, and not waived pursuant to
Section 2.5(c), shall be submitted by Quicksilver and BreitBurn to a nationally
recognized independent auditor as to which the Parties shall reasonably agree
within ten (10) days following the expiration of the Resolution Period (the
“Neutral Auditor”).  All fees and expenses relating to the work, if any, to be
performed by the Neutral Auditor pursuant to this Section 2.6 shall be borne
fifty percent (50%) by Quicksilver and fifty percent (50%) by BreitBurn.  Except
as provided in the preceding sentence, all other costs and expenses incurred by
the Parties in connection with resolving any dispute hereunder before the
Neutral Auditor shall be borne by the Party incurring such cost and
expense.  The Neutral Auditor shall act as an arbitrator to determine only those
items still in dispute at the end of the Resolution Period, and may not award
damages or penalties to either Party with respect to any matter.  The Neutral
Auditor shall not determine any matter required to be determined by the Title
Arbitrator or the Independent Expert pursuant to Section 6.12 or Section
6.14.  The Neutral Auditor shall conduct the arbitration proceedings in Dallas,
Texas in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section.  In no event shall the Neutral Auditor’s determination be
outside of the range of amounts claimed by the respective Parties with respect
to those items in dispute.  The Parties shall instruct the Neutral Auditor to
render its reasoned written decision as soon as practicable but in no event
later than sixty (60) days after its engagement (which engagement shall be made
no later than ten (10) Business Days after the end of the Resolution
Period).  Such decision shall be set forth in a written statement delivered to
Quicksilver and BreitBurn and shall be final, binding, conclusive and
nonappealable for all purposes of this Agreement.  The term “Final Adjustment
Statement” shall mean the definitive Final Settlement Statement, as the case may
be, agreed to (or deemed agreed to) by Quicksilver and BreitBurn in accordance
herewith or the definitive adjustments resulting from the determination made by
the Neutral Auditor in accordance with this Section 2.6, in each case setting
forth the final adjustments so determined.  Notwithstanding the foregoing, to
the extent an amount in the Final Settlement Statement is based on estimated
(rather than assessed) Taxes, the Parties’ respective obligations regarding such
Taxes shall be adjusted and paid in accordance with the terms of this Agreement
relating to such Taxes when the actual amount of such Taxes becomes known.
 
Section 2.7  Pre-Closing Distributions.  At any time and from time to time prior
to Closing, including, without limitation, on the Closing Date, Quicksilver may
cause any of the Transferred Companies to distribute all or any portion of cash
and cash equivalents held by such Transferred Companies to Quicksilver.
 
-28-

--------------------------------------------------------------------------------


Section 2.8  Suspended Proceeds.  If Quicksilver is holding any Suspended Funds
as of the Closing Date, then (i) in lieu of Quicksilver transferring these funds
directly to BreitBurn at Closing, Quicksilver shall retain the Suspended Funds
held in its accounts and the Initial Consideration shall be adjusted downward in
accordance with Section 2.3(b) above, and (ii) from and after Closing, BreitBurn
shall be responsible for the proper payment and distribution of the Suspended
Funds to those third parties entitled to receive the Suspended Funds and shall
DEFEND, INDEMNIFY AND HOLD HARMLESS Quicksilver from claims asserted by third
parties arising from or related to administering the distribution of such
Suspended Funds.
 
Section 2.9  Assumed Liabilities Regarding the Acquired Assets.  Upon Closing,
BreitBurn assumes and hereby agrees to fulfill, perform, be bound by, pay and
discharge (or cause to be fulfilled, performed, paid or discharged) all
obligations and liabilities of any kind whatsoever of Quicksilver arising from
or relating to the QRI Assets or the Business relating to the QRI Assets,
whether known or unknown, liquidated or contingent, and regardless of whether
the same are deemed to have arisen, accrued or are attributable to periods prior
to, on or after the Effective Time, including, without limitation obligations
and liabilities of Quicksilver concerning: (a) the use, ownership or operation
of the QRI Assets, (b) any obligations under or relating to any Contracts, (c)
furnishing makeup Hydrocarbons and/or settling and paying for Imbalances
according to the terms of applicable operating agreements, gas balancing
agreements, Hydrocarbon sales, processing, gathering or transportation
Contracts, and other Contracts, (d) paying all obligations owed to working
interest, royalty, overriding royalty and other interest owners and operators
relating to the QRI Assets, including their share of any revenues or proceeds
attributable to production or sales of Hydrocarbons, (e) properly plugging,
re-plugging and abandoning any and all Wells (including inactive wells or
temporarily abandoned wells) drilled on the QRI Assets or otherwise attributable
or allocable thereto pursuant to the Contracts, (f) any obligation or liability
for the dismantling, decommissioning, abandoning and removing of any Wells,
Fixed Facilities or Personal Property of whatever kind related to or associated
with operations and activities conducted with respect to the QRI Assets by
whomever, (g) any obligation or liability for the cleaning up, restoration
and/or remediation of the premises covered by or related to the QRI Assets in
accordance with applicable Contracts, Law and all Environmental Laws and (h) any
obligation or liability regarding the Bonds or Permits (all of the obligations
and liabilities described in this Section 2.9 are collectively referred to as
the “Assumed Liabilities”); provided, BreitBurn does not assume the Retained
Liabilities or any obligations or liabilities of Quicksilver to the extent that
they are attributable to or arise out of the ownership, use or operation of the
Excluded Assets.
 
Section 2.10  Closing.  Unless this Agreement shall have been terminated and the
transactions contemplated hereby shall have been abandoned pursuant to Article
VIII, the closing of the contribution of the Interests contemplated by this
Agreement (the “Closing”) shall take place at the offices of Fulbright &
Jaworski L.L.P. in Houston, Texas, at 10:00 a.m., Houston, Texas time, on
November 1, 2007, or if all conditions in Article VII to be satisfied prior to
Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived (the actual date and time of Closing
being the “Closing Date”).
 
-29-

--------------------------------------------------------------------------------


Section 2.11  Closing Deliveries of BreitBurn.  At Closing, BreitBurn shall
deliver to Quicksilver:
 
(a)  an amount equal to the Cash Consideration via wire transfer of immediately
available funds;
 
(b)  certificate(s) representing the Common Units comprising the Equity
Consideration;
 
(c)  a certificate from an authorized officer of BreitBurn, dated as of the
Closing Date, certifying that the conditions set forth in Section 7.2(a) and
Section 7.2(b) have been satisfied;
 
(d)  an incumbency certificate relating to the Person(s) executing any document
on behalf of BreitBurn;
 
(e)  a cross-receipt acknowledging the receipt of the Interests;
 
(f)  evidence of approval of all of the Governmental Entities required by
BreitBurn;
 
(g)  three (3) original, duly executed counterpart copies of the Asset
Assignments;
 
(h)  three (3) original, duly executed counterpart copies of the Venture
Interest Assignments;
 
(i)  a cross-receipt, acknowledging agreement to the Closing Consideration
Allocation Schedule;
 
(j)  two (2) original, duly executed counterpart copies of the Transition
Services Agreement;
 
(k)  two (2) original, duly executed counterpart copies of the Registration
Rights Agreement; and
 
(l)  all other documents required to be delivered by BreitBurn on or prior to
the Closing Date pursuant to this Agreement.
 
Section 2.12  Closing Deliveries of Quicksilver.  At Closing, Quicksilver shall
deliver to BreitBurn:
 
(a)  three (3) original, duly executed counterpart copies of the Venture
Interest Assignments;
 
(b)  three (3) original, duly executed counterpart copies of the Asset
Assignments;
 
-30-

--------------------------------------------------------------------------------


(c)  a certificate from an authorized officer of Quicksilver, dated as of the
Closing Date, certifying that the conditions set forth (i) in Section 7.3(a)
have been satisfied, with such exceptions thereto which are scheduled in such
certificate with respect to matters discovered, occurring or arising after the
date of this Agreement as may be necessary to make the statements contained
therein true and correct (provided that any such exceptions shall not operate to
impair or impede BreitBurn’s right to not consummate the transactions
contemplated by this Agreement because the condition set forth in Section 7.3(a)
is not or was not satisfied or waived in writing by BreitBurn), and (ii) Section
7.3(b) have been satisfied;
 
(d)  an incumbency certificate relating to the Person(s) executing any document
on behalf of Quicksilver;
 
(e)  a cross-receipt, acknowledging the receipt of the Closing Date
Consideration;
 
(f)  evidence of resignations or terminations of all of the officers and
directors of the Acquired Companies, effective as of the Closing Date;
 
(g)  certification of the non-foreign status of Quicksilver, in a form and
manner which complies with the requirements of Code Section 1445 and the
Treasury Regulations thereunder;
 
(h)  evidence of the consummation of the Conversion;
 
(i)  a cross-receipt, acknowledging agreement to the Closing Consideration
Allocation Schedule;
 
(j)  two (2) original, duly executed counterpart copies of the Transition
Services Agreement;
 
(k)  two (2) original, duly executed counterpart copies of the Registration
Rights Agreement;
 
(l)  to the extent obtained, the Section 754 Consents;
 
(m)  a schedule setting the information relative to the Suspended Funds retained
by Quicksilver pursuant to Section 2.8(i); and
 
(n)  all other documents required to be delivered by Quicksilver on or prior to
the Closing Date pursuant to this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO QUICKSILVER
 
Quicksilver hereby represents and warrants to BreitBurn, as of the date of this
Agreement or as of such other date as may be expressly provided below, as
follows:
 
-31-

--------------------------------------------------------------------------------


Section 3.1  Due Incorporation and Power of Quicksilver.  Quicksilver is duly
incorporated, validly existing and in good standing under the laws of
Delaware.  Quicksilver has the requisite corporate power and authority to
conduct its business as it is now being conducted, and to own, lease and operate
its assets and properties.  Quicksilver is duly authorized, qualified or
licensed to do business as a foreign corporation and is in good standing in
every jurisdiction wherein the failure to be so qualified would materially and
adversely impair or impact its ability to perform its obligations hereunder.
 
Section 3.2  Authorization and Validity of Agreement.  This Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action by Quicksilver, and Quicksilver has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement has been duly executed and
delivered by Quicksilver and constitutes a valid and legally binding obligation
of Quicksilver enforceable in accordance with its terms except as enforceability
may be limited by bankruptcy, insolvency or other similar Law affecting the
enforcement of creditors’ rights generally as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
Section 3.3  Non-Contravention.  The execution and delivery by Quicksilver of
this Agreement do not, and the consummation by Quicksilver of the transactions
contemplated hereby will not (a) violate or conflict with any provision of the
certificate of incorporation or bylaws or other governing document of
Quicksilver, or (b) assuming that all Permits, Third-Party Approvals and other
approvals described on Schedule 4.3(a) have been obtained or made, (i) violate
any Law or Order to which Quicksilver is subject or (ii) constitute a breach or
violation of, or default under, or trigger any “change of control” rights or
remedies under, or give rise to any Lien (other than Permitted Liens) or any
Preferential Purchase Rights (other than those Preferential Purchase Rights
addressed under Section 6.13) under any Contract to which Quicksilver or any of
the QRI Assets are bound.
 
Section 3.4  Equity Interests.  
 
(a)  As of the date of this Agreement, except as set forth on Schedule 3.4: (i)
the Equity Interests have been duly authorized and validly issued and are fully
paid and nonassessable, (ii) none of the Equity Interests have been issued in
violation of any preemptive rights, and (iii) Quicksilver holds of record and
owns beneficially the Equity Interests free and clear of all Liens, other than
Liens for Taxes, assessments and other governmental charges not yet due and
payable (or, if due, not delinquent or being contested in good faith by
appropriate proceedings), and other than transfer restrictions under applicable
Law, and, with regard to WCGP, as may be set forth in WCGP’s applicable
formation or organization documents.  As of Closing, the representations and
warranties in the immediately prior sentence shall be true and correct, in all
material respects, with regard to the Equity Interests of the Acquired Companies
post-Conversion.
 
(b)  As of the date of this Agreement, except as set forth on Schedule 3.4,
there are no outstanding options, warrants or other rights of any kind relating
to the transfer, sale, ownership, issuance or voting of any of the Equity
Interests which have been issued, granted, acknowledged or entered into by
Quicksilver or any securities convertible into or evidencing the
-32-

--------------------------------------------------------------------------------


right to purchase any interests in the Acquired Companies.  As of Closing, the
representations and warranties in the immediately prior sentence shall be true
and correct, in all material respects, with regard to the Equity Interests of
the Acquired Companies post-Conversion.
 
(c)  Quicksilver owns, directly, 50% of the limited liability company interests
of Beaver Creek (with the remaining 50% being owned by Mercury); and Quicksilver
owns a 5.5385% limited partnership interest in WCGP.
 
Section 3.5  Investment Intent.  Quicksilver is aware that the Common Units
comprising the Equity Consideration have not been registered under the
Securities Act or under any state or foreign securities Laws.  Quicksilver is
not an underwriter, as such term is defined under the Securities Act, and
Quicksilver is acquiring the Common Units comprising the Equity Consideration
solely for investment, with no intention to distribute any such Common Units to
any Person in violation of any state or foreign securities Laws.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO ACQUIRED COMPANIES, TRANSFERRED
COMPANIES AND THE ACQUIRED ASSETS
 
Quicksilver hereby represents and warrants to BreitBurn, as of the date of this
Agreement or as of such other date as may be expressly provided below, as
follows:
 
Section 4.1  Due Incorporation.  Each of the Acquired Companies is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation.  Each of the Acquired Companies has the requisite company power and
authority to own its properties and assets and to carry on its business as
presently conducted.  As of the date of this Agreement, each of the Acquired
Companies is duly authorized, qualified or licensed to do business as a foreign
company and is in good standing in every jurisdiction wherein the failure to be
so qualified would have a Material Adverse Effect.  Except as set forth on
Schedule 4.1, none of the Acquired Companies owns any equity interest in any
other Person.
 
Section 4.2  Non-Contravention.  The execution and delivery of this Agreement by
Quicksilver and the consummation by Quicksilver of the transactions contemplated
hereby will not (a) violate or conflict with any provision of the certificate of
incorporation, bylaws, partnership agreement or other formation documents of any
of the Transferred Companies and (b) assuming that all Permits and Third-Party
Approvals set forth in Schedule 4.3(a) have been obtained or made, (i) violate
any Law or Order to which any of the Transferred Companies is subject or
(ii) constitute any default under, or give rise to any Lien (other than
Permitted Liens) or any Preferential Purchase Rights (other than those
Preferential Purchase Rights addressed under Section 6.13) under any Contract to
which Quicksilver, any of the Acquired Companies or any of the Acquired Assets
are bound.
 
Section 4.3  Governmental Approvals; Consents and Actions.
 
(a)  Except as set forth in Schedule 4.3(a) and except as would not have a
Material Adverse Effect, no Permit from or of any Governmental Entity is
required, no Third-Party Approval is required under any Disclosed Contract, and
no Third-Party Approval is required under any other Contract.
 
-33-

--------------------------------------------------------------------------------


(b)  Except as set forth on Schedule 4.3(b), no Action or Order is pending or,
to Quicksilver’s Knowledge, threatened against any of the Transferred Companies
challenging or seeking to restrain, delay or prohibit any of the transactions
contemplated by this Agreement,  or which would hinder or delay the consummation
of the transactions contemplated by this Agreement.
 
Section 4.4  Financial Statements.
 
(a)  Schedule 4.4 contains a true and complete copy of (i) the unaudited balance
sheets of each of the Acquired Companies (other than Beaver Creek) as of
December 31, 2006, and the related statements of income for the same period and
(ii) the unaudited balance sheets of each of the Acquired Companies (other than
Beaver Creek) as of June 30, 2007, and the related statements of income for the
same period (the “Financial Statements”).
 
(b)  Each of the Financial Statements fairly presents in all material respects
the financial condition and the results of the operations of each of the
Acquired Companies (other than Beaver Creek), respectively, as of the dates and
for the periods indicated.  The Financial Statements have been prepared in
accordance with GAAP, in all material respects, consistent with historical
internal practices of such companies, except as otherwise disclosed in
Schedule 4.4.
 
Section 4.5  Books and Records.  The minute books of each of the Acquired
Companies contain accurate records of all meetings and accurately reflect all
corporate action of the shareholders and the board of directors of such Acquired
Company, insofar as the failure to have the same would constitute a Material
Adverse Effect.
 
Section 4.6  No Undisclosed Liabilities.  To Quicksilver’s Knowledge, except as
set forth in Schedule 4.6 or as otherwise disclosed in this Agreement or in the
Disclosure Schedules, none of the Acquired Companies for which Financial
Statements have been furnished has any liabilities or obligations that are of a
nature required under GAAP to be disclosed, reflected or reserved against on the
Financial Statements, except for liabilities or obligations (i) disclosed,
reflected or reserved against in the Financial Statements, (ii) incurred since
the end of the period covered by the Financial Statements in the ordinary course
of business consistent with past practice of such Acquired Companies, or (iii)
which in the aggregate would not have a Material Adverse Effect.
 
Section 4.7  Absence of Changes.  Except as otherwise disclosed in Schedule 4.7
or elsewhere in the Disclosure Schedules or in this Agreement, since June 30,
2007, to Quicksilver’s Knowledge, and except as would not have a Material
Adverse Effect:
 
(a)  the Business has been conducted in the ordinary course consistent with past
practices; and
 
(b)  none of the Acquired Companies has taken any of the following actions:
 
-34-

--------------------------------------------------------------------------------


(i)  except to the extent contemplated in Section 6.7, waived, released,
canceled, settled or compromised any debts, Action or right, pertaining to the
Business;
 
(ii)  incurred, assumed or guaranteed any indebtedness for borrowed money, or
issued any notes, bonds, debentures or other similar securities, of any of the
Acquired Companies;
 
(iii)  except as required as a result of a change in Law or in GAAP (or as will
be applied in connection with the Conversion), changed any of the accounting
methods or principles used by any of the Acquired Companies; or
 
(iv)  made any capital expenditure or made any commitment to make any capital
expenditure in excess of $5,000,000, other than (A) pursuant to existing
commitments, approved budgets or approved business plans, (B) to repair,
maintain or replace any assets, properties or facilities in the ordinary course
of business or (C) as necessary to maintain or restore safe operations of the
Business or respond to any catastrophe or other emergency situation.
 
Section 4.8  Contracts.
 
(a)  Schedule 4.8 is a true and complete listing of each Contract which
satisfies one or more of the following descriptions, excluding any contracts or
agreements constituting any of the Excluded Assets (each such Contract, a
“Disclosed Contract”, and collectively, the “Disclosed Contracts”):
 
(i)  that involves required, firm payments of more than $2,500,000 per annum or
more than $15,000,000 in the aggregate, other than payments that may be made in
the ordinary course under joint operating agreements, production sales
contracts, and gathering and transportation contracts;
 
(ii)  that contain any warranty, guaranty, indemnity or other similar
undertaking with respect to a contractual performance extended by Quicksilver or
any Acquired Company other than in connection with Contracts entered into in the
ordinary course of business and which could reasonably be expected to result in
a liability to Quicksilver (with regard to the QRI Assets) or any Acquired
Company of more than $1,000,000;
 
(iii)  that contain a covenant not to compete, restricting Quicksilver (with
regard to the QRI Assets) or a Acquired Company from competing in any line of
business or in any region;
 
(iv)  under which any Acquired Company has (A) created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) indebtedness for borrowed
money, or (B) granted a Lien on its assets, whether tangible or intangible,
other than a Permitted Lien;
 
(v)  that is an Affiliate Agreement that will remain in force and effect after
the Closing;
 
-35-

--------------------------------------------------------------------------------


(vi)  that is a Contract for the employment of any individual on a full-time,
part-time, consulting or other basis;
 
(vii)  is a contract which involves the licensing of Intellectual Property used
in connection with the Business;
 
(viii)  that is a Contract or collective bargaining agreement with any labor
union or representative of employees;
 
(ix)  that is a gas purchase contract that contains as of the date of this
Agreement below market rates; or
 
(x)  that is any amendment, supplement or restatement or other modification
relating to any of the foregoing.
 
(b)  Quicksilver has furnished or made available to BreitBurn a true and
complete copy of each Disclosed Contract.  As to each Disclosed Contract,
 
(i)  to Quicksilver’s Knowledge, it is valid, binding and in full force and
effect and is enforceable against Quicksilver and each Acquired Company, as
applicable, and each other party thereto, according to its terms, except as the
enforceability may be limited by bankruptcy, insolvency, or other similar Laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(ii)  Quicksilver and each Acquired Company has performed its obligations
required to be performed to date thereunder, except where such non-performance
would not have a Material Adverse Effect;
 
(iii)  to Quicksilver’s Knowledge, there has not occurred any termination event
or any default or event that with the lapse of time or the giving of notice
could constitute a default by any other party thereunder, except where such
termination event or default or event would not have a Material Adverse Effect;
and
 
(iv)  no written notice of termination or non-renewal thereof, breach or default
thereunder, any significant dispute with respect thereto, any claim for
indemnification with respect thereto, or any other pending claims thereunder has
been delivered to Quicksilver or any Acquired Company, except to the extent such
matter (1) has been fully resolved in accordance with such Disclosed Contract
without any ongoing liability of Quicksilver or any Acquired Company with
respect thereto or (2) would not have a Material Adverse Effect.
 
Section 4.9  Litigation.  Except as set forth in Schedule 4.9, there are no
Actions pending and, to Quicksilver’s Knowledge, there is no Action threatened
in Law or in equity or before any Governmental Entity, against either of
Quicksilver (with regard to the QRI Assets) or
-36-

--------------------------------------------------------------------------------


any of the Transferred Companies, that, if determined or resolved adversely,
could result in a Material Adverse Effect.
 
Section 4.10  Compliance with Laws.  Except as disclosed on Schedule 4.10 and
except for circumstances or conditions that would not have a Material Adverse
Effect:  (i) each of Quicksilver (with regard to the QRI Assets) and the
Acquired Companies has complied in all material respects with all applicable
orders, writs, judgments, injunctions, decrees, statutes, ordinances, rules, or
regulations of any Governmental Entity, (ii) each of the Acquired Companies and
Quicksilver (with regard to the QRI Assets) has all Permits issued by
Governmental Entities and required thereby for the operation of the Acquired
Assets, a true and correct copy of each material Permit has been or will be made
available to BreitBurn and/or any of BreitBurn’s representatives for review or
copy, and all such Permits are in full force and effect, and (iii) neither
Quicksilver (with regard to the QRI Assets) nor any Acquired Company is in
violation of the terms of any Permit and no Action is pending, or, to
Quicksilver’s Knowledge, threatened, that could reasonably result in the
suspension, revocation, termination of, or loss of any material benefits under,
any such Permit.  Quicksilver is not making any representation or warranty in
this Section 4.10 with respect to any Tax matters, employment matters, or any
environmental matter, as such matters are exclusively addressed in Sections
4.11-4.13, respectively.
 
Section 4.11  Tax Matters.  Except as set forth on Schedule 4.11:
 
(a)  each of the Acquired Companies and Quicksilver (with regard to the QRI
Assets) has timely filed all material Tax Returns required to be filed on or
prior to the Closing Date, all such Tax Returns are true and complete in all
material respects and all material Taxes owed by each Acquired Company or
Quicksilver (whether or not shown on any Tax Return) have been timely paid;
 
(b)  no Acquired Company is currently the beneficiary of any extension of time
within which to file any Tax Return;
 
(c)  there is no Action pending, or to Quicksilver’s Knowledge, threatened
against, or with respect to any of the Acquired Companies or Quicksilver (with
regard to the QRI Assets) in respect of any Tax or Tax assessment, nor has any
unresolved written claim for additional Tax or Tax assessment been asserted or,
to Quicksilver’s Knowledge, been proposed by any Tax Authority;
 
(d)  no Acquired Company has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency;
 
(e)  no Acquired Company (i) has any liability for the Taxes of any Person
(other than the Quicksilver Group) under Treasury Regulations section 1.1502-6
(or any similar provision of state, local or foreign law), (ii) has any
liability for the Taxes of any Person as a transferee or successor, or (iii) is
a party to any Contract providing for the payment of Taxes, payment for Tax
losses, entitlements to refunds or similar Tax matters;
 
(f)  each of the Acquired Companies and Quicksilver (with regard to the QRI
Assets) has complied in all material respects with all laws relating to the
withholding of Taxes
-37-

--------------------------------------------------------------------------------


and has duly and timely withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing by the Acquired
Companies or Quicksilver (with regard to the QRI Assets) to any employee,
independent contractor, creditor, member, stockholder or other third party;
 
(g)  each of WCGP, Wilderness-Chester LLC, a Michigan limited liability company
(“W-C LLC”), Saginaw Bay Lateral LP, a Michigan limited partnership (“Saginaw”),
Terra Westside Processing Partnership, a Michigan general partnership (“TWPP”),
Wilderness Energy L.C., a Michigan limited liability company (“W-E LC”),
Wilderness Energy Services LP, a Michigan limited partnership (“W-E LP”), and
Frederic HOF LP, a Virginia limited partnership (“Frederic”), is classified as a
partnership for United States federal income tax purposes; under its current
partnership agreement or operating agreement, as applicable, each of WCGP and
W-C LLC is required to make the election provided in Section 754 of the Code (a
“Section 754 Election”); under its current partnership agreement or operating
agreement, as applicable, each of W-E LC, W-E LP and Frederic is required to
make a Section 754 Election upon request from any partner or member, as
applicable; and under its current partnership agreement, each of Saginaw and
TWPP may make a Section 754 Election with the consent of its respective
partners;
 
(h)  except for the assets held by WCGP, W-C LLC, Saginaw, TWPP, W-E LC, W-E LP
and Frederic, none of the Contributed Assets are deemed by agreement or
applicable law to be held by a partnership for United States federal income Tax
purposes;
 
(i)  except for Permitted Liens, there are no Liens on any of the assets of the
Acquired Companies or the QRI Assets that arose in connection with any failure
(or alleged failure) to pay any Tax;
 
(j)  the Acquired Companies have not (i) participated, within the meaning of
Treasury Regulation Section 1.6011-4(c), in any “listed transaction” or any
other “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, or (ii) engaged in any transaction that gives rise to (x) a
registration obligation under Section 6111 of the Code and the Treasury
Regulations thereunder, or (y) a list maintenance obligation under Section 6112
of the Code and the Treasury Regulations thereunder, in each case as amended by
any guidance published by the Internal Revenue Service applicable at the time of
any “listed transaction” or any other “reportable transaction”; and
 
(k)  as of the Closing Date, pursuant to the Conversions, each of the Acquired
Companies will be a disregarded entity for United States federal income Tax
purposes.
 
Section 4.12  Employee and Labor Matters.
 
(a)  The Acquired Companies do not have any employees, nor do any of the
Acquired Companies sponsor, maintain, contribute to, or have an obligation to
contribute to, any employee benefit or employee retirement plans.  Schedule 4.12
sets forth a true and complete list, as of the date set forth therein, of the
Business Employees.  Within ten (10) Business Days following execution of this
Agreement, Quicksilver shall provide to BreitBurn a description of each such
employee’s name, job title, work location, employer’s name and current base
salary or base wages.  No changes in such base salary or
-38-

--------------------------------------------------------------------------------


base wages for such employees have been made, promised or authorized since June
30, 2007, for which BreitBurn will be liable after Closing.  Except as set forth
on Schedule 4.12(a), neither Quicksilver nor any Acquired Company is a party to,
bound by, or in negotiation with respect to any agreement with any Business
Employee, including any agreement, plan, or program relating to the purchase or
issuance of equity interests in Quicksilver or any Acquired Company by any
Business Employee.
 
(b)  Quicksilver has complied in all material respects with all legal
requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, and other requirements under applicable state and federal law,
the payment of social security and similar Taxes and occupational safety and
health for the Business Employees.  Neither Quicksilver nor any Acquired Company
is liable for the payment of any Taxes, fines, penalties, or other amounts,
however designated, for failure to comply with any of the foregoing legal
requirements.
 
(c)  Quicksilver is not a party to, bound by, or in negotiation with respect to
any agreement involving the Business Employees with any employee organization or
other employee group, nor, to the Knowledge of Quicksilver, are any Business
Employees represented by any employee organization.  No employee organization
has been certified or recognized as the collective bargaining representative of
any Business Employee.  To Quicksilver’s Knowledge, there are no employee
organizational campaigns or representation proceedings under way or threatened
with respect to any Business Employees.  There are no existing or, to the
Knowledge of Quicksilver, threatened, labor strikes, work stoppages, slowdowns,
grievances, unfair labor practice charges, discrimination charges, or labor
arbitration proceedings affecting the Business.
 
Section 4.13  Environmental Matters.  Within ten (10) days following the date of
this Agreement, Quicksilver and the Acquired Companies will make available to
BreitBurn all material environmental investigations or audits in possession of
Quicksilver and the Acquired Companies addressing the Acquired Assets and the
operations of Quicksilver (with respect to the QRI Assets) and the Acquired
Companies.  Except as set forth on Schedule 4.13 and except as would not
reasonably be expected to result in a Material Adverse Effect:  (a) the Acquired
Assets, Quicksilver (with respect to the QRI Assets) and the Acquired Companies
are and, within any unexpired statute of limitations period, have been, in
compliance with all applicable Environmental Laws, (b) there are no pending or,
to the Knowledge of Quicksilver, threatened, enforcement, clean-up, removal,
remediation, mitigation or other claims or Actions against Quicksilver or any
Acquired Company under any Environmental Law (including any claim resulting from
off-site disposal), and the Acquired Assets are not subject to any unfulfilled
presently required remedial obligation imposed under applicable Environmental
Laws, (c) Quicksilver or the Acquired Companies, as the case may be, possess all
Permits required under applicable Environmental Laws for the ownership and
operation of the Business as presently conducted, all such Permits are in full
force and effect and no Action is pending to revoke any such Permit, and
Quicksilver and the Acquired Companies are in material compliance with such
Permits, (d) neither Quicksilver nor the Acquired Companies has received any
written notice of alleged violation of or potential liability under applicable
Environmental Laws relating to the Acquired Assets that has not been resolved to
the satisfaction of a Governmental Entity, and (e) none of the Acquired Assets
are subject to any unresolved Action
-39-

--------------------------------------------------------------------------------


 
initiated by any Governmental Entity pursuant to applicable Environmental
Laws.  Notwithstanding anything to the contrary in this Section or elsewhere in
this Agreement, Quicksilver makes no, and disclaims any, representation or
warranty, express or implied, with respect to the presence or absence of
naturally occurring radioactive material (“NORM”), asbestos, asbestos containing
materials, mercury, drilling fluids and chemicals, and produced waters and
Hydrocarbons (including oil, gas and other substances of the type included
within the definition of Hydrocarbons) in or on the Acquired Assets in
quantities typical for oilfield operations in the areas in which the Oil and Gas
Properties and equipment are located.
 
Section 4.14  Finders; Brokers.  There is no basis for any claims upon BreitBurn
or any of the Transferred Companies for brokerage commissions, finder’s fees or
like payments in connection with this Agreement or the transactions contemplated
hereby resulting from any action taken by Quicksilver, or by any other Person on
Quicksilver’s behalf.
 
Section 4.15  Insurance.  Schedule 4.15 sets forth a true and complete list of
all of the policies of insurance carried by Quicksilver, and any of the Acquired
Companies that insure the operation of the Business on or prior to the Closing
Date (collectively, “Quicksilver’s Policies”).  All premiums payable under
Quicksilver’s Policies have been paid in a timely manner.  With respect to
Quicksilver’s Policies, (a) all are in full force and effect, (b) all have been
complied with in all material respects and (c) there is no claim under any such
policy as to which coverage has been denied or disputed by the underwriters or
issuers thereof.
 
Section 4.16  Bank Accounts.  Schedule 4.16 contains a true and complete list of
the name of each bank and trust company with which each Acquired Company has an
account, safe deposit box or vault and the names of all Persons authorized to
draw upon such account or who have authorized access to any such safe deposit
box or vault.
 
Section 4.17  Officers and Directors.  Schedule 4.17 contains a true and
complete list of all officers or directors of each of the Acquired Companies.
 
Section 4.18  Oil and Gas Properties.  
 
(a)  Except as set forth on Schedule 4.18(a):
 
(i)  to the Knowledge of Quicksilver, as of the date of this Agreement, neither
Quicksilver nor any Acquired Company has received written notice from any
Governmental Entity, which remains unresolved, that any of the Wells listed on
Exhibit A-1 are being overproduced; and
 
(ii)  neither Quicksilver nor any Acquired Company has received written notice
that there has been any change proposed in the production allowables for any
Wells listed on Exhibit A-1 except where a proposed change (if adopted or
approved) would not have a Material Adverse Effect.
 
(b)  Except as set forth on Schedule 4.18(b), neither Quicksilver nor any
Acquired Company is obligated by virtue of a take or pay payment, advance
payment or other similar payment (other than royalties, overriding royalties and
similar arrangements established in the O&G Interests or reflected on Exhibit
A-1, Exhibit A-2 or Exhibit A-3), to deliver
-40-

--------------------------------------------------------------------------------


Hydrocarbons, or proceeds from the sale thereof, attributable to Quicksilver’s
or the Acquired Companies’ interests in the Oil and Gas Properties after the
Closing Date without then or thereafter receiving payment therefor.
 
(c)  Except as set forth on Schedule 4.18(c), as of the date identified on such
Schedule, there were no contracts for the purchase, sale or exchange of
Hydrocarbons produced from or attributable to the Oil and Gas Properties that
will be binding on BreitBurn or the Acquired Companies after Closing that
BreitBurn (or the applicable Acquired Company) will not be entitled to terminate
at will (without penalty) on 90 days notice or less.
 
(d)  To Quicksilver’s Knowledge, Schedule 4.18(d) sets forth all material
Imbalances as of the respective dates set forth therein with respect to the Oil
and Gas Properties.
 
Section 4.19  Gas Regulatory Matters.  Except as set forth on Schedule 4.19, (i)
neither Quicksilver nor any Acquired Company is a “natural-gas company” within
the meaning of the Natural Gas Act of 1938 and (ii) neither Quicksilver nor any
Acquired Company has operated or provided services on its gathering facilities
in a manner that would subject it to the jurisdiction of, or regulation by, the
Federal Energy Regulatory Commission under the Natural Gas Act of 1938.  Neither
Quicksilver nor any Acquired Company has performed services, and is subject to
regulation, under Section 311 of the Natural Gas Policy Act of 1978.
 
Section 4.20  Affiliate Transactions.  Except as set forth on Schedule 6.7(a),
neither Quicksilver nor any Affiliate of Quicksilver (other than any of the
Transferred Companies) provides or causes to be provided to any Transferred
Company any products, services, equipment, facilities or similar items that,
individually or in the aggregate, are or may reasonably be expected to be
material to the Business or the Acquired Assets.
 
Section 4.21  Special Warranty of Title.  The Interests are free from the claims
of any Person lawfully claiming or to claim the same or any part thereof, by,
through or under Quicksilver, by virtue of any prior conveyance, lien or
encumbrance made, done or suffered by Quicksilver, except for Permitted Liens.
 
Section 4.22  Accuracy of Data.  To Quicksilver’s Knowledge, the historical
factual information, excluding title information, supplied by Quicksilver or its
Affiliates to Schlumberger Data and Consulting Services in the preparation of
its report dated as of July 12, 2007 with respect to the Acquired Assets located
in Michigan and located in the virtual data room in subfolders 1.01.01 and July
16, 2007 with respect to the Acquired Assets located in Indiana and Kentucky and
located in the virtual data room in subfolders 2.01.01 is accurate and complete
in all material respects.  To Quicksilver’s Knowledge, the historical production
data on the publications entitled (a) 2.01.03.001 Indiana and Kentucky Aries
Database in the data-room folder 2.01.03 Indiana and Kentucky Aries Database,
and (b) 1.01.03.002 Aries Database in the data-room folder 1.01.03 Michigan
Aries Database, to the extent relating to the Acquired Assets, is accurate and
complete in all material respects.
 
-41-

--------------------------------------------------------------------------------


ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO BREITBURN AND BREITBURN PARENT
 
BreitBurn hereby represents and warrants to Quicksilver, as of the date of this
Agreement or as of such other date as may be expressly provided below, as
follows:
 
Section 5.1  Due Organization and Power of BreitBurn.  BreitBurn is duly
organized, validly existing and in good standing under the laws of Delaware and
has the requisite limited partnership power and authority to own, lease and
operate the properties used in its business and to carry on its business as the
same is now being conducted. BreitBurn is duly authorized, qualified or licensed
to do business as a limited partnership and in good standing in every
jurisdiction wherein, by reason of the nature of its business, it is required to
be.
 
Section 5.2  Authorization and Validity of Agreement.  This Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite partner action, and BreitBurn has full limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  This Agreement has been duly executed and delivered by
BreitBurn and constitutes a valid and legally binding obligation of BreitBurn,
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency or other similar Laws affecting creditor’s rights
generally as well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
Section 5.3  Non-Contravention.  The execution and delivery by BreitBurn of this
Agreement does not, and the consummation by BreitBurn of the transactions
contemplated hereby will not, (a) violate or conflict with any provision of the
formation, organization, partnership agreement or other governing documents of
BreitBurn or (b) assuming all Permits and Third-Party Approvals set forth on
Schedule 5.4(a) are obtained or made, (i) violate any Law or Order to which
BreitBurn is subject or (ii) result in any breach or creation of any Lien or
constitute default under any contract to which BreitBurn is subject or is a
party.
 
Section 5.4  Governmental Approvals; Consents and Actions.
 
(a)  Except as set forth in Schedule 5.4(a) and except as contemplated under the
Registration Rights Agreement, no Permit from or of any Governmental Entity or
any Third-Party Approval is required on the part of BreitBurn in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby except for such Permits or Third-Party
Approvals which have been obtained.
 
(b)  Except as set forth in Schedule 5.4(b), there are no (i) Orders against or
affecting BreitBurn or its Affiliates or (ii) Actions pending or, to the
Knowledge of BreitBurn, threatened against or affecting BreitBurn or its
Affiliates (A) challenging or seeking to restrain, delay or prohibit any of the
transactions contemplated by this Agreement, (B) preventing BreitBurn from
performing in all material respects its obligations under this Agreement or
(C) which would hinder or delay the consummation of the transactions
contemplated by this Agreement.
 
-42-

--------------------------------------------------------------------------------


Section 5.5  Investment Intent.  BreitBurn is aware that the Equity Interests
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”) or under any state or foreign securities Laws.  BreitBurn is not an
underwriter, as such term is defined under the Securities Act, and BreitBurn is
purchasing the Equity Interests, solely for investment, with no intention to
distribute any of the Equity Interests to any Person.
 
Section 5.6  Independent Decision; Hazardous Materials.  BreitBurn (i) has
knowledge and experience in financial and business matters, (ii) has the
capability of evaluating the merits and risks of investing in the Interests,
(iii) can bear the economic risk of the transactions contemplated hereby and an
investment in the Interests (and BreitBurn can afford a complete loss of such
investment), and (iv) is not in a disparate bargaining position with
Quicksilver.
 
(a)  BREITBURN ACKNOWLEDGES THAT THE ACQUIRED ASSETS, AS WELL AS THE PROPERTIES
AND ASSETS OF THE ACQUIRED COMPANIES AND WCGP, HAVE BEEN USED FOR EXPLORATION,
DEVELOPMENT, AND PRODUCTION OF OIL AND GAS AND THAT THERE MAY BE PETROLEUM,
PRODUCED WATER, WASTES, OR OTHER SUBSTANCES OR MATERIALS LOCATED IN, ON OR UNDER
THE ACQUIRED ASSETS (OR ASSETS OF WCGP) OR ASSOCIATED THEREWITH.  PERSONAL
PROPERTY AND SITES INCLUDED IN SUCH ACQUIRED ASSETS AND PROPERTIES MAY CONTAIN
ASBESTOS, NORM OR OTHER HAZARDOUS MATERIALS.  NORM MAY AFFIX OR ATTACH ITSELF TO
THE INSIDE OF WELLS, MATERIALS, AND EQUIPMENT AS SCALE, OR IN OTHER FORMS.  THE
WELLS, MATERIALS, AND EQUIPMENT LOCATED ON, OR INCLUDED IN SUCH ACQUIRED ASSETS
(OR ASSETS OF WCGP) MAY CONTAIN NORM, ASBESTOS AND OTHER WASTES OR HAZARDOUS
MATERIALS.  NORM, ASBESTOS OR ASBESTOS CONTAINING MATERIAL AND/OR OTHER WASTES
OR HAZARDOUS MATERIALS MAY HAVE COME IN CONTACT WITH VARIOUS ENVIRONMENTAL MEDIA
AND EQUIPMENT, INCLUDING WITHOUT LIMITATION, WATER, SOILS OR SEDIMENT.  SPECIAL
PROCEDURES MAY BE REQUIRED FOR THE ASSESSMENT, REMEDIATION, REMOVAL,
TRANSPORTATION, OR DISPOSAL OF ENVIRONMENTAL MEDIA OR EQUIPMENT, WASTES,
ASBESTOS, NORM AND OTHER HAZARDOUS MATERIALS FROM SUCH ACQUIRED ASSETS OR
PROPERTIES.  NOTWITHSTANDING ANYTHING STATED IN THIS AGREEMENT TO THE CONTRARY,
BUT WITHOUT LIMITING BREITBURN’S RIGHTS HEREUNDER FOR A BREACH OF SECTION 4.13,
THE EXISTENCE OF NORM, ASBESTOS OR ASBESTOS CONTAINING MATERIAL IN, ON OR
RELATING TO ANY OF THE ACQUIRED ASSETS, OR ANY OF THE PROPERTIES AND ASSETS OF
THE ACQUIRED COMPANIES AND WCGP, SHALL NOT CONSTITUTE OR GIVE RISE TO ANY CLAIMS
BY BREITBURN.
 
Section 5.7  Financial Capacity; No Financing Condition.  BreitBurn will have
available to it as of the Closing Date funds sufficient to consummate the
transactions contemplated by this Agreement.  BreitBurn understands that its
obligations to effect the transactions contemplated hereby are not subject to
the availability of financing to BreitBurn or any other Person.
 
-43-

--------------------------------------------------------------------------------


Section 5.8  Finders; Brokers.  Neither BreitBurn nor its Affiliates is a party
to any contract with any finder or broker, or in any way obligated to any finder
or broker for any commissions, fees or expenses, in connection with the origin,
negotiation, execution or performance of this Agreement, for which Quicksilver
shall incur any liability.
 
Section 5.9  No Knowledge of Quicksilver’s Breach.  BreitBurn does not have
Knowledge of any breach of any representation or warranty by Quicksilver or, as
of the date hereof, of any other condition or circumstance that would excuse
BreitBurn from its timely performance of its obligations hereunder.
 
Section 5.10  Capitalization of BreitBurn Parent and Valid Issuance of Common
Units.
 
(a)  BreitBurn has made available to Quicksilver a true and correct copy of the
Partnership Agreement, as amended through the date hereof.  The Common Units
comprising the Equity Consideration shall have those rights, preferences,
privileges and restrictions governing the Common Units as set forth in the
Partnership Agreement.
 
(b)  As of the date of this Agreement, the issued and outstanding limited
partner interests of BreitBurn Parent consist of 29,006,002 Common Units.  The
only issued and outstanding general partner interests of BreitBurn Parent are
the interests of the General Partner described in the Partnership
Agreement.  All outstanding Common Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with applicable Law and the Partnership Agreement and are fully paid (to the
extent required by applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”)).  All general partner interests
of BreitBurn Parent have been duly authorized and validly issued in accordance
with the Partnership Agreement.
 
(c)  Except as set forth in Schedule 5.10(c), BreitBurn Parent has no equity
compensation plans that contemplate the issuance of partnership interests of
BreitBurn Parent (or securities convertible into or exchangeable for partnership
interests of BreitBurn Parent).  No indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which the Unitholders may vote is issued or outstanding.  Except as
set forth in Schedule 5.10(c), as contemplated by this Agreement, or as are
contained in the Partnership Agreement, there are no outstanding or authorized
(i) options, warrants, preemptive rights, subscriptions, calls or other rights,
convertible or exchangeable securities, agreements, claims or commitments of any
character obligating BreitBurn Parent or any of its Subsidiaries to issue,
transfer or sell any partnership interests or other equity interests in
BreitBurn Parent or any of its Subsidiaries or securities convertible into or
exchangeable for such partnership interests, (ii) obligations of BreitBurn
Parent or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
partnership interests or equity interests in BreitBurn Parent or any of its
Subsidiaries or any such securities or agreements listed in clause (i) of this
sentence, or (iii) voting trusts or similar agreements to which BreitBurn Parent
or any of its Subsidiaries is a party with respect to the voting of the equity
interests of BreitBurn Parent or any of its Subsidiaries.
 
(d)  (i)  All of the issued and outstanding equity interests of each of
BreitBurn Parent’s Subsidiaries are owned, directly or indirectly, by BreitBurn
Parent free and clear of any Liens (except for such restrictions as may exist
under applicable Law and except for such Liens as may be set forth in Schedule
5.10(d)) and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required by applicable Law or in the
organizational documents of BreitBurn Parent’s Subsidiaries, as applicable) and
nonassessable (except as nonassessability may be affected by matters described
in Section 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”)) and are free of preemptive rights with no personal liability attaching to
the ownership thereof; and (ii) except as disclosed in the BreitBurn Parent SEC
Documents, neither BreitBurn Parent nor any of its Subsidiaries owns any shares
of capital stock or other securities of, or interest in, any other Person, or is
obligated to make any capital contribution to or other investment in any other
Person.
 
-44-

--------------------------------------------------------------------------------


(e)  The issuance of the Common Units comprising the Equity Consideration and
the limited partner interests represented thereby has been duly authorized by
BreitBurn Parent pursuant to the Partnership Agreement and, when issued and
delivered to Quicksilver in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by applicable Law and the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement, this Agreement and
under applicable state and federal securities Laws and other than such Liens as
are created by Quicksilver.
 
(f)  The Common Units comprising the Equity Consideration will be issued in
compliance with all applicable rules of The Nasdaq Global Market.  Prior to the
Closing Date, BreitBurn Parent will submit to The Nasdaq Global Market a
Notification Form:  Listing of Additional Common Units with respect to the
Common Units comprising the Equity Consideration.  BreitBurn Parent’s currently
outstanding Common Units are quoted on The Nasdaq Global Market and BreitBurn
Parent has not received any notice of delisting.
 
Section 5.11  SEC Documents.  BreitBurn Parent has filed timely with the SEC all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act (all such documents
filed on or prior to the date of this Agreement, collectively, the “BreitBurn
Parent SEC Documents”).  The BreitBurn Parent SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “BreitBurn Parent Financial Statements”), at
the time filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed BreitBurn
Parent SEC Document filed prior to the date hereof) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of any prospectus, in light of the circumstances under which they were
made) not misleading, (ii) complied as to form in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as
applicable, (iii) in the case of the BreitBurn Parent Financial Statements,
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (iv) in the case of the BreitBurn Parent Financial Statements,
were prepared in accordance with GAAP applied on a
-45-

--------------------------------------------------------------------------------


consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC) and (v) in the case of the BreitBurn Parent Financial Statements,
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the consolidated
financial position of BreitBurn Parent and its Subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended.  PricewaterhouseCoopers LLP is an independent registered
public accounting firm with respect to BreitBurn Parent and the General Partner
and has not resigned or been dismissed as independent registered public
accountants of BreitBurn Parent and the General Partner as a result of or in
connection with any disagreement with BreitBurn Parent or the General Partner on
a matter of accounting principles or practices, financial statement disclosure
or auditing scope or procedure.
 
Section 5.12  Tax.  For United States federal Tax purposes (and state, local,
and foreign Tax purposes where applicable), BreitBurn is disregarded as an
entity separate from BreitBurn Parent.  BreitBurn Parent is, and has only been,
classified as either a disregarded entity or a partnership for United States
federal Tax purposes (and state, local, and foreign Tax purposes where
applicable).  BreitBurn Parent does, and reasonably expects to continue to, meet
the gross income requirements of Section 7704(c)(2) of the Code, and BreitBurn
Parent is not, and does not reasonably expect to be, treated as a corporation
under Section 7704(a) of the Code or Treasury Regulations section 301.7701-2.
 
Section 5.13  Investment Company Status.  BreitBurn Parent is not now, and after
the issuance of the Common Units comprising the Equity Consideration will not
be, and is not controlled by or under common control with, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.14  Offering.  Assuming the accuracy of the representations and
warranties of Quicksilver contained in Section 3.5 of this Agreement, the
issuance of the Common Units comprising the Equity Consideration pursuant to
this Agreement is exempt from the registration requirements of the Securities
Act, and neither BreitBurn Parent nor any authorized representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.
 
Section 5.15  Internal Accounting Controls.  BreitBurn Parent and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability and (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization.
 
Section 5.16  Material Agreements.  BreitBurn has provided Quicksilver with, or
made available to Quicksilver through the BreitBurn Parent SEC Documents,
correct and complete copies of all material agreements (as defined in Section
601(b)(10) of Regulation S-K promulgated by the SEC) and of all exhibits to the
BreitBurn Parent SEC Documents, including amendments to or other modifications
of pre-existing material agreements, entered into by BreitBurn Parent.
 
-46-

--------------------------------------------------------------------------------


ARTICLE VI
AGREEMENTS OF BREITBURN AND QUICKSILVER
 
Section 6.1  Operation of the Business.  Except as otherwise contemplated by
this Agreement or as set forth in Schedule 6.1 (and any actions, matters or
expenditures described or referred to on Schedule 6.1 are hereby deemed approved
and authorized in all respects), from the date of this Agreement and continuing
until Closing, Quicksilver:
 
(a) shall, with respect to the QRI Assets, and
 
(b) shall cause each of the Acquired Companies, with respect to the other
Acquired Assets owned by them, to:
 
(i) operate and maintain such Acquired Assets in the ordinary course, consistent
with its respective past practices, and (ii) not take any of the following
actions, without the prior written approval of BreitBurn:
 
(A)           sell, transfer or otherwise dispose of or encumber any of the
Acquired Assets, including any right under any Contract or Permit or any
proprietary right or other intangible asset, except (1) with respect to any of
the Acquired Assets other than Oil and Gas Properties and Wells, in the ordinary
course of business, (2) for Permitted Liens, and (3) as contemplated in this
Agreement;
 
(B)           waive, release, cancel, settle or compromise any Action for an
amount in excess of $1,000,000;
 
(C)           make any loan to or enter into any transaction with any Business
Employees or any directors, officers or employees of the Acquired Companies,
except for the payment of salaries and benefits to which all similarly situated
employees are generally entitled, and except for such other payments that
BreitBurn and the Acquired Companies will not be responsible for after Closing;
 
(D)           incur, assume or guarantee any indebtedness for borrowed money, or
issue any notes, bonds, debentures or other similar securities, or grant any
option, warrant or right to purchase any of the same, or issue any security
convertible or exchangeable or exercisable for debt securities of any of the
Acquired Companies;
 
(E)           make or change any material Tax elections (except as required by
Law and except in connection with the Conversion), or settle or compromise any
material Tax liability;
 
(F)           except as may be required as a result of a change in Law or in
GAAP, materially change any of the accounting methods or principles used by any
of the Acquired Companies (other than with regard to the Conversion);
 
-47-

--------------------------------------------------------------------------------


(G)           make any capital expenditure or make any commitment to make any
capital expenditure in excess of $2,500,000, other than (1) to repair, maintain
or replace any assets, properties or facilities in the ordinary course of
business or (2) as may be necessary to maintain or restore safe operations of
the Business or respond to any catastrophe or other emergency situation;
 
(H)           declare or make dividends or other distributions with regard to
the Equity Interests, other than cash dividends;
 
(I)           adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other restructuring, except in connection
with the Conversion;
 
(J)           pledge or mortgage any of the Acquired Assets or otherwise cause
or permit a Lien (other than a Permitted Lien) to exist against any of the
Acquired Assets;
 
(K)           effect any split, combination or reclassification of the
securities of any of the Acquired Companies, except in connection with the
Conversion;
 
(L)           knowingly allow any Permits held by any of the Acquired Companies
(or any Permit constituting part of the Acquired Assets) to terminate or lapse,
unless no longer required by Law in connection with the Business;
 
(M)           amend, modify, terminate or allow to lapse or expire any Disclosed
Contract; provided that Quicksilver may terminate any Affiliate Agreement prior
to Closing;
 
(N)           create any Liens on any of the QRI Assets or the Acquired
Companies’ assets, other than Permitted Liens;
 
(O)           except as required by Law, enter into, amend, or revise (and
Quicksilver shall not permit to be entered into, amended or revised) any
employment agreement or grant (and Quicksilver shall not permit to be granted)
any material increase in the compensation or benefits of any Business Employee
unless such increase applies to substantially all of the other employees covered
under the applicable employee benefit program; or
 
(P)           agree, whether in writing or otherwise, to do any of the
foregoing.
 
BreitBurn’s approval of any action restricted by clause (B), (G), (M) or (P) of
this Section 6.1(b)(ii) shall not be unreasonably withheld or delayed and shall
be considered granted within ten (10) days (unless a shorter time is reasonably
required by the circumstances and such shorter time is specified in
Quicksilver’s notice) of Quicksilver’s notice to BreitBurn requesting such
consent unless BreitBurn notifies Quicksilver to the contrary during that
period.  Notwithstanding the foregoing provisions of this Section 6.1, in the
event of an emergency, Quicksilver may take such action as reasonably necessary
and shall notify BreitBurn of such action promptly thereafter.
 
-48-

--------------------------------------------------------------------------------


Section 6.2  Efforts; Cooperation; HSR and Other Filings.
 
(a)  Subject to the terms and conditions of this Agreement, each of the Parties
will use commercially reasonable efforts to refrain from taking any action
within its control which would cause a breach of any of its representations and
warranties contained in this Agreement or which would prevent it from delivering
to the other Party the certificates which it is required to deliver pursuant to
Section 2.11(c) or 2.12(c), as the case may be.
 
(b)  BreitBurn and Quicksilver shall timely and promptly make all filings which
may be required by any of them by Law in connection with the consummation of the
transactions contemplated hereby, including, without limitation, those filings
required under the Hart-Scott Act; provided, however, that the Parties shall
make all filings required by either of them under the Hart-Scott Act within ten
(10) Business Days after the date hereof.  Each Party shall furnish to the other
Party such necessary information and assistance as such other Party may
reasonably request in connection with the preparation of any necessary filings
or submissions by it to any Governmental Entity and correspondence, filings or
communications (or memoranda setting forth the substance thereof) between such
Party and its representatives and the Federal Trade Commission, the Antitrust
Division of the United States Department of Justice or any other Governmental
Entity and members of their respective staffs with respect to this Agreement and
the transactions contemplated hereby.  With the exception of payment of the
required filing fees and the Parties’ costs and expenses necessary to prosecute
such filings, neither Quicksilver nor BreitBurn shall be required to make any
material monetary expenditures, commence or participate in any material
litigation, or offer or grant any material accommodation (financial or
otherwise) to any third Person in connection therewith; provided, however, that
any filing fees incurred in connection with filings made in accordance with the
Hart-Scott Act in connection with the consummation of the transactions
contemplated in this Agreement, shall be paid and borne solely by BreitBurn.
 
Section 6.3  Public Disclosures.  Prior to the Closing Date and for a period of
thirty (30) days following the Closing Date, no Party will (and each Party will
ensure that its Affiliates and their respective representatives will not) issue
any press release or make any public disclosure concerning the transactions
contemplated by this Agreement without the prior written consent of the other
Party, which shall not be unreasonably withheld, delayed or
conditioned.  Notwithstanding the above, nothing in this Section 6.3 will
preclude any Person from making any disclosures it reasonably believes are
required by Law or stock exchange rules or necessary and proper in conjunction
with the filing of any Tax Return or other document required to be filed with
any Governmental Entity; provided that the respective Party shall endeavor to
allow the other Party reasonable time to review and comment thereon in advance
of such disclosure.
 
Section 6.4  Pre-Closing Access; Post-Closing Delivery and Access to Records and
Personnel.
 
(a)  Pre-Closing Access.  From and after the date of this Agreement, but subject
to the other provisions of this Section 6.4, Section 6.14(a) and subject to
obtaining any required consents of third-party operators, Quicksilver will, and
will cause the Acquired Companies to, afford BreitBurn and its representatives
access, during normal business hours, to the Acquired Assets and offices,
personnel and all books and records of Quicksilver and the
-49-

--------------------------------------------------------------------------------


Acquired Companies regarding the Acquired Assets in order for BreitBurn to
conduct an Environmental Assessment in accordance with Section 6.14(a) and a
title examination with respect to the Oil and Gas Properties in order to
determine whether Title Defects or Environmental Defects exist, insofar as such
books and records are in possession of Quicksilver or the Acquired Companies and
can be disclosed without consent or approval of any third party or would not
result in the loss or waiver of any legal right or privilege; provided further
Quicksilver and the Acquired Companies will use their reasonable efforts to
obtain a waiver of any such third party restrictions in favor of BreitBurn, but
without being obligated to pay any consideration or waive or release any right
or privilege to obtain such waiver.  Subject to the foregoing, BreitBurn and its
representatives may examine all abstracts of title, title opinions, title files,
ownership maps, lease files, assignments, division orders, operating records and
agreements, well files, financial and accounting records, geological,
geophysical, engineering and environmental records, in each case insofar as the
same relate to the Interests and may now be in existence and in the possession
of Quicksilver and the Acquired Companies.  BreitBurn will not contact any of
the customers or suppliers of Quicksilver or the Acquired Companies or their
Working Interest co-owners, operators, lessors or surface interest owners, in
connection with the transactions contemplated hereby without the specific prior
authorization of Quicksilver, which consent will not be unreasonably withheld
and may be made subject to reasonable restrictions.  BreitBurn shall coordinate
its physical inspections of the Acquired Assets with Quicksilver to minimize any
inconvenience to or interruption of the conduct of Business.  BreitBurn shall
abide by all of Quicksilver’s safety rules, regulations, and operating policies
while conducting its due diligence evaluation of the Acquired Assets.  Any
Environmental Assessment shall also be subject to the further provisions of
Section 6.14(a).  In addition, BreitBurn agrees to the following with regard to
such pre-Closing diligence activities, including any Environmental Assessment:
 
(i)  BreitBurn agrees to promptly provide Quicksilver, but in no less than five
(5) Business Days after receipt or creation, copies of all reports and test
results, prepared by BreitBurn and/or any of BreitBurn’s representatives and
which contain data collected or generated from BreitBurn’s due diligence with
respect to the Acquired Assets.  Quicksilver shall not be deemed by its receipt
of said documents or otherwise to have made any representation or warranty,
expressed, implied or statutory, as to the condition to the Acquired Assets or
to the accuracy of said documents or the information contained therein.
 
(ii) Upon completion of BreitBurn’s due diligence, BreitBurn shall, at its sole
cost and expense and without any cost or expense to Quicksilver or the
Transferred Companies: (1) repair all damage done to the Acquired Assets in
connection with BreitBurn’s due diligence, (2) restore the Acquired Assets to
the approximate same or better condition than it was prior to commencement of
BreitBurn’s due diligence and (3) remove all equipment, tools or other property
brought onto the Acquired Assets in connection with BreitBurn’s due
diligence.  Any disturbance to the Acquired Assets (including, without
limitation, the real property associated with such Acquired Assets) resulting
from BreitBurn’s due diligence will be promptly corrected by BreitBurn.
 
-50-

--------------------------------------------------------------------------------


(iii)  BreitBurn hereby agrees to DEFEND, RELEASE, INDEMNIFY and HOLD HARMLESS
each of Quicksilver, the Transferred Companies, any third-party operators of any
of the Acquired Assets, and each of the other Quicksilver Indemnified Parties,
from and against any and all Damages arising out of, resulting from or relating
to any field visit, Environmental Assessment, or other due diligence activity
conducted by BreitBurn or any of BreitBurn’s employees, agents, consultants, or
representatives, EVEN IF SUCH DAMAGES ARISE OUT OF OR RESULT FROM, SOLELY OR IN
PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY QUICKSILVER, ANY OF THE
TRANSFERRED COMPANIES, ANY OTHER MEMBER OF THE QUICKSILVER INDEMNIFIED PARTIES
OR ANY OTHER PERSON, EXCLUDING QUICKSILVER’S OR ANY TRANSFERRED COMPANY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT, FOR THE PURPOSES OF
THIS SECTION 6.4(a)(iii), DAMAGES SHALL NOT INCLUDE DAMAGES TO THE EXTENT
RESULTING SOLELY FROM THE DISCOVERY BY BREITBURN, ITS OFFICERS, DIRECTORS,
AGENTS, REPRESENTATIVES, EMPLOYEES, SUCCESSORS OR ASSIGNS OF ANY PRE-EXISTING
CONDITION.
 
(b)  Post-Closing Delivery of Books and Records.  Quicksilver shall deliver to
BreitBurn, within fifteen (15) Business Days following the Closing Date, all
books, records, documents, instruments, accounts, correspondence, writings,
Contracts, evidences of title and other papers (in each case, including
electronic versions thereof) relating to the Acquired Assets or the Transferred
Companies, to the extent in the possession of Quicksilver or any Affiliate of
Quicksilver (including the Acquired Companies) and to the extent not
constituting the Excluded Assets (collectively, the “Books and
Records”).  Quicksilver may retain copies of any or all of the Books and Records
for its files.
 
(c)  Post-Closing Retention of Books and Records.  BreitBurn shall retain the
Books and Records for the period of time set forth in its records retention
policies on the Closing Date which shall not be less than six (6) years (or for
tax records, seven years), or for such longer period as may be required by Law
or any applicable court Order, or for the term required by BreitBurn’s records
retention policy.  At any time during such period, Quicksilver may, upon its
request and at its expense, copy all or any part of such Books and Records as
Quicksilver may reasonably require.  Notwithstanding the foregoing, BreitBurn
shall retain (or cause the Acquired Companies to retain) for such longer periods
any and all Books and Records that relate to any ongoing Action until such time
as BreitBurn is notified of the final conclusion of such matter.
 
(d)  Reasonable Post-Closing Access.  After Closing, the Parties will allow each
other reasonable access to the Books and Records, and to personnel having
knowledge of the whereabouts or contents of such Books and Records, for
legitimate legal, tax or accounting reasons, such as the preparation of Tax
Returns, the defense of Actions and responding to data requests from
Governmental Entities.  Subject to Article IX, each Party shall be entitled to
-51-

--------------------------------------------------------------------------------


recover its out-of-pocket costs (including copying costs) incurred in providing
such records or personnel to the other Party.
 
Section 6.5  Employee Matters.
 
(a)  Quicksilver shall use its good faith efforts to make available to BreitBurn
all of the Business Employees listed on Schedule 4.12, to discuss potential
employment with BreitBurn or an Affiliate of BreitBurn on and after Closing
(such entity that makes any employment offers is herein referred to as the
“BreitBurn Employer”).  BreitBurn shall provide Quicksilver, in writing, not
later than fourteen (14) calendar days prior to the Closing Date, a list of
those Business Employees to whom BreitBurn intends to make offers of employment
effective as of the Closing Date, together with the proposed terms of such
employment (collectively, the “Designated Employees”); and BreitBurn shall cause
the BreitBurn Employer to make offers of employment to the Designated Employees
on the terms provided to Quicksilver, effective as of the Closing
Date.  BreitBurn’s determination as to which Business Employees shall be
Designated Employees and the proposed terms of employment offered by the
BreitBurn Employer, shall be within the sole discretion of BreitBurn; provided,
however, that its election and determination shall be made in accordance with
all applicable Law (and upon delivery of the written notification of the
Designated Employees to Quicksilver, as described above, BreitBurn shall be
deemed to have represented, warranted and certified to Quicksilver that its
determination has been made in accordance with all applicable Law).
 
(b)  For a period of two (2) years following the Closing Date, Quicksilver shall
not, directly or indirectly solicit for employment, by Quicksilver or any
Affiliate of Quicksilver, any Designated Employee who accepts a job with
BreitBurn or an Affiliate of BreitBurn pursuant to the offers of employment made
pursuant to Section 6.5(a), unless (in each case prior to any such solicitation)
such Designated Employee is no longer employed by BreitBurn or BreitBurn’s
Affiliates; provided, however, that Quicksilver shall not be precluded from
hiring any employee who has been terminated by BreitBurn or BreitBurn’s
Affiliate prior to commencement of employment discussions between Quicksilver
and such employee.  Quicksilver acknowledges that the purpose of this covenant
is to enable BreitBurn to maintain a stable workforce in order to remain in
Business, and that it would disrupt, damage, impair and interfere with the
Business if Quicksilver were to engage in the solicitation prohibited hereby.
 
Section 6.6  Workforce Reduction Notices.  Quicksilver shall be responsible for
any workforce reductions carried out on or before the Closing Date and such
reductions, if any, shall be done in accordance with all applicable Laws and
regulations governing the employment relationship and termination thereof,
including, if applicable, the Worker Adjustment and Retraining Notification Act
(“WARN”) and regulations promulgated thereunder, and any comparable state or
local Law.  BreitBurn shall not be responsible for any obligations under WARN or
its equivalent state statutes and any applicable regulations thereunder with
respect to any employment terminations on or prior to the Closing Date.
 
Section 6.7  Inter-Company Transactions; Insurance.
 
(a)  Except as set forth in Schedule 6.7(a), effective as of Closing, all
inter-company receivables or payables then existing between Quicksilver and any
Affiliates of
-52-

--------------------------------------------------------------------------------


Quicksilver (other than the Acquired Companies), on the one hand, and any of the
Acquired Companies on the other, shall be cancelled or settled by making
inter-company cash transfers so that there are no outstanding payables.  If the
Acquired Companies fail to have sufficient cash on hand to pay such payables or
receivables or other liabilities in full, then Quicksilver shall nonetheless
cause all such remaining payables or receivables to be canceled as of Closing
without further liability relating to such inter-company transactions.
 
(b)  Notwithstanding their exclusion from Current Assets, any insurance proceeds
receivable of the Acquired Companies for casualty losses suffered by the
Acquired Companies before, on or after the date of this Agreement shall remain
with the Acquired Companies, as applicable, after Closing.  If any casualty
losses are incurred by the Acquired Companies after the date of this Agreement
and prior to Closing, and such losses are insured by Quicksilver’s insurance
policies, then Quicksilver shall use commercially reasonable efforts to make
claims relating to those losses and Quicksilver shall pay to the Acquired
Companies any amounts received by Quicksilver pursuant to such claims, less any
collection costs.  The Acquired Companies may use any proceeds of such insurance
receivables to repair property damage or replace the property on account of
which such casualty insurance proceeds have been paid to a Acquired Company.
 
Section 6.8  Release of Guarantees and Bonds.  BreitBurn acknowledges that none
of the bonds, letters of credit and guarantees, if any, posted by Quicksilver or
its Affiliates with Governmental Entities and relating to the Acquired Assets or
the other Interests and set forth on Schedule 6.8 (collectively, the “Bonds”)
are transferable to BreitBurn.  On or before the Closing Date, BreitBurn shall
obtain, or cause to be obtained in the name of BreitBurn or its designee,
replacements for such Bonds to the extent such replacements are necessary to
permit the cancellation and complete release of the Bonds posted by Quicksilver
and/or such Affiliates.  In addition, at or prior to Closing, BreitBurn shall
deliver to Quicksilver evidence of the posting of bonds or other security with
all applicable Governmental Entities meeting the requirements of such
authorities to own and, where appropriate, operate, the Acquired Assets, the
Acquired Companies, or the other Interests.
 
Section 6.9  Amendments of Disclosure Schedules.  
 
(a)  Prior to Closing, Quicksilver may, from time to time, by delivering a
written copy thereof to BreitBurn, supplement or amend its disclosure schedules
attached to this Agreement relating to any representations or warranties of
Quicksilver (collectively, the “Disclosure Schedules”), to include reference to
any matter relating to Quicksilver, the Acquired Assets, the Interests or the
Transferred Companies which first arises or occurs after the date of execution
of this Agreement and does not result from a breach by Quicksilver of any
covenant set forth in Article VI.
 
(b)  Any such supplement or amendment of any such Disclosure Schedule by
Quicksilver under Section 6.9(a) above will be effective to cure and correct any
breach of any representation or warranty that would have existed absent such
amendment or supplement, and BreitBurn shall have no right, and hereby waives
any and all rights, to bring any claim in respect of or relating to such breach
of representation or warranty.
 
-53-

--------------------------------------------------------------------------------


Section 6.10  Removal of Quicksilver Identification.  BreitBurn shall, and shall
cause its Affiliates and Subsidiaries to, not use the name “Quicksilver” (or any
variations or derivatives thereof); and, within ninety (90) days after the
Closing Date, BreitBurn shall, and shall cause the Acquired Companies, to
remove, destroy or completely obscure (e.g., paint over) all visible names,
symbols, tradenames, trademarks and logos of “Quicksilver” with regard to any
assets of the Acquired Companies or with regard to the Acquired Assets.
 
Section 6.11  Assigned QRI Assets.  Quicksilver shall use commercially
reasonable efforts to procure any required third-party consents necessary to
transfer the QRI Assets to BreitBurn, but without being obligated to pay any
consideration or waive or release any right or privilege to obtain such
consent.  If the Parties are not able to effect the assignment of any of the QRI
Assets at Closing due to the lack of a required third-party consent to transfer
the same, such QRI Assts shall not be deemed assigned at Closing via the Asset
Assignments.  Until any such consents are obtained and the non-assigned QRI
Assets are assigned, to the extent permissible under Law and under the terms of
any Contracts applicable thereto, Quicksilver shall use commercially reasonable
efforts post-Closing to (i) continue to perform the liabilities and obligations
under or with regard to any non-assigned QRI Assets, (ii) hold such non-assigned
QRI Assets in trust for the benefit of BreitBurn and shall promptly forward to
BreitBurn, any monies or other benefits received that are attributable to such
non-assigned QRI Assets, and (iii) endeavor to mutually agree with BreitBurn to
institute alternative arrangements intended to put the Parties in substantially
the same economic position as if such non-assigned QRI Assets had been
assigned.  BreitBurn shall promptly reimburse Quicksilver for, and shall DEFEND,
INDEMNIFY AND HOLD HARMLESS all Quicksilver Indemnified Parties from and
against, any and all fees, costs, expenses and Damages incurred by Quicksilver
or any Quicksilver Indemnified Party in connection with any action taken by
Quicksilver pursuant to the preceding sentence, IN EACH CASE, REGARDLESS OF THE
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR
RESPONSIBILITY OF ANY KIND OF QUICKSILVER, BREITBURN, THE TRANSFERRED COMPANIES,
OR ANY OTHER PARTY OR PERSON.  If the foregoing arrangements are not permissible
under Law or under the terms of any Contracts applicable thereto, then the
Parties shall use commercially reasonable efforts to take such other actions or
put into place such other arrangements as are permissible with regard to the
non-assigned QRI Assets so as to provide the Parties with the same economic
results as would otherwise have resulted.
 
Section 6.12  Title Defects; Title Defect Procedure and Adjustments.
 
(a)  Title Defect Notices.  On or before 5:00 p.m. (Eastern Time) of the fifth
(5th) day before Closing (the “Title Claim Date”), BreitBurn may deliver claim
notices to Quicksilver meeting the requirements of this Section 6.12(a)
(collectively the “Title Defect Notices” and individually a “Title Defect
Notice”) setting forth any matters which, in BreitBurn’s good faith opinion,
constitute Title Defects and which BreitBurn intends to assert as a Title Defect
pursuant to this Section 6.12.  For all purposes of this Agreement and
notwithstanding anything herein to the contrary, BreitBurn shall be deemed to
have waived, and Quicksilver shall have no liability for, any Title Defect which
BreitBurn fails to assert as a Title Defect by a Title Defect Notice received by
Quicksilver on or before the Title Claim Date.  To
-54-

--------------------------------------------------------------------------------


be effective, each Title Defect Notice shall be in writing, and shall include
(i) a description of the alleged Title Defect(s), (ii) the Well(s) or well
location(s) (and the applicable zone(s) therein) and/or other Acquired Assets
affected by the Title Defect (each a “Title Defect Property”), (iii) the
allocated value of each Title Defect Property as set forth on Schedule 6.12(a)
(the “Preliminary Allocated Value”), (iv) supporting documents reasonably
necessary for Quicksilver to verify the existence of the alleged Title
Defect(s), and (v) the amount by which BreitBurn reasonably believes the
Preliminary Allocated Value of each Title Defect Property is reduced by the
alleged Title Defect(s) and the computations upon which BreitBurn’s belief is
based.  To give Quicksilver an opportunity to commence reviewing and curing
Title Defects, BreitBurn agrees to use reasonable efforts to give Quicksilver,
on or before the end of each calendar week prior to the Title Claim Date,
written notice of all Title Defects discovered by BreitBurn during the preceding
calendar week, which notice may be preliminary in nature and supplemented prior
to the Title Claim Date.  BreitBurn shall also promptly furnish Quicksilver with
written notice of any Title Benefit which is discovered by any of BreitBurn’s or
any of its Affiliate’s employees, title attorneys, landmen or other title
examiners while conducting BreitBurn’s due diligence with respect to the Wells
or Oil and Gas Properties or other Acquired Assets prior to the Title Claim
Date.
 
(b)  Title Benefit Notices.  Quicksilver shall have the right, but not the
obligation, to deliver to BreitBurn on or before the Title Claim Date with
respect to each Title Benefit a notice (a “Title Benefit Notice”) including (i)
a description of the Title Benefit, (ii) the Wells or well location(s) (and the
applicable zone(s) therein) and/or other Acquired Assets affected by the Title
Benefit, and (iii) the amount by which Quicksilver reasonably believes the
Preliminary Allocated Value of those Well(s) or well location(s) (and the
applicable zone(s) therein) and/or other Acquired Assets have increased by the
Title Benefit, and the computations upon which Quicksilver’s belief is based.
 
(c)  Quicksilver’s Right to Cure Title Defects.  Quicksilver shall have the
right, but not the obligation, to attempt, at its sole cost, to cure any
asserted Title Defects at any time prior to Closing (the “Cure Period”).  If a
Title Defect is reasonably susceptible of being cured but is not cured on or
before the Closing Date, BreitBurn and Quicksilver agree that Quicksilver will
also have the right to elect to (i) exclude the affected Title Defect Property
(other than Fixed Facilities that constitute Title Defect Properties) from the
contribution at Closing (and to the extent that such excluded Title Defect
Property is currently held by a Acquired Company, then it will be transferred to
Quicksilver prior to Closing), (ii) attempt to cure such defect (and attempt to
cure any such defect with respect to Fixed Facilities that constitute Title
Defect Properties) for a period of up to ninety (90) days after the Closing
Date, and until cured, the Preliminary Allocated Value of such excluded Title
Defect Property (and, in the case of Fixed Facilities that constitute Title
Defect Properties, the Title Defect Amount determined under this Section 6.12
with respect thereto) will be withheld from the Closing Date Consideration at
Closing.  If cured within this 90-day period, then, within five (5) Business
Days after such Title Defect is cured, (x) BreitBurn shall pay and deliver to
Quicksilver the Preliminary Allocated Value (or the Title Defect Amount)
therefor, as applicable, which was deducted from the Closing Date Consideration,
together with interest at the Interest Rate from, and including, the Closing
Date to, but excluding, the date of payment, and (y) Quicksilver will deliver to
BreitBurn an assignment of such Title Defect Property if withheld at Closing,
upon the same terms and conditions set forth in the Asset
Assignments.  BreitBurn shall provide Quicksilver and their
-55-

--------------------------------------------------------------------------------


representatives access to the other Acquired Assets, and all Books and Records
after Closing in connection with Quicksilver’s efforts to cure the alleged
defect.  If, post-Closing, the Parties dispute whether such Title Defect has
been cured, then the matter shall be resolved in a manner described in Section
6.12(i) below, and the post-Closing payment and delivery of the assignment, if
any, provided for in this Section 6.12(c) shall be made as provided in this
Section 6.12(c) when such dispute is resolved pursuant to Section 6.12(i).
 
(d)  Remedies for Title Defects.  Subject to Quicksilver’s continuing right to
dispute the existence of a Title Defect and/or the Title Defect Amount asserted
with respect thereto, in the event that any Title Defect timely asserted by
BreitBurn in accordance with this Section 6.12 is not waived in writing by
BreitBurn or cured on or before Closing, Quicksilver shall, at its sole option,
elect to either:
 
(i)  subject to the Individual Title Defect Threshold and the Aggregate
Deductible, reduce the Initial Consideration by an amount  determined pursuant
to Sections 6.12(f), 6.12(h) and 6.12(i) as being the value of such Title Defect
(the “Title Defect Amount”); or
 
(ii)  retain the entirety of the Title Defect Property that is subject to such
Title Defect in which event the Initial Consideration shall be reduced by an
amount equal to the Preliminary Allocated Value of such Title Defect Property;
or
 
(iii)  provide BreitBurn with an indemnity (the terms of such indemnity to be
reasonably satisfactory to BreitBurn) for such Title Defect under the Title
Indemnity Agreement (but in no case shall Quicksilver’s liability with regard
thereto exceed the Preliminary Allocated Value for the applicable Title Defect
Property), in which case the Title Defect Property shall be sold to BreitBurn at
Closing with no adjustment to the Initial Consideration; or
 
(iv)  if applicable, terminate this Agreement pursuant to Section 8.1(c).
 
(e)  Remedies for Title Benefits.  Subject to Section 6.12(h), with respect to
each Well, well location or Oil and Gas Property (and the applicable zone(s)
therein) and/or other Acquired Assets affected by Title Benefits reported under
Section 6.12(a) or Section 6.12(b), the Initial Consideration shall be increased
by an amount equal to the increase in the Preliminary Allocated Value for such
Wells and well locations (and the applicable zone(s) therein) and/or other
Acquired Assets caused by such Title Benefits, as determined pursuant to Section
6.12(g), 6.12(h) and 6.12(i) (the “Title Benefit Amount”).
 
(f)  Title Defect Amount.  The Title Defect Amount for any applicable Title
Defect shall be determined in accordance with the following terms and
conditions:
 
(i)  if BreitBurn and Quicksilver agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;
 
(ii)  if the Title Defect is a Lien or encumbrance that is undisputed and
liquidated in amount, then the Title Defect Amount shall be the amount necessary
-56-

--------------------------------------------------------------------------------

to be paid to remove the Title Defect from the Title Defect Property, not to
exceed, however, the Preliminary Allocated Value thereof;
 
(iii)  if the Title Defect represents a discrepancy between (1) the Net Revenue
Interest for any Title Defect Property and (2) the Net Revenue Interest for such
property as stated in Exhibit A-1, then the Title Defect Amount shall be the
product of the Preliminary Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the decreased Net Revenue
Interest and the denominator of which is the Net Revenue Interest stated in
Exhibit A-1 therefor;
 
(iv)  if the Title Defect results from the failure to own a valid right to use
the land on which a portion of the Fixed Facilities is located, the Title Defect
Amount with respect to such Title Defect shall be the lesser of the cost per rod
(or per acre in the case of tracts outside the pipeline right-of-way) prevailing
in the area of such portion of the Fixed Facilities for the acquisition of
easements, rights-of-way, surface leases, fee parcels or licenses covering such
land that are similar to those on which the adjacent Fixed Facilities are
located or the actual acquisition cost paid by BreitBurn, a Acquired Company or
their respective Affiliate for such similar easements, rights-of-way, surface
leases, fee parcels or licenses covering such land;
 
(v)  if the Title Defect represents an obligation or encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, the
Title Defect Amount shall be determined by taking into account the Preliminary
Allocated Value of the Title Defect Property, the portion of the Title Defect
Property affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by BreitBurn and Quicksilver
and such other reasonable factors as are necessary to make a proper evaluation,
not to exceed, however, the Preliminary Allocated Value thereof;
 
(vi)  the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in any other
Title Defect Amount hereunder; and
 
(vii)  notwithstanding anything to the contrary in this Section 6.12, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Preliminary Allocated Value
of the Title Defect Property.
 
(g)  Title Benefit Amount.  The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:
 
(i)  if BreitBurn and Quicksilver agree on the Title Benefit Amount, then that
amount shall be the Title Benefit Amount;
 
-57-

--------------------------------------------------------------------------------


(ii)  if the Title Benefit represents a discrepancy between (1) the Net Revenue
Interest for any Well or well location (or the specified zone(s) therein) and
(2) the Net Revenue Interest stated in Exhibit A-1, then the Title Benefit
Amount shall be the product of the Preliminary Allocated Value of the affected
Well or well location (or the specified zone(s) therein) multiplied by a
fraction, the numerator of which is the increased Net Revenue Interest and the
denominator of which is the Net Revenue Interest stated in Exhibit A-1; and
 
(iii)  if the Title Benefit represents a decrease in the Working Interest stated
in Exhibit A-1, the Title Benefit Amount shall be determined by taking into
account the Preliminary Allocated Value of the property affected thereby, the
portion of such property affected by the Title Benefit, the legal effect of the
Title Benefit, the potential economic effect of the Title Benefit over the life
of such property, the values placed upon the Title Benefit by BreitBurn and
Quicksilver and such other reasonable factors as are necessary to make a proper
evaluation.
 
(h)  Individual Title Defect Thresholds; Aggregate Deductible.  Notwithstanding
anything stated herein to the contrary and subject to the overall cap provided
in this Section 6.12(h), (i) in no event shall there be any adjustments to the
Initial Consideration or other remedies provided by Quicksilver for any
individual Title Defect for which the Title Defect Amount does not exceed the
Individual Title Defect Threshold (nor shall there be an adjustment for any
individual Title Benefit for which the Title Benefit Amount does not exceed an
amount equal to the Individual Title Defect Threshold); and (ii) in no event
shall there be any adjustments to the Initial Consideration or other remedies
provided by Quicksilver for those Title Defects that exceed the Individual Title
Defect Threshold (each, a “Material Title Claim”, and collectively, “Material
Title Claims”) unless the sum of all of the Material Title Claims plus all of
the Material Environmental Claims exceeds the Aggregate Deductible, and after
which point BreitBurn shall only be entitled to adjustments to the Initial
Consideration to the extent that the sum of (A) the aggregate Title Defect
Amounts for all Material Title Claims plus (B) the aggregate Environmental
Defect Amounts for all Material Environmental Claims exceeds the Aggregate
Deductible.  Material Title Claims shall not include any Title Defect that is
cured by Quicksilver.  Similarly, Quicksilver shall be entitled to an upward
adjustment to the Initial Consideration for Title Benefits only to the extent
that the sum of those Title Benefit Amounts which, individually, exceed the
Individual Title Defect Threshold, exceeds an amount equal to the Aggregate
Deductible.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE AGGREGATE AMOUNT OF ALL REMEDIES PROVIDED BY QUICKSILVER FOR ANY
TITLE DEFECTS AND ENVIRONMENTAL DEFECTS, INCLUDING ALL DOWNWARD ADJUSTMENTS TO
THE INITIAL CONSIDERATION FOR TITLE DEFECTS AND ENVIRONMENTAL DEFECTS IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.12 AND SECTION 6.14, SHALL NOT
EXCEED AN AMOUNT EQUAL TO $145,000,000.
 
(i)  Title Dispute Resolution.  Quicksilver and BreitBurn shall attempt to agree
on all Title Defects, Title Benefits, Title Defect Amounts and Title Benefit
Amounts prior to Closing.  If Quicksilver and BreitBurn are unable to agree by
Closing, (1) all Title Defects, Title Benefits, Title Defect Amounts and Title
Benefit Amounts in dispute shall be exclusively and finally resolved pursuant to
this Section 6.12(i), (2) there shall be no reduction or increase in the
-58-

--------------------------------------------------------------------------------


Initial Consideration at Closing with respect to the Title Defects, Title
Benefits, Title Defect Amounts and/or Title Benefit Amounts in dispute, and (3)
all adjustments and payments, if any, with respect thereto following Closing
shall be made pursuant to this Section 6.12.(i).  There shall be a single
arbitrator, who shall be a title attorney with at least ten (10) years
experience in oil and gas title and who shall not have performed professional
services for either Party or any of their respective Affiliates during the
previous five years, as selected by mutual agreement of BreitBurn and
Quicksilver within fifteen (15) days after the end of the Cure Period, and
absent such agreement, by the Dallas office of the American Arbitration
Association (the “Title Arbitrator”).  The arbitration proceeding shall be held
in Dallas, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Article. The Title Arbitrator’s
determination shall be made within twenty (20) days after submission of the
matters in dispute and shall be final and binding upon both Parties, without
right of appeal. In making his determination, the Title Arbitrator shall be
bound by the rules set forth in this Section 6.12 and, subject to the foregoing,
may consider such other matters as in the opinion of the Title Arbitrator are
necessary to make a proper determination.  The Title Arbitrator, however, may
not award BreitBurn a greater Title Defect Amount than the Title Defect Amount
claimed by BreitBurn in its applicable Title Defect Notice (or an amount that
would be greater than the applicable Preliminary Allocated Value) and may not
award Quicksilver a greater Title Benefit Amount than the Title Benefit Amount
claimed by Quicksilver in its applicable Title Benefit Notice.  The Title
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Title Defect, Title Benefit, Title Defect Amounts and/or Title
Benefit Amounts submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any matter. Quicksilver and BreitBurn
shall bear their respective legal fees and other costs of presenting the
case.  Each of Quicksilver and BreitBurn shall bear one-half of the costs and
expenses of the Title Arbitrator.  To the extent that the award of the Title
Arbitrator with respect to any Title Defect Amount or Title Benefit Amount is
not taken into account as an adjustment to the Initial Consideration pursuant to
Section 6.12, then within ten (10) days after the Title Arbitrator delivers
written notice to BreitBurn and Quicksilver of his award with respect to a Title
Defect Amount or a Title Benefit Amount, (i) BreitBurn shall pay to Quicksilver
the amount, if any, so awarded by the Title Arbitrator to Quicksilver and (ii)
Quicksilver shall pay to BreitBurn the amount, if any, so awarded by the Title
Arbitrator to BreitBurn.
 
(j)  General Disclaimer of Title Warranties and Representations.  Except for
BreitBurn’s remedies for Title Defects set forth in this Section 6.12 and except
to the extent provided in Section 4.21, Quicksilver makes no warranty or
representation, express, implied, statutory or otherwise, with respect to
Quicksilver’s title to any of the QRI Assets (or the Acquired Companies’ title
to any of the other Acquired Assets) and BreitBurn hereby acknowledges and
agrees that BreitBurn’s sole remedy for any (x) breach of the representation set
forth in Section 4.21 shall be as set forth in Section 9.2(a)(i), and (y) defect
of title, including any Title Defect, with respect to any of the Acquired Assets
shall be as set forth in Section 6.12.  No warranty of title shall be contained
in the Asset Assignments.
 
(k)  Exclusive Remedy.SECTION 6.12 SHALL BE THE EXCLUSIVE RIGHT AND REMEDY OF
BREITBURN WITH RESPECT TO QUICKSILVER’S (OR THE ACQUIRED COMPANIES’) FAILURE TO
HAVE DEFENSIBLE TITLE WITH RESPECT TO ANY OF THE ACQUIRED ASSETS; PROVIDED,
HOWEVER,
-59-

--------------------------------------------------------------------------------


BREITBURN SHALL HAVE THE RIGHTS UNDER SECTION 9.2(a)(i) FOR THE PERIOD SET FORTH
IN SECTION 9.1(a) WITH RESPECT TO A BREACH OF THE WARRANTY SET FORTH IN SECTION
4.21.
 
Section 6.13  Preferential Purchase Rights.
 
(a)  Preferential Purchase Right Procedures.  With respect to any preferential
purchase right pertaining to any of the Interests that would be triggered by the
transactions contemplated hereby (each, a “Preferential Purchase Right”),
Quicksilver shall send, within ten (10) Business Days following the execution of
this Agreement, to the holder of each such right a written notice, in material
compliance with the contractual provisions applicable to such Preferential
Purchase Right.
 
(b)  Exercise of Preferential Rights.  If, prior to Closing, any holder of a
Preferential Purchase Right notifies Quicksilver that it intends to consummate
the purchase of any part of the Interests and/or Acquired Assets to which its
Preferential Purchase Right applies (in such case, a “Preferential Right
Property”), that Preferential Right Property shall be excluded from the
Interests to be assigned and sold to BreitBurn hereunder, and the Initial
Consideration shall be reduced by the Preliminary Allocated Value of the
excluded Preferential Right Property.  Quicksilver shall be entitled to all
proceeds from the holder of a Preferential Purchase Right who exercises its
right to purchase a Preferential Right Property prior to Closing.  If the holder
of such Preferential Right Property thereafter fails to consummate the purchase
of the Preferential Right Property covered by such right on or before sixty (60)
days following the Closing Date, then Quicksilver may notify BreitBurn, and
BreitBurn, if notified, shall purchase, on or before ten (10) Business Days
following receipt of such notice, the Preferential Right Property from
Quicksilver, under the terms of this Agreement for a price equal to the
Preliminary Allocated Value of the applicable Preferential Right Property (as
the same may be otherwise adjusted in accordance with the terms hereof).
 
(c)  Expiration of Election Periods; Post-Closing.  If by Closing a Preferential
Purchase Right burdening any Preferential Right Property has not been exercised,
the time for exercising such Preferential Purchase Right has not expired and
such Preferential Purchase Right has not been waived, then that Preferential
Right Property shall be excluded from the Interests to be assigned and sold to
BreitBurn hereunder, and the Initial Consideration shall be reduced by the
Preliminary Allocated Value of such excluded Preferential Right Property.  If
the time for the exercise of the Preferential Purchase Right with respect to any
excluded Preferential Right Property described in this Section 6.13(c) expires
following the Closing without the exercise of such Preferential Purchase Right
by the holder thereof or such Preferential Purchase Right is waived, then
Quicksilver may notify BreitBurn, and BreitBurn, if notified, shall purchase, on
or before ten (10) Business Days following receipt of such notice, such
Preferential Right Property from Quicksilver, under the terms of this Agreement
for a price equal to the Preliminary Allocated Value of such Preferential Right
Property (as the same may be otherwise adjusted in accordance with the terms
hereof; provided, in no event shall BreitBurn have any obligation to purchase
any such Preferential Right Property pursuant to this Section 6.13(c) after 90
days following the Closing Date, unless BreitBurn has failed to comply with its
obligations under this Section 6.13(c) to purchase such Preferential Right
Property during such 90-day period following the Closing Date).  All
Preferential Right Properties for which applicable Preferential
-60-

--------------------------------------------------------------------------------


Purchase Rights have been waived prior to Closing, or as to which the period to
exercise such right has expired prior to Closing, shall be sold to BreitBurn at
Closing pursuant to the provisions of this Agreement.
 
Section 6.14  Environmental Defects; Environmental Defect Procedure and
Adjustments.
 
(a)  Environmental Assessment.  Upon notice to Quicksilver, BreitBurn shall,
subject to the provisions of Section 6.4(a) and this Section 6.14(a), have the
right to conduct an environmental assessment of all or any portion of the
Acquired Assets (the “Environmental Assessment”) to be conducted by a reputable
environmental consulting or engineering firm approved in advance in writing by
Quicksilver but only to the extent that Quicksilver may grant such right without
violating any obligations to any third party.  The Environmental Assessment
shall be conducted at the sole cost, risk and expense of BreitBurn, and shall be
subject to the indemnity provisions of Section 6.4(a) and Section 9.3.  Prior to
conducting any sampling, boring, drilling or other invasive investigative
activity with respect to the Acquired Assets (“Invasive Activity”), BreitBurn
shall furnish for Quicksilver’s review a proposed scope of such Invasive
Activity, including a description of the activities to be conducted and a
description of the approximate locations of such activities.  Any Invasive
Activity shall be subject to the prior written approval of Quicksilver, and
Quicksilver may require reasonable modifications of the proposed Invasive
Activity as a condition of such approval.  Quicksilver shall have the right to
be present during any Environmental Assessment of the Acquired Assets and shall
have the right, at its option and expense, to split samples with
BreitBurn.  After completing any Environmental Assessment of the Acquired
Assets, BreitBurn shall, at its sole cost and expense, restore the Acquired
Assets to approximately their original condition prior to the commencement of
such Environmental Assessment, unless Quicksilver agrees that such restoration
is unnecessary, and shall promptly dispose of all drill cuttings, corings, or
other investigative-derived wastes generated in the course of the Environmental
Assessment.  BreitBurn shall maintain, and shall cause its officers, employees,
representatives, consultants and advisors to maintain, all information obtained
by BreitBurn pursuant to any Environmental Assessment or other due diligence
activity as strictly confidential prior to Closing or in perpetuity if Closing
does not occur, unless disclosure of any facts discovered through such
Environmental Assessment is required under any Environmental Laws.  BreitBurn
shall provide Quicksilver with a copy of the final draft of all environmental
reports prepared by, or on behalf of, BreitBurn with respect to any
Environmental Assessment or Invasive Activity conducted on the Acquired
Assets.  In the event that any necessary disclosures under applicable
Environmental Laws are required prior to Closing with respect to matters
discovered by any Environmental Assessment conducted by, for or on behalf of
BreitBurn, BreitBurn agrees that Quicksilver shall be the responsible party for
disclosing such matters to the appropriate Governmental Entities.
 
(b)  Environmental Defects.
 
(i)  If, as a result of its investigation pursuant to Section 6.14(a), BreitBurn
determines that with respect to the Acquired Assets, there exists an
Environmental Condition (other than with respect to asbestos, asbestos
containing materials or NORM, and excluding any matter set forth on Schedule
4.13) (in each case, an “Environmental Defect”), then on or prior to the Title
Claim Date,
-61-

--------------------------------------------------------------------------------

BreitBurn may give Quicksilver a written notice of such Environmental Defect
that sets forth the information required by this Section 6.14(b) (an
“Environmental Defect Notice”).  For all purposes of this Agreement, BreitBurn
shall be deemed to have waived any Environmental Defect which BreitBurn fails to
timely and properly assert as an Environmental Defect by an Environmental Defect
Notice received by Quicksilver on or before the Title Claim Date.  To be
effective, an Environmental Defect Notice must set forth (i) a description of
the matter constituting the alleged Environmental Defect, (ii) a description of
each Acquired Asset (or portion thereof) affected by the alleged Environmental
Defect, (iii) the proportionate share attributable to the Acquired Assets of the
estimated Lowest Cost Response to eliminate the alleged Environmental Defect
(the “Environmental Defect Amount”), and (iv) supporting documents reasonably
necessary for Quicksilver to verify the existence of the alleged Environmental
Defect and the Environmental Defect Amount.  BreitBurn shall furnish Quicksilver
once every two (2) weeks from and after the date hereof until the Title Claim
Date with Environmental Defect Notices with respect to any Environmental Defects
that any employee or representative of BreitBurn discovers or becomes aware of
during such two (2) week period.
 
(ii)  Quicksilver shall have the right, but not the obligation, to attempt, at
its sole cost, to cure or remediate at any time prior to Closing any
Environmental Defects of which it has been advised by BreitBurn pursuant to an
Environmental Defect Notice delivered before the Title Claim Date.
 
(iii)  In the event that any Environmental Defect asserted by BreitBurn pursuant
to an Environmental Defect Notice delivered before the Title Claim Date is not
waived by BreitBurn or cured on or before the Closing Date, Quicksilver shall,
at its sole election, elect (at the Closing, for Environmental Defects with
respect to which no dispute exists) to do one of the following:
 
(1)           subject to the Individual Environmental Defect Threshold and
Aggregate Deductible, reduce the Initial Consideration by the amount of the
Environmental Defect Amount relating to such Environmental Defect as agreed upon
by Quicksilver and BreitBurn or determined pursuant to Section 6.14(b)(v);
 
(2)           provided that the Parties shall have agreed to the general plan of
remediation with respect to such Environmental Defect and the time period by
which such remediation shall take place, cure such Environmental Defect after
Closing;
 
(3)           if such Environmental Defect can be cured by paying a fine or
penalty, Quicksilver may cure such Environmental Defect by electing to pay such
fine or penalty; or
 
(4)           if applicable, terminate this Agreement pursuant to Section
8.1(c).
 
-62-

--------------------------------------------------------------------------------


(iv)  Section 6.14(b)(iii) shall be the exclusive right and remedy of BreitBurn
with respect to Environmental Defects asserted by BreitBurn pursuant to Section
6.14(b)(i).
 
(v)  Prior to Closing, Quicksilver and BreitBurn shall attempt to agree on all
Environmental Defects and Environmental Defect Amounts that are the subject of
timely and properly asserted Environmental Defect Notices.  If Quicksilver and
BreitBurn are unable to agree by Closing, (1) all Environmental Defects and/or
Environmental Defect Amounts in dispute shall be exclusively and finally
resolved by arbitration pursuant to this Section 6.14(b)(v), (2) there shall be
no reduction in the Initial Consideration at Closing with respect to the
Environmental Defects and/or Environmental Defect Amounts in dispute, and (3)
all adjustments and payments, if any, with respect thereto following Closing
shall be made pursuant to this Section 6.14(b)(v).  The arbitrator shall be an
environmental consultant approved in writing by Quicksilver and BreitBurn who is
experienced in environmental corrective action at oil and gas properties in the
relevant jurisdiction and who shall not have performed professional services for
either Party or any of their respective Affiliates during the previous five
years, as selected by mutual agreement of BreitBurn and Quicksilver within
fifteen (15) days after the end of the Cure Period, and absent such agreement,
by the Dallas office of the American Arbitration Association (the “Independent
Expert”).  The arbitration proceeding shall be held in Dallas, Texas and shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section.  The Independent Expert’s determination shall be made within
twenty (20) days after submission of the matters in dispute and shall be final
and binding upon both Parties, without right of appeal.  In making his
determination, the Independent Expert shall be bound by the rules set forth in
this Section 6.14 and, subject to the foregoing, may consider such matters as in
the opinion of the Independent Expert are necessary or helpful to make a proper
determination.  Additionally, the Independent Expert may consult with and engage
disinterested third parties to advise the Independent Expert.  The Independent
Expert, however, may not award BreitBurn a greater Environmental Defect Amount
than the Environmental Defect Amount claimed by BreitBurn in its applicable
Environmental Defect Notice.  The Independent Expert shall act as an expert for
the limited purpose of determining the specific disputed Environmental Defects
and/or Environmental Defect Amounts submitted by either Party pursuant to this
Section 6.14(b)(v) and may not award damages, interest or penalties to either
Party with respect to any matter.  Quicksilver and BreitBurn shall each bear its
own legal fees and other costs of presenting its case to the Independent Expert.
Each Party shall bear one-half of the costs and expenses of the Independent
Expert.  To the extent that the award of the Independent Expert with respect to
any Environmental Defect Amount is not taken into account as an adjustment to
the Initial Consideration at Closing pursuant to this Section 6.14, then within
ten (10) days after the Independent Expert delivers written notice to BreitBurn
and Quicksilver of his award with respect to an Environmental Defect Amount, (i)
BreitBurn shall pay to Quicksilver the amount, if any, so awarded by the
Independent Expert to
-63-

--------------------------------------------------------------------------------

Quicksilver and (ii) Quicksilver shall pay to BreitBurn the amount, if any, so
awarded by the Independent Expert to BreitBurn.
 
(vi)  Notwithstanding anything stated herein to the contrary and subject to the
overall cap provided in Section 6.12(h), (1) in no event shall there be any
adjustments to the Initial Consideration or other remedies provided by
Quicksilver for any individual Environmental Defect for which the Environmental
Defect Amount does not exceed $300,000 (the “Individual Environmental Defect
Threshold”); and (2) in no event shall there be any adjustments to the Initial
Consideration or other remedies provided by Quicksilver for those Environmental
Defects that exceed the Individual Environmental Defect Threshold (each, a
“Material Environmental Claim”, and collectively, “Material Environmental
Claims”) unless the sum of all of the Material Environmental Claims plus all of
the Material Title Claims exceeds the Aggregate Deductible, and after which
point BreitBurn shall only be entitled to adjustments to the Initial
Consideration to the extent that the sum of (A) the aggregate Environmental
Defect Amounts for all Material Environmental Claims plus (B) the aggregate
Title Defect Amounts for all Material Title Claims exceeds the Aggregate
Deductible.  Material Environmental Claims shall not include any Environmental
Defect that Quicksilver elects to cure pursuant to Section 6.14(b)(iii)(2) or
Section 6.14(b)(iii)(3).
 
Section 6.15  Historical Financial Statements.  
 
(a)  Quicksilver shall use its commercially reasonable efforts to prepare, at
the sole cost and expense of BreitBurn, the financial statements required by the
Securities and Exchange Commission (“SEC”) (the “Special Financial Statements”),
that will be required of BreitBurn or any of its Affiliates by the SEC in
connection with reports, registration statements and other filings to be made by
BreitBurn or any of its Affiliates related to the transactions contemplated by
this Agreement with the SEC pursuant to the Securities Act, or the Exchange Act,
in such form that such statements and the notes thereto can be audited by
Deloitte & Touche LLP (“Quicksilver’s Auditor”).  Quicksilver (x) shall
cooperate with and permit BreitBurn to reasonably participate in the preparation
of the Special Financial Statements and (y) shall provide BreitBurn and its
representatives with reasonable access to the personnel of Quicksilver and its
Affiliates who engage in the preparation of the Special Financial Statements.
 
(b)  Quicksilver shall execute and deliver or cause to be executed and delivered
to Quicksilver’s Auditor such representation letters, in form and substance
customary for representation letters provided to external audit firms by
management of Quicksilver (if the financial statements are the subject of an
audit or are the subject of a review pursuant to Statement of Accounting
Standards 100 (Interim Financial Information)), as may be reasonably requested
by Quicksilver’s Auditor, with respect to the Special Financial
Statements.  BreitBurn agrees that (i) to the extent any such representation
letter is delivered by Quicksilver’s management, or on its behalf, BreitBurn
shall indemnify and hold harmless Quicksilver’s management and provide a defense
for Quicksilver’s management (INCLUDING, IN EACH CASE, WITH RESPECT TO THEIR OWN
NEGLIGENCE) with regard to the execution, delivery or any other action related
to the provision of such representation letters to the same
-64-

--------------------------------------------------------------------------------


extent as any executive officer or director of BreitBurn would be indemnified
had they performed such action; (ii) BreitBurn shall provide a customary
representation letter to Quicksilver’s Auditor, if reasonably requested; and
(iii) BreitBurn’s existing outside auditors shall provide a customary
representation letter to Quicksilver’s Auditor, if reasonably requested.
 
(c)  Quicksilver has engaged Quicksilver’s Auditor to perform an audit of the
Special Financial Statements and shall use commercially reasonable efforts to
cause Quicksilver’s Auditor to issue unqualified opinions with respect to the
Special Financial Statements (the Special Financial Statements and related audit
opinions being hereinafter referred to as the “Audited Special Financial
Statements”) and provide its written consent for the use of its audit reports
with respect to the Special Financial Statements in reports, registration
statements or other documents filed by BreitBurn or any of its Affiliates under
the Exchange Act or the Securities Act, as needed.  BreitBurn shall reimburse
Quicksilver for all fees charged by Quicksilver’s Auditor with respect to the
preparation and delivery by Quicksilver’s Auditor to BreitBurn of the Audited
Special Financial Statements and any other fees charged by Quicksilver’s Auditor
to facilitate BreitBurn’s ongoing compliance with SEC rules and
regulations.  Quicksilver shall take all reasonable action as may be necessary
to facilitate the completion of such audit and delivery of the Audited Special
Financial Statements to BreitBurn or any of its Affiliates as soon as reasonably
practicable, but no later than the Closing Date.  BreitBurn shall reimburse
Quicksilver for all reasonable costs and expenses incurred by Quicksilver in
complying with this Section 6.15.
 
Section 6.16  Operatorship.  Within ten (10) Business Days after execution of
this Agreement, Quicksilver shall send notices to all co-owners of the QRI
Assets that it currently operates indicating that it is resigning as operator
contingent upon and effective at Closing, and nominating and recommending
BreitBurn (or, at BreitBurn’s request, BreitBurn’s designated Affiliate under
Section 11.3) as successor operator, subject to and in reliance on BreitBurn’s
representations, warranties, covenants and agreements in this Section
6.16.  Quicksilver will, upon BreitBurn’s request, assist BreitBurn in its
efforts to succeed Quicksilver as operator of the applicable QRI Assets, but
without being obligated to pay any consideration or waive or release any right
or privilege as part of such assistance.  BreitBurn shall promptly, following
Closing, file all appropriate forms, and declarations or bonds with federal and
state agencies relative to its assumption of operatorship if BreitBurn elects to
assume operatorship.  For all Quicksilver-operated QRI Assets for which
BreitBurn wishes to assume operatorship, Quicksilver, subject to compliance with
all applicable operating agreements, shall execute and deliver to BreitBurn at
Closing and BreitBurn shall promptly file all the appropriate forms with the
applicable regulatory agency transferring operatorship of such QRI Assets to
BreitBurn.  BreitBurn represents and warrants to, and covenants and agrees with
Quicksilver, that BreitBurn (or any Affiliate of BreitBurn that BreitBurn
requests be nominated and recommended as successor operator pursuant to this
Section 6.16), as applicable, is qualified and has the operational capability to
succeed Quicksilver as operator and conduct operations to at least the same
standard as Quicksilver in accordance with the terms of the applicable operating
agreement (or before assuming such operatorship will be so qualified and have
such operational capacity).
 
Section 6.17  Cash Items.  After Closing, all proceeds, accounts receivable,
notes receivable, income, revenues, monies and other items included in or
attributable to the Excluded Assets and all other Excluded Assets shall belong
to and be paid over to Quicksilver, and all
-65-

--------------------------------------------------------------------------------


proceeds, accounts receivable, notes receivable, income, revenues, monies and
other items included in or attributable to the QRI Assets with respect to any
period of time after the Effective Time shall belong to and be paid over to
BreitBurn, subject, in each case, to the adjustments provided in Sections 2.5(c)
and 2.6.
 
Section 6.18  Standstill.  Each Party agrees that, so long as the other Party is
not in material breach of the terms of this Agreement, such Party will not, and
will cause each of its Affiliates and their respective officers, directors,
managers, partners, employees, agents or representatives (including any
financial or legal advisors or other representatives) not to, directly or
indirectly, (a) solicit, initiate or facilitate (by way of furnishing
information) any inquiries or proposals regarding any transaction involving, or
in any way relating to, the sale of the Acquired Companies and/or the sale of
all or substantially all of the Acquired Assets other than the transactions
contemplated by this Agreement (a “Competing Transaction”), (b) participate in
discussions or negotiations regarding, or furnish to any Person any information
in connection with, a Competing Transaction, or (c) enter into any agreement
regarding any Competing Transaction.
 
Section 6.19  Release.  On or before Closing, Quicksilver shall cause (a) the
Acquired Companies to be released from any obligations in respect of the
Disclosed Contracts listed in item 1 and item 2 of Schedule 4.8 and (b) any
Liens encumbering any of the Interests that secure the payment of Long Term Debt
or any other indebtedness for borrowed money to be released.
 
Section 6.20  Quicksilver Lock-Up.  Without the prior written consent of
BreitBurn, Quicksilver agrees that it will not effect a sale or distribution of
any of the Common Units comprising the Equity Consideration prior to the first
anniversary of the Closing Date (the “Lock-Up Date”).  From and after the
Lock-Up Date and until eighteen (18) months after the Closing Date, Quicksilver
may sell up to fifty percent (50%) of the Common Units comprising the Equity
Consideration.  Quicksilver shall be free to sell all or any portion of the
Common Units comprising the Equity Consideration after eighteen (18) months from
the Closing Date.  Notwithstanding the prohibitions in this Section 6.20,
Quicksilver may at any time: (a) transfer the Common Units comprising the Equity
Consideration to an Affiliate of Quicksilver (provided that such Affiliate
agrees to the restrictions in this Section 6.20); and (b) pledge or grant a
security interest in the Common Units comprising the Equity Consideration
(provided such pledgee agrees to the restrictions in this Section 6.20), and any
pledgee of such Common Units shall be permitted to transfer the Common Units in
connection with any exercise of its rights against Quicksilver or any of its
Affiliates (provided that the transferee agrees to the restrictions in this
Section 6.20).
 
Section 6.21  Redemption Prohibition.  BreitBurn shall not, and shall cause its
Affiliates (including BreitBurn Parent) not to, repurchase or redeem Common
Units or take any other action that would cause Quicksilver to own fifty percent
(50%) or more of the outstanding limited partner interests of BreitBurn Parent.
 
Section 6.22  Consent.  BreitBurn shall obtain the consent required pursuant to
the document listed under item 1 of Schedule 5.4(a).

 
-66-

--------------------------------------------------------------------------------


Section 6.23  End User Contracts.  
 
(a)  If any of the Contracts provide for the sale of Hydrocarbons by Quicksilver
or any of its Affiliates to a Person who is using such Hydrocarbons rather than
acting as a reseller or marketer of such Hydrocarbons (the “End User
Contracts”), then the following provisions of this Section 6.23 shall apply.
 
(b)  Quicksilver and BreitBurn shall use commercially reasonable efforts to
identify all End User Contracts within twenty five (25) days after the date of
this Agreement.  Each Party shall notify the other of those Contracts which it
has identified as End User Contracts.
 
(c)  Breitburn may notify Quicksilver of its election to include any one or more
of the End User Contracts identified and notified by either Party pursuant to
clause (b) above in the Excluded Assets, in which case such End User Contracts
shall be deemed part of the Excluded Assets (the “Subject Contracts”).  The
aforesaid notice shall be given by BreitBurn to Quicksilver within thirty (30)
days after the date of this Agreement.  Any End User Contracts not included in
Excluded Assets pursuant to such notice shall remain part of the Acquired
Assets. If any Subject Contract is held by an Affiliate of Quicksilver, then
such Subject Contract shall be assigned by such Affiliate to Quicksilver, to the
extent such Subject Contract is assignable, prior to the Closing.
 
(d)  As to each Subject Contract, at Closing BreitBurn and Quicksilver shall
enter into an agreement whereby BreitBurn agrees to (i) sell to Quicksilver the
volumes of Hydrocarbons covered by such Subject Contract on the same terms and
conditions that are contained in such Subject Contract; provided, the sales
price to Quicksilver for each MMBtu or other applicable unit of measure shall be
the MMBtu price or other unit price applicable under the Subject Contract less
$0.02 mcfe and (ii) provide everything necessary and perform every action
necessary (other than nomination, scheduling and marketing services that shall
be provided by Quicksilver at its sole cost and expense), including, without
limitation, providing transportation, at BreitBurn’s sole cost and expense, for
Quicksilver to comply in all respects with its obligations under such Subject
Contract.  By way of clarification, BreitBurn shall have the same termination
and non-renewal rights that Quicksilver or its Affiliate have under the Subject
Contract and applicable law.  BreitBurn acknowledges and agrees that Quicksilver
shall have the right to terminate any of the Subject Contracts as provided
therein and shall have no obligation to extend or renew any of the Subject
Contracts.
 
(e)  Following the Closing, BreitBurn may notify Quicksilver of its election to
accept the assignment of any one or more of the Subject Contracts, in which case
Quicksilver shall assign such Subject Contracts to BreitBurn (without recourse,
representation or warranty by Quicksilver but free and clear of any Liens
created by, through or under Quicksilver encumbering such Subject Contracts
other than Permitted Liens), subject to obtaining any required consent from the
counterparty under such Subject Contracts.  Any Subject Contract so assigned by
Quicksilver to BreitBurn pursuant to this Section 6.23(d) shall automatically be
deemed to be an Acquired Asset.
 
-67-

--------------------------------------------------------------------------------


ARTICLE VII
CONDITIONS
 
Section 7.1  Conditions Precedent to Obligations of BreitBurn and
Quicksilver.  The respective obligations of BreitBurn and Quicksilver to
consummate the transactions contemplated by this Agreement are subject to
satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:
 
(a)  No Orders or Actions.  There shall have been no Order of any nature by any
Governmental Entity that is in effect that restrains or prohibits the
consummation of any of the transactions contemplated by this Agreement, and no
Action before any Governmental Entity shall have been instituted or threatened
by any Person which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the
enforceability of this Agreement.
 
(b)  Regulatory Authorizations.  All Permits of any Governmental Entity (other
than any Customary Post-Closing Consents) as are necessary in connection with
the transfer of the Interests to BreitBurn (except where the failure to have
received such Permit would not have a Material Adverse Effect) and the issuance
of Common Units comprising the Equity Consideration to Quicksilver have been
obtained; and all applicable waiting periods specified under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “Hart-Scott Act”) with
respect to the transactions contemplated by this Agreement shall have lapsed or
terminated.
 
Section 7.2  Conditions Precedent to Obligation of Quicksilver.  The obligation
of Quicksilver to consummate the transactions contemplated by this Agreement is
subject to satisfaction or waiver of each of the following conditions:
 
(a)  Representations and Warranties.  BreitBurn’s representations and warranties
made in this Agreement shall be true and correct in all material respects (and
in all respects, in the case of representations and warranties which are
qualified by materiality) as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(disregarding the reference to the date of this Agreement set forth in the
provision immediately before Section 5.1), in which case they shall be true and
correct in all material respects (and in all respect, in the case of
representations and warranties which are qualified by materiality) as of such
earlier date.
 
(b)  Performance of Covenants.  BreitBurn shall have performed and complied in
all material respects with all obligations and covenants required by this
Agreement to be performed by BreitBurn prior to or at Closing.
 
(c)  Officer’s Certificate.  BreitBurn shall have delivered to Quicksilver
certificates signed by authorized officers of BreitBurn, dated as of the Closing
Date, to the effect that the conditions set forth in Section 7.2(a) and Section
7.2(b) have been satisfied.
 
(d)  Listing of Common Units.  The Nasdaq Global Market shall have approved the
Common Units comprising the Equity Consideration for listing, subject only to
official notice of issuance and evidence of satisfactory distribution.
 
-68-

--------------------------------------------------------------------------------


(e)  Tax Opinions.  Breitburn shall have provided to Quicksilver on the Closing
Date a copy of an opinion of counsel addressed to BreitBrun and BreitBurn
Parent, in the form attached as Exhibit G hereto, dated as of the Closing Date,
to the effect that (i) Breitburn Parent is classified as a partnership and
Breitburn is disregarded as an entity separate from Breitburn Parent for United
States federal Tax purposes and (ii) at least 90% of Breitburn Parent’s current
gross income constitutes “qualifying income” within the meaning of Section
7704(d) of the Code.
 
Section 7.3  Conditions Precedent to Obligation of BreitBurn.  The obligation of
BreitBurn to consummate the transactions contemplated by this Agreement is
subject to satisfaction or waiver of each of the following conditions:
 
(a)  Representations and Warranties.  Quicksilver’s representations and
warranties made in this Agreement (i) shall be true and correct in all respects
as to those representations and warranties qualified by the requirement of a
Material Adverse Effect and (ii) as to all representations and warranties not
covered by clause (i) preceding, shall be true and correct in all respects with
the exception of inaccuracies and breaches that individually or in the aggregate
have not resulted in or given rise to, or would reasonably not be expected to
result in or give rise to, a Material Adverse Effect, in each case, on the
Closing Date as though made on the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date (disregarding
the reference to the date of this Agreement set forth in the provision
immediately before Section 3.1 and Section 4.1), in which case as to such
representations and warranties referenced in the immediately preceding provision
shall be deemed to refer to the earlier date referenced in such representation
and warranty) and in each case subject to any supplement or amendment to the
Disclosure Schedules permitted by Section 6.9.
 
(b)  Performance of Covenants.  Quicksilver shall have performed and complied in
all material respects with all obligations and covenants required by this
Agreement to be performed by Quicksilver prior to or at Closing.
 
(c)  Officer’s Certificate.  Quicksilver shall have delivered to BreitBurn a
certificate signed by an authorized officer of Quicksilver, dated as of the
Closing Date, to the effect that the conditions set forth in Section 7.3(a) and
Section 7.3(b) have been satisfied.
 
(d)  Pre-Closing Conversion.  Quicksilver shall have provided documentation
reasonably satisfactory to BreitBurn evidencing that the Conversions shall have
been consummated and are effective under applicable state law.
 
(e)  Audited Special Financial Statements.  Quicksilver shall have delivered to
BreitBurn the Audited Special Financial Statements.
 
ARTICLE VIII
TERMINATION
 
Section 8.1  Termination Events.  This Agreement may be terminated at any time
prior to Closing:
 
(a)  by the mutual written consent of BreitBurn and Quicksilver;
 
-69-

--------------------------------------------------------------------------------


(b)  by either BreitBurn or Quicksilver if Closing has not occurred by the close
of business on December 31, 2007 (provided the Party seeking to terminate this
Agreement is not in material default of any of its representations, warranties,
covenants or agreements under this Agreement), provided, however, that such date
shall be extended to accommodate any cure period specified in Section 8.1(d) or
Section 8.1(e), as applicable;
 
(c)  by Quicksilver or BreitBurn, upon written notice to the other Party, in the
event that the sum of (i) the downward adjustments to the Initial Consideration
for Title Defects in accordance with the provisions of Section 6.12, in the
aggregate, plus (ii) the downward adjustments to the Initial Consideration on
account for Environmental Defects in accordance with the provisions of Section
6.14 equals or exceeds $145,000,000; provided, however, that if BreitBurn and
Quicksilver have not agreed upon the aforesaid downward adjustment in the
Initial Consideration attributable to any Title Defect or Environmental Defect,
then the downward adjustment asserted by BreitBurn for such Title Defect or
Environmental Defect shall be used only for purposes of determining
Quicksilver’s right to terminate under this clause (c);
 
(d)  by BreitBurn, if Quicksilver shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 7.3; provided,
however, that the breaching Party shall first be entitled to ten (10) days’
notice and the opportunity to cure and provided furthermore that the Party
seeking to so terminate not be in breach at such time;
 
(e)  by Quicksilver, if BreitBurn shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 7.2; provided,
however, that the breaching Party shall first be entitled to ten (10) days’
notice and the opportunity to cure and provided furthermore that the Party
seeking to so terminate not be in breach at such time; or
 
(f)  by either BreitBurn or Quicksilver if any Law or Order or rule becomes
final and effective, prohibiting or making illegal the consummation of the
transactions contemplated by this Agreement, upon notification to the
non-terminating Party by the terminating Party.
 
Section 8.2  Effect of Termination.
 
(a)  In the event of any termination of this Agreement as provided in Section
8.1, this Agreement shall forthwith be of no further force and effect and,
except for the obligations regarding the Deposit (under Section 2.2),
BreitBurn’s indemnification obligations under Section 6.4(a)(iii), the Parties’
respective obligations under Section 11.2, and BreitBurn’s obligations under the
Confidentiality Agreement, all of which shall expressly survive the termination
of this Agreement, neither Party shall have any further obligation or liability
to the other with regard to this Agreement, the transactions contemplated
hereby, or the termination hereof except to the limited extent provided in
Section 2.2(b) and Section 8.2(b).
 
-70-

--------------------------------------------------------------------------------


(b)  If all conditions precedent to the obligations of Quicksilver to consummate
the transactions contemplated by this Agreement set forth in Article VII have
been met and this Agreement is terminated prior to Closing pursuant to Section
8.1(d) as a result of (i) Quicksilver’s breach of any of Quicksilver’s
representations and warranties contained in this Agreement or (ii) Quicksilver’s
(A) intentional failure to perform in any material respect any of the covenants
or agreements contained in Section 2.12 (assuming the conditions precedent to
the obligations of Quicksilver to consummate the transactions contemplated by
this Agreement set forth in Article VII have been met), Section 6.2(b), Section
6.15, Section 6.18 or Section 6.19 or (B) intentional failure to perform in any
material respect any remaining material covenants or agreements contained in
this Agreement which failure (that is, a failure referenced in this clause (B))
is designed by Quicksilver to cause one or more of the conditions to Closing set
forth in Article VII not to be met, and the collective failure to perform under
clauses (A) and (B) preceding results in Damages suffered by BreitBurn as a
result of such termination (including any costs resulting from the unwinding or
termination of any hedges or contingent hedges) of $72,500,000 or more, then
notwithstanding anything to the contrary in this Agreement, Breitburn, in
addition to the return of the Deposit, shall be entitled to recover from
Quicksilver an amount equal to the Damages BreitBurn suffers as a result of such
termination (including any costs resulting from the unwinding or termination of
any hedges or contingent hedges; and the Parties acknowledge and agree that any
such costs will constitute direct damages and thus are not covered by
Section 11.13).
 
ARTICLE IX
SURVIVAL; INDEMNIFICATION
 
Section 9.1  Survival.
 
(a)  The representations, warranties, covenants and agreements set forth in this
Agreement shall survive Closing and the delivery of the Asset Assignments, the
Venture Assignments and any other Closing documents; provided, however, that (i)
except as provided in clause (ii) below, and except for representations and
warranties made in Section 4.11 with respect to Taxes, which are addressed in
Article X, the representations and warranties made in Article III and Article IV
and any corresponding representations and warranties made in any certificate
delivered by or on behalf of Quicksilver at Closing pursuant to Section 2.12 (as
well as any indemnification obligations or liabilities therefor) shall only
survive until the date that is nine (9) months following the Closing Date, (ii)
the representations and warranties made in Section 4.13, Section 4.18(d) or in
any certificates or documents relating thereto delivered in connection with this
Agreement shall terminate as of the Closing Date (and Quicksilver shall not have
any indemnification obligations or liabilities therefor), (iii) except as
provided in clause (i) above, the representations and warranties, if any, made
by Quicksilver in any certificates or documents delivered in connection with
this Agreement shall terminate as of the Closing Date (and Quicksilver shall not
have any indemnification obligations or liabilities therefor), (iv) all
covenants and agreements set forth in Section 6.1 (as well as any
indemnification obligations or liabilities therefor) shall only survive until
the date that is nine (9) months following the Closing Date, and (v) all
covenants and agreements of Quicksilver contemplated to be complied with or
performed prior to the Closing (as well as any indemnification obligations or
liabilities therefor) shall only survive until the date that is nine (9) months
following the Closing Date.  The survival
-71-

--------------------------------------------------------------------------------


period set forth above for each representation, warranty, covenant or agreement
is referred to herein as the “Survival Period.”
 
(b)  No Action for Damages or other relief of any kind (including an Action
under Section 9.2(a) or Section 9.3(a)) arising out of or relating to any breach
of representation, warranty, covenant or agreement under this Agreement or in
any certificate or documents delivered in connection with this Agreement may be
brought unless a written notice describing the nature of the Action, the theory
of liability or the nature of the relief sought and the material factual
assertions upon which the Action is based (a “Claim Notice”) is given to the
other Party before the termination of the applicable Survival
Period.  Notwithstanding anything herein to the contrary, a claim for a breach
of any representation, warranty, covenant or agreement that would otherwise
terminate shall continue to survive for any Damages with respect to which a
Claim Notice is given pursuant to this Agreement prior to the end of the
applicable Survival Period, until such claim is finally resolved and all related
Damages are paid, subject to the limitations and restrictions set forth herein,
and any such Claim Notice made as to Damages that may also be recoverable from
third parties or insurance pursued by BreitBurn as contemplated in Section 9.4
below shall nevertheless be valid Damages for purposes of tolling the applicable
Survival Period notwithstanding the pendency of any such potential recoveries.
 
Section 9.2  Indemnification by Quicksilver.
 
(a)  General Indemnity from Quicksilver.  Except as otherwise provided in
Article X and subject to the further provisions hereof, if Closing occurs, then
upon, from and after Closing Quicksilver shall DEFEND, INDEMNIFY AND HOLD
HARMLESS BreitBurn, the Acquired Companies and their respective successors and
permitted assigns and their respective shareholders, members, partners (general
and limited), officers, directors, managers, employees (other than the Business
Employees and any other employee of Quicksilver relating to the QRI Assets),
agents and representatives and each of their heirs, executors, successors and
assigns (collectively, the “BreitBurn Indemnified Parties”), from and against
and in respect of any and all Damages, which arise out of (i) any breach of any
of the representations and warranties (other than those which do not survive the
Closing as stated in Section 9.1(a)) made in Article III, Article IV (other than
representations and warranties made in Section 4.11 with respect to Taxes, which
are addressed in Article X), or any corresponding representations and warranties
made in any certificate delivered by or on behalf of Quicksilver at Closing
pursuant to Section 2.12, (ii) any breach of any of the covenants of Quicksilver
in this Agreement, or (iii) the Retained Liabilities.
 
(b)  Limitations on Quicksilver’s Indemnity Obligations.  The obligation to
indemnify BreitBurn Indemnified Parties set forth in Section 9.2(a) shall be
subject to each of the following limitations:
 
(i)  Quicksilver’s indemnification obligations under Section 9.2(a)(i) as to
breach of a particular representation or warranty shall terminate upon
expiration of the respective Survival Period, except as set forth in
Section 9.1(b).
 
-72-

--------------------------------------------------------------------------------


(ii)  Excluding the Retained Liabilities, any individual indemnification claim
for Damages asserted by BreitBurn or any other BreitBurn Indemnified Parties
under this Section 9.2 must equal or exceed the sum of $1,000,000 (“De Minimis
BreitBurn Losses”); and any such individual indemnification claim for Damages
asserted by BreitBurn or any BreitBurn Indemnified Parties that does not meet or
exceed the De Minimis BreitBurn Losses shall be excluded in their entirety, and
Quicksilver, shall have no liability hereunder to BreitBurn or any other
BreitBurn Indemnified Parties for any such individual indemnification claim for
Damages that does not meet or exceed the De Minimis BreitBurn Losses;
 
(iii)  To the extent that BreitBurn or BreitBurn Indemnified Parties timely and
properly assert indemnification claims for Damages which individually meet or
exceed the De Minimis BreitBurn Losses (each, a “Material Claim”, and,
collectively, the “Material Claims”), Quicksilver shall have no indemnification,
reimbursement or payment obligations for any Damages pursuant to this Section
9.2, unless and until, and then only to the extent, the cumulative aggregate
amount of all Material Claims exceed $45,000,000 (“Quicksilver’s Deductible”),
after which point, Quicksilver shall only be liable for the amount by which such
Material Claims exceed Quicksilver’s Deductible, subject to the further
limitations set forth in Sections 9.2(b)(iv) and Section 9.2(b)(v); provided,
the preceding provisions of this subsection (iii) shall not apply to Retained
Liabilities.
 
(iv)  The limitations described in Section 1.3 above; and
 
(v)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT BUT
SUBJECT TO SECTION 8.2(b), QUICKSILVER’S AGGREGATE LIABILITY TO BREITBURN AND
ANY BREITBURN INDEMNIFIED PARTIES FOR ALL ACTIONS OR DAMAGES UNDER OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITH
RESPECT TO THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE IX OR ANY
APPLICABLE PROVISIONS OF ARTICLE X, OR ANY BREACH BY QUICKSILVER OF THIS
AGREEMENT, SHALL NOT EXCEED AN AMOUNT EQUAL TO (i) $145,000,000 LESS (ii) THE
AGGREGATE AMOUNT OF ALL DOWNWARD ADJUSTMENTS TO THE INITIAL CONSIDERATION FOR
TITLE DEFECTS AND ENVIRONMENTAL DEFECTS IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 6.12 AND 6.14 (THE “AGGREGATE INDEMNITY CAP”); AND ANY CLAIMS, ACTIONS
OR DAMAGES OF ANY KIND WHATSOEVER IN EXCESS OF THE AGGREGATE INDEMNITY CAP ARE
HEREBY WAIVED AND RELEASED BY BREITBURN AND ALL OTHER BREITBURN INDEMNIFIED
PARTIES IN ALL RESPECTS (AND BREITBURN SHALL INDEMNIFY, DEFEND AND HOLD
QUICKSILVER AND THE OTHER QUICKSILVER INDEMNIFIED
-73-

--------------------------------------------------------------------------------


 
PARTIES HARMLESS FROM AND AGAINST ANY SUCH CLAIMS, ACTIONS OR DAMAGES IN EXCESS
OF SUCH AGGREGATE INDEMNITY CAP), IN EACH CASE, REGARDLESS OF THE SOLE, JOINT,
CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY
KIND OF QUICKSILVER, BREITBURN, THE TRANSFERRED COMPANIES, OR ANY OTHER PARTY OR
PERSON.
 
(c)  Survival; Exclusive Remedy.  The indemnities provided in this Section 9.2
and Article X shall survive Closing, as contemplated in Section 9.1.  Except as
provided in Article X or in Section 11.13, the indemnity provided in this
Section 9.2 shall be the sole and exclusive remedy of BreitBurn and any other
BreitBurn Indemnified Parties from and after Closing against Quicksilver, at
Law, in equity or otherwise, relating to this Agreement (including, without
limitation, any alleged breach hereof) or the transactions contemplated hereby.
 
(d)  Claim Procedure.  BreitBurn shall give Quicksilver prompt written notice of
any third party Action or other Damages claims which may give rise to any
indemnity obligation under this Section 9.2, together with the estimated amount
of such Action or Damages, and Quicksilver shall have the right to assume the
defense of any such Action through counsel of its own choosing, by so notifying
BreitBurn within sixty (60) days of receipt of BreitBurn’s written notice;
provided, however, that Quicksilver’s counsel shall be reasonably satisfactory
to BreitBurn.  Failure to give prompt notice shall not affect the
indemnification obligations hereunder in the absence of actual prejudice.  If
BreitBurn desires to participate in, but not control, any such defense assumed
by Quicksilver, it may do so at its sole cost and expense.  If Quicksilver
declines to assume any such defense, it shall be liable for all reasonable costs
and expenses of defending such Action incurred by BreitBurn, including
reasonable fees and disbursements of counsel in the event it is ultimately
determined that Quicksilver is liable for such Action pursuant to the terms of
this Agreement.  If Quicksilver has assumed any such defense, but thereafter
Quicksilver has failed to diligently maintain such defense, then BreitBurn shall
give Quicksilver written notice thereof and, if Quicksilver does not take
reasonable action to remedy such failure within thirty (30) days after receipt,
then BreitBurn may assume such defense and Quicksilver shall continue to be
liable for all reasonable costs and expenses incurred in defending such actions,
provided that BreitBurn thereafter diligently maintains such defense and is
commercially reasonable (given the size and nature of the claim involved) in the
manner of defense and the costs and expenses incurred.  Quicksilver shall not,
without the written consent of a BreitBurn Indemnified Party, settle any Action
or claim against such BreitBurn Indemnified Party or consent to the entry of any
judgment with respect thereto that (i) does not result in a final resolution of
the BreitBurn Indemnified Party’s liability with respect to such Action or claim
(including, in the case of a settlement, an unconditional written release of the
BreitBurn Indemnified Party from all further liability in respect of such Action
or claim) or (ii) would result in the imposition of a consent order, injunction
or decree which would materially and adversely restrict the future activity or
conduct of the BreitBurn Indemnified Party, other than conduct which violates a
Law.
 
-74-

--------------------------------------------------------------------------------


Section 9.3  Indemnification by BreitBurn.
 
(a)  General Indemnity from BreitBurn; Assumed Liabilities.  Upon, from and
after Closing, BreitBurn shall DEFEND, INDEMNIFY AND HOLD HARMLESS Quicksilver,
its respective successors and permitted assigns and their respective
shareholders, members, partners (general and limited), officers, directors,
managers, employees, agents and representatives and each of their heirs,
executors, successors and assigns (collectively, the “Quicksilver Indemnified
Parties”), from and against and in respect of any and all Damages arising out of
(i) any breach of any of the representations and warranties made in Article V,
or any corresponding representations and warranties made in any certificate
delivered by or on behalf of BreitBurn at Closing pursuant to Section 2.11,
(ii) any breach of any of the covenants of BreitBurn in this Agreement,
(iii) any Assumed Liabilities, (iv) any Transferred Company Liabilities, (v) any
of the Subject Contracts or any other contract ancillary thereto and (vi)
BreitBurn’s failure to perform under any of the agreements to be entered into
between BreitBurn and Quicksilver pursuant to Section 6.23(d), IN EACH CASE,
REGARDLESS OF THE SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE,
PASSIVE OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (OTHER THAN THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT RELATING TO QUICKSILVER’S OBLIGATIONS TO
PROVIDE NOMINATION, SCHEDULING AND MARKETING SERVICES WITH RESPECT TO THE
SUBJECT CONTRACTS), STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY
KIND OF QUICKSILVER, BREITBURN, THE TRANSFERRED COMPANIES, OR ANY OTHER PARTY OR
PERSON.
 
(b)  Environmental Indemnity and Release.  Notwithstanding anything herein to
the contrary, in addition to the indemnities set forth in Section 9.3(a),
effective as of Closing, BreitBurn and its successors and assigns hereby assume,
agree to be responsible for and pay on a current basis, and agree to DEFEND,
INDEMNIFY, HOLD HARMLESS AND FOREVER RELEASE the Quicksilver Indemnified Parties
from and against any and all Actions or Damages arising from, based upon,
related to or associated with any Environmental Liabilities or other
environmental matter related or attributable to the Acquired Assets, or assets
or properties of any of the Transferred Companies, regardless of whether such
Actions or Damages arose prior to, on or after the Effective Time, whether known
or unknown, including, without limitation, the presence, disposal or release of
any Hazardous Material or other material of any kind in, on or under the
Acquired Assets, properties or assets of any Transferred Companies or other
property (whether neighboring or otherwise) and including any liability of any
Quicksilver Indemnified Party with respect to the Acquired Assets, or assets or
properties of any Transferred Companies, under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601
et. seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et. seq.), the Clean Water Act (33 U.S.C. §§ 466 et. seq.), the Safe Drinking
Water Act (14 U.S.C. §§ 1401-1450), the Hazardous Materials Transportation Act
(49 U.S.C. §§ 1801 et. seq.), the Toxic Substance Control Act (15 U.S.C. §§
2601-2629), the Clean Air Act (42 U.S.C. § 7401 et. seq.), as amended, and the
Clean Air Act Amendments of 1990, and all other federal, state and local
Environmental Laws, IN EACH CASE, REGARDLESS OF THE SOLE, JOINT, CONCURRENT,
COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY KIND OF
QUICKSILVER,
-75-

--------------------------------------------------------------------------------


BREITBURN, THE TRANSFERRED COMPANIES, OR ANY OTHER PARTY OR PERSON.  EFFECTIVE
AS OF CLOSING, BREITBURN, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
WAIVES AND RELEASES ANY AND ALL RIGHTS AND REMEDIES WHICH IT MAY HAVE UNDER
ENVIRONMENTAL LAWS AGAINST QUICKSILVER OR ANY QUICKSILVER INDEMNIFIED PARTY
REGARDING ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL LIABILITIES, WHETHER FOR
CONTRIBUTION, INDEMNITY OR OTHERWISE, REGARDLESS OF THE FAULT OR NEGLIGENCE OF
QUICKSILVER OR ANY QUICKSILVER INDEMNIFIED PARTY, INCLUDING STRICT OR STATUTORY
LIABILITY OF QUICKSILVER OR ANY QUICKSILVER INDEMNIFIED PARTY UNDER ANY
APPLICABLE LAW.
 
(c)  Claim Procedures.  Quicksilver shall give BreitBurn prompt written notice
of any third party Action or other Damages claims which may give rise to any
indemnity obligation under this Section 9.3, together with the estimated amount
of such Action or Damage, and BreitBurn shall have the right to assume the
defense of any such Action through counsel of its own choosing, by so notifying
Quicksilver within sixty (60) days of receipt of Quicksilver’s written notice;
provided, however, that BreitBurn’s counsel shall be reasonably satisfactory to
Quicksilver.  Failure to give prompt notice shall not affect the indemnification
obligations hereunder in the absence of actual prejudice.  If Quicksilver
desires to participate in any such defense assumed by BreitBurn it may do so at
its sole cost and expense.  If BreitBurn declines to assume any such defense, it
shall be liable for all reasonable costs and expenses of defending such Action
incurred by Quicksilver, including reasonable fees and disbursements of counsel
in the event it is ultimately determined that BreitBurn is liable for such
Action pursuant to the terms of this Agreement.  If BreitBurn has assumed any
such defense, but thereafter BreitBurn has failed to diligently maintain such
defense, then Quicksilver shall give BreitBurn written notice thereof and, if
BreitBurn does not take reasonable action to remedy such failure within thirty
(30) days after receipt, then Quicksilver may assume such defense and BreitBurn
shall continue to be liable for all reasonable costs and expenses incurred in
defending such actions, provided that Quicksilver diligently maintains such
defense and is commercially reasonable (given the size and nature of the claim
involved) in the manner of defense and the costs and expenses
incurred.  BreitBurn shall not, without the written consent of a Quicksilver
Indemnified Party, settle any Action or claim against such Quicksilver
Indemnified Party or consent to the entry of any judgment with respect thereto
that (i) does not result in a final resolution of the Quicksilver Indemnified
Party’s liability with respect to such Action or claim (including, in the case
of a settlement, an unconditional written release of the Quicksilver Indemnified
Party from all further liability in respect of such Action or claim) or (ii)
would result in the imposition of a consent order, injunction or decree which
would materially and adversely restrict the future activity or conduct of the
Quicksilver Indemnified Party, other than conduct which violates a Law.
 
Section 9.4  Other Indemnification Matters and Limitations.
 
(a)  The amount of any Damages for which indemnification is provided under this
Article IX shall be computed net of any (i) insurance or other proceeds received
by the indemnified party in connection with such Damages (net of any collection
costs, and excluding the proceeds of any insurance policy issued or underwritten
by the indemnified party or its
-76-

--------------------------------------------------------------------------------


Affiliates), (ii) any Tax credits or other Tax benefits received by the
indemnified party in connection with such Damages.
 
(b)  Each indemnified party agrees that it shall pursue in good faith claims
under any applicable insurance policies (excluding any insurance policy issued
or underwritten by the indemnified person or its Affiliates) and against other
third parties (other than its Affiliates) who may be responsible for Damages.
 
(c)  Notwithstanding anything to the contrary contained in this Agreement, the
Parties agree that the indemnification provisions set forth in this Agreement
shall not apply to any Damages to the extent such Damages are accounted for in
the calculations of the adjustments set forth in Article II.
 
Section 9.5  Materiality Exclusion.  Notwithstanding anything to the contrary
contained in this Agreement, for the purposes of determining if after the
Closing there has been a breach of any representation or warranty hereunder and
the amount of the Damages in respect thereof, the representations and warranties
shall, for purposes of this Article IX, be read without giving effect to any
materiality, Material Adverse Effect or qualification with a similar meaning
contained or incorporated directly or indirectly in such representation or
warranty.
 
ARTICLE X
TAX MATTERS
 
Section 10.1  Preparation and Filing of Tax Returns.
 
(a)  To the extent permitted by Law or administrative practice the taxable year
of each Acquired Company (which, for purposes of this Article X, includes Terra
Pipeline Company) that includes the Closing Date shall be treated as closing on
(and including) the Closing Date.
 
(b)  For purposes of determining the Taxes attributable to a Pre-Closing Tax
Period:  (i) in the case of Taxes that are either (x) based upon or related to
income or receipts or (y) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible), shall be
deemed equal to the amount which would be payable if the taxable period ended on
and included the Closing Date and (ii) in the case of Taxes imposed on a
periodic basis or otherwise measured by the level of any item, deemed to be the
amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), multiplied by a fraction the numerator of which is the number
of days in the Pre-Closing Tax Period and the denominator of which is the number
of days in the entire taxable period.
 
(c)  Except as provided in Section 10.3 and Section 10.7, as between BreitBurn
and its Affiliates and Quicksilver and its Affiliates, Quicksilver and its
Affiliates shall be responsible and indemnify BreitBurn for the payment of (i)
100% of any and all Taxes due from or with respect to the Acquired Companies for
any Pre-Closing Tax Period, including any Tax liability that arises as a result
of the Conversions, under Treasury Regulation section 1.1502-6 or any analogous
state, local or foreign law or regulation, or pursuant to a Tax sharing or
indemnification agreement or arrangement, (ii) any Taxes attributable to the
transfer of the
-77-

--------------------------------------------------------------------------------


Interests by Quicksilver to BreitBurn pursuant to this Agreement, (iii) any
liability for Taxes imposed on BreitBurn, its Affiliates (including the Acquired
Companies), or the direct or indirect owners of their respective equity
interests as a result of a breach of the representations set forth in Section
4.11, (iv) 5.5385% of any and all Taxes due from WCGP for any Pre-Closing Tax
Period, and (v) any liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ and accountants’ fees and
expenses) arising out of or incident to the imposition, assessment or assertion
of any liabilities described in (i), (ii), (iii) or (iv), including those
incurred in the contest in good faith in appropriate proceedings relating to the
imposition, assessment or assertion of such liabilities, in each case incurred
or suffered by BreitBurn, any of its Affiliates (including the Acquired
Companies) after the Closing Date.
 
(d)  Quicksilver shall ensure that (i) all items of income, gain, loss,
deduction and credit (“Tax Items”) of the Acquired Companies that are required
to be included in the consolidated federal income Tax Returns (and the state
income Tax Returns of any state that permits consolidated, combined or unitary
income Tax Returns, if any) of the Quicksilver Group are so included therein,
(ii) any such Tax Returns that include Tax Items of the Acquired Companies are
timely filed with the appropriate Taxing Authorities, and (iv) all such Taxes
owed with respect to such Tax Items (whether or not shown on any such Tax
Return) are timely paid.
 
(e)  For all Tax Returns of each of the Acquired Companies covering periods
ending on or prior to the Closing Date that are filed after the Closing Date and
are not described in paragraph (d) above, BreitBurn shall cause such Tax Returns
to be prepared in a manner consistent with practices followed in prior years,
except as otherwise required by Law.  BreitBurn shall cause to be included in
each such Tax Return all Tax Items required to be included therein, and shall
furnish a copy of each such Tax Return to Quicksilver at least fifteen (15) days
prior to the due date (including extensions) for filing such Tax Return, along
with a statement setting forth (i) for the Acquired Companies, the amount of the
Taxes shown to be due on such Tax Return and (ii) for WCGP, 5.5385% of the
amount of the Taxes shown to be due on such Tax Return.  BreitBurn shall permit
Quicksilver to review and comment on such Tax Returns and shall make such
revisions to such Tax Returns as reasonably requested by Quicksilver not later
than three (3) days prior to the due date (including extensions) of such Tax
Return.  Quicksilver shall deliver to BreitBurn the amount shown on such
statement no later than three days prior to the due date (including extensions)
for filing such Tax Return but only to the extent that such amount has not been
given effect in the calculations of the Initial Consideration adjustment set
forth in Section 2.1(b).  BreitBurn shall timely file or cause the Acquired
Companies to timely file such Tax Returns and pay all Taxes due with respect to
such Tax Returns.  Quicksilver shall be entitled to any refund of Taxes due with
respect to any Pre-Closing Period, and BreitBurn shall pay over to Quicksilver
any such refund, within fifteen (15) days after receipt thereof net of any Taxes
or costs resulting from the receipt of such refund.  Tax items of each of the
Acquired Companies shall be apportioned for all income Tax purposes by closing
the books of each of the Acquired Companies at the end of the Closing Date.
 
(f)  With respect to any Tax Return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to a Acquired Company, BreitBurn shall
cause such Tax Return to be prepared in a manner consistent with practices
followed in prior years, except as otherwise
-78-

--------------------------------------------------------------------------------


required by Law, shall cause to be included in such Tax Return all Tax Items
required to be included therein, and at least fifteen (15) days prior to the due
date (including extensions) of such Tax Return shall furnish a copy of such Tax
Return to Quicksilver along with a statement setting forth the amount of Taxes
attributable to the Pre-Closing Tax Period.  BreitBurn shall permit Quicksilver
to review and comment on such Tax Returns and make such revisions to such Tax
Returns as reasonably requested by Quicksilver not later than three (3) days
prior to the due date (including extensions) of such Tax Return.  No later than
three days prior to the due date (including extensions) of (i) any such Tax
Return for the Acquired Companies, Quicksilver shall deliver to BreitBurn the
amount, if any, of the unpaid Taxes attributable to the Pre-Closing Tax Period
and (ii) any such Tax Return for WCGP, Quicksilver shall deliver to BreitBurn
5.5385% of the amount, if any, of the unpaid Taxes attributable to the
Pre-Closing Period, in each case, only to the extent that such amount has not
been given effect in the calculations of the adjustment set forth in
Section 2.1(b).  BreitBurn shall timely file or cause the Acquired Companies to
timely file such Tax Returns and pay all Taxes due with respect to such Tax
Return.  Any Tax refunds that are received by BreitBurn or the Acquired
Companies that relate to Tax periods or portions thereof ending on or before the
Closing Date shall be for the account of Quicksilver, and BreitBurn shall pay
over to Quicksilver any such refund, or appropriate portion thereof, net of any
Taxes or costs resulting from the receipt of such refund, within 15 days after
receipt thereof.
 
(g)  Except as may be required by Law, no amended Tax Return shall be filed, and
no change in any Tax accounting method or Tax election shall be made by, on
behalf of, or with respect to a Acquired Company, for any Pre-Closing Tax Period
without the consent of Quicksilver, which may be withheld in Quicksilver’s
reasonable discretion.
 
(h)  BreitBurn and Quicksilver agree to provide such assistance as may
reasonably be requested by the other Party in connection with the preparation of
any Tax Return, any Action or other examination by any Taxing Authority or any
Action relating to liability for Taxes, and each will retain and provide the
requesting Party with any records or information which may be relevant to such
return, audit or examination, proceedings or determination.  Any information
obtained pursuant to this Section 10.1 or pursuant to any other Section hereof
providing for the sharing of information relating to or review of any Tax Return
or other schedule relating to Taxes shall be kept confidential.
 
(i)  BreitBurn and Quicksilver will preserve and retain all schedules, work
papers and other documents relating to any Tax Returns of the Acquired Companies
or to any claims, audits or other proceeding affecting the Acquired Companies
until the expiration of the statute of limitations (including extensions)
applicable to the taxable period to which such documents relate or until the
final determination of any controversy with respect to such taxable period, and
until the final determination of any payments that may be required with respect
to such taxable period under this Agreement.
-79-

--------------------------------------------------------------------------------


Section 10.2  Tax Treatment of Payments.  Except as required by Law, the Parties
shall treat any indemnification payment or adjustment to the Initial
Consideration made pursuant to this Agreement as an adjustment to the Final
Consideration for Tax purposes.
 
Section 10.3  Transfer Taxes.  All Transfer Taxes incurred in connection with
this Agreement, the contribution of the Interests and the transactions
contemplated hereby shall be borne solely by BreitBurn.  The Party with primary
responsibility under applicable Law shall file, to the extent required by
applicable Law, all necessary Tax Returns and other documentation with respect
to such Transfer Taxes.  For purposes of this Agreement, “Transfer Taxes” shall
mean transfer, documentary, sales, use, goods and services, registration, stamp
duty, gross receipts, excise, transfer and conveyance and other similar Taxes,
duties, fees or charges (including all applicable real estate transfer taxes),
together with any interest thereon, penalties, fines, costs, fees, additions to
Tax or additional amounts with respect thereto.
 
Section 10.4  Allocation of Consideration.  The Initial Consideration, as
adjusted by the other provisions of Article II or Section 6.12 or 6.13 and any
indemnification payments, plus the amount of the Acquired Company Liabilities
(the “Total Consideration”), shall be allocated among the QRI Assets and the
assets and properties of the Acquired Companies (collectively with the QRI
Assets, the “Contributed Assets”) in accordance with Section 1060 of the Code
and the Treasury regulations thereunder (and any similar provision of state,
local or foreign Law, as appropriate) (the “Consideration
Allocation”).  BreitBurn and Quicksilver agree that the unadjusted Total
Consideration shall be allocated among the Contributed Assets in accordance with
the principles of Section 1060 of the Code and the Treasury Regulations, as set
forth in Exhibit D of this Agreement (individually, a “Tax Allocated Value”, and
collectively, the “Tax Allocated Values”).  Prior to Closing, the Parties shall
prepare a mutually agreed schedule setting forth any necessary adjustments to
the Tax Allocated Values, based upon the Closing Date Consideration (the
“Closing Consideration Allocation Schedule”).  Any post-Closing adjustments with
respect to the consideration for the Contributed Assets shall be treated as
adjustments to the Consideration Allocation, which shall be made in accordance
with Section 1060 of the Code and the Treasury Regulations thereunder (and any
similar provision of state, local or foreign Law, as appropriate).  Quicksilver
and BreitBurn shall report the transactions contemplated by this Agreement in a
manner consistent with the Consideration Allocation, such as reporting of asset
values and other items for purposes of all federal, state, and local Tax
Returns, including without limitation, Internal Revenue Service
Form 8594.  Quicksilver and BreitBurn shall not take any position in any Tax
Return, Tax proceeding or Tax audit that is inconsistent with the Consideration
Allocation, except as required by Law; provided, however, that neither BreitBurn
nor Quicksilver shall be unreasonably impeded in its ability to settle any Tax
audit or other Action related to Taxes.
 
Section 10.5  Tax Treatment of Transaction.  Before the Closing Date, each of
Terra, GTG, Mercury and Terra Pipeline Company will merge into a newly-formed,
single-member limited liability company (collectively, the “Conversions”), with
the result that each of the Acquired Companies will be disregarded as an entity
separate from Quicksilver for United States federal Tax purposes (and state,
local, and foreign Tax purposes where applicable).  Accordingly, as a result of
each of the Acquired Companies being disregarded as an entity separate from
Quicksilver and BreitBurn being disregarded as an entity separate from BreitBurn
Parent for United States federal Tax purposes (and state, local, and foreign Tax
purposes where
-80-

--------------------------------------------------------------------------------


applicable), the Parties intend for the transfer of the QRI Assets and the
equity interests in the Acquired Companies by Quicksilver to BreitBurn pursuant
to this Agreement to be treated for United States federal income Tax purposes
(and state, local, and foreign Tax purposes where applicable) as the
contribution by Quicksilver to BreitBurn Parent of the Contributed Assets,
subject to the Acquired Company Liabilities, in exchange for the Cash
Consideration and the Equity Consideration (the “Tax Construct”).  The Parties
acknowledge and agree that the Tax Construct will be treated in part as a sale
for purposes of Section 707 of the Code, and for purposes of determining the
portion of the Total Consideration treated as sale consideration and the portion
of the Contributed Assets treated as being sold for purposes of Section 707 of
the Code, the Parties agree to treat and report for United States federal income
Tax purposes (and state, local, and foreign Tax purposes where applicable) a
portion of the Cash Consideration as a reimbursement of “capital expenditures,”
within the meaning of Treasury Regulations section 1.707-4(d), to the extent
Quicksilver provides documentation adequate to support such treatment.
 
Section 10.6  BreitBurn’s Tax Indemnity.  Notwithstanding any provision of this
Agreement to the contrary, including any provision in Section 10.1(c) and
Article IX, as between Quicksilver and its Affiliates and BreitBurn and its
Affiliates, BreitBurn and its Affiliates shall be responsible and indemnify
Quicksilver for (i) any liability for Taxes imposed on and losses suffered by
Quicksilver and its Affiliates as a result of a breach of the representations
set forth in Section 5.12, and (ii) any liabilities, costs, expenses (including,
without limitation, reasonable expenses of investigation and attorneys’ and
accountants’ fees and expenses) arising out of or incident to the imposition,
assessment or assertion of any Tax or loss described in clause (i), including
those incurred in the contest in good faith in appropriate proceedings relating
to the imposition, assessment or assertion of such Tax, in each case incurred or
suffered by Quicksilver or any of its Affiliates after the Closing Date.
 
Section 10.7  Tax Sharing Agreements.  All Tax sharing or similar Contracts with
respect to or involving any of the Acquired Companies shall be terminated as of
the Closing Date and, after the Closing Date, none of such companies shall be
bound thereby or have any liability thereunder (whether relating to any
pre-Closing or post-Closing period).
 
Section 10.8  Conflict.  In the event of a conflict between the provisions of
this Article X and any other provisions of this Agreement, this Article X shall
control.
 
Section 10.9  Procedures Relating to Indemnification of Tax Claims.
 
(a)  If a claim shall be made by any Taxing Authority, for which Quicksilver is
or may be liable pursuant to this Agreement, BreitBurn shall notify Quicksilver
in writing within ten (10) Business Days of receipt by BreitBurn of notice of
such claim (a “Tax Claim”).  Failure to give prompt notice shall not affect the
indemnification obligations hereunder in the absence of actual material
prejudice.
 
(b)  With respect to any Tax Claim, Quicksilver, at Quicksilver’s expense, shall
control all proceedings taken in connection with such Tax Claim (including
selection of counsel), and BreitBurn shall execute or cause to be executed
powers of attorney or other documents necessary to enable Quicksilver to take
all actions that do not materially adversely affect BreitBurn or its Affiliates,
or the Acquired Companies, or the direct or indirect owners of
-81-

--------------------------------------------------------------------------------


their respective equity interests.  Quicksilver shall permit BreitBurn to
participate in (but not control) such proceedings through counsel chosen by
BreitBurn (but the fees and expenses of such counsel shall be paid by
BreitBurn).  Quicksilver may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any Taxing
Authority with respect to such Tax Claim, and may initiate any claim for refund,
file any amended return, or take any other action which is deemed appropriate by
Quicksilver with respect to such Tax Claim, provided such actions do not
materially adversely affect BreitBurn or its Affiliates, the Acquired Companies,
or the direct or indirect owners of their respective equity
interests.  Notwithstanding the foregoing, Quicksilver and BreitBurn shall
jointly control all proceedings in connection with any Tax Claim relating solely
to Taxes for a taxable period beginning before the Closing Date and ending after
the Closing Date, and shall jointly bear and pay costs and expenses related to
such proceedings.  No party shall settle a Tax Claim relating solely to Taxes of
the Acquired Companies or WCGP for a Pre-Closing Tax Period or a taxable period
beginning before the Closing Date and ending after the Closing Date without the
other party’s prior written consent (which consent may not be unreasonably
withheld, conditioned or delayed).
 
Section 10.10  Like Kind Exchange.  Any Party may elect to structure the
assignment and conveyance of the portion of the QRI Assets for which the Cash
Consideration is treated as having been paid as part of a like-kind exchange
under Section 1031 of the Code.  The parties agree to cooperate with one another
with respect to the like-kind exchange and to execute all documents, conveyances
and other instruments necessary to effectuate an exchange.  The Party requesting
a like-kind exchange shall bear all costs and expenses and liability associated
therewith.  
 
Section 10.11  Consents.  If either Saginaw or TWPP does not currently have in
effect a Section 754 Election, Quicksilver shall use commercially reasonable
efforts to obtain any required consents from the partners of Saginaw and TWPP,
as applicable, to authorize Saginaw and TWPP to make a Section 754 Election that
will be effective on the Closing Date (the “Section 754 Consents”); provided
that Quicksilver shall not be obligated to pay any consideration or waive or
release any right or privilege as part of such efforts.
 
-82-

--------------------------------------------------------------------------------


Section 10.12  Survival.  Notwithstanding anything to the contrary in this
Agreement, all representations, warranties, covenants, agreements and
indemnities relating to Taxes contained in this Agreement (and any certificates
or documents relating thereto delivered in connection with this Agreement) shall
survive the Closing and shall not terminate until the date that is sixty (60)
days after the expiration of the applicable statute of limitations, including
extensions thereof, with respect to such Tax matter.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1  Notices.  All communications provided for hereunder shall be in
writing and shall be deemed to be given when delivered in person or by private
courier with receipt, when sent by facsimile and received, or when delivered by
United States mail, first-class, registered or certified, return receipt
requested, with postage paid and,
 
If to BreitBurn:
 
BreitBurn Operating L.P.
515 S. Flower Street, Ste. 4800
Los Angeles, CA 90071
Attention:  Halbert S. Washburn, Co-CEO
Facsimile:  213-225-5916


and


BreitBurn Operating L.P.
515 S. Flower Street, Ste. 4800
Los Angeles, CA 90071
Attention:  Gregory C. Brown, Executive Vice-President and General Counsel
Facsimile:  213-225-5916


with a copy (which shall not itself constitute notice) to:
 
Vinson & Elkins LLP
First City Tower
1001 Fannin Street, Suite 2300
Houston, TX  77002-6760
Attention:  Rell Tipton
Facsimile:  713-615-5553
 
If to Quicksilver:
 
Quicksilver Resources Inc.
777 West Rosedale St.
Fort Worth, TX  76104
Attention:  John C. Cirone, Senior Vice President and General Counsel
Facsimile:  817-665-5021
 
with a copy (which shall not itself constitute notice) to:
 
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX  77010
Attention:  Deborah A. Gitomer
Facsimile:  713-651-5246
 
or to such other address as any such Party shall designate by written notice to
the other Party.
 
Section 11.2  Expenses.  Quicksilver and BreitBurn shall each pay their
respective expenses (such as legal, investment banker and accounting fees)
incurred in connection with the origination, negotiation, execution and
performance of this Agreement, provided, however, that BreitBurn shall pay all
Transfer Taxes, as provided under Section 10.3, and BreitBurn shall be solely
responsible for any filing fees under the Hart-Scott Act, as provided in Section
6.2(b).
 
-83-

--------------------------------------------------------------------------------


Section 11.3  Non-Assignability.  This Agreement shall inure to the benefit of
and be binding on the Parties and their respective successors and permitted
assigns.  This Agreement shall not be assigned by any Party without the express
prior written consent of the other Party, in its sole discretion, and any
attempted assignment, without such consent, shall be null and void.  In no event
shall any assignment or transfer hereunder serve to release or discharge the
assigning Party from any of its duties and obligations hereunder, unless
expressly released, in writing, by the non-assigning Party.  Notwithstanding the
foregoing, BreitBurn may designate one or more of its Affiliates as the party to
whom title to all or any part of the Interests will be conveyed, assigned and
transferred at the Closing; provided, however, such designation and the transfer
of title to such designee shall not serve to release or discharge BreitBurn from
any of its duties and obligations hereunder.
 
Section 11.4  Amendment; Waiver.  Except as otherwise provided in Section 6.9,
this Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by each of the Parties hereto.  No waiver by any
Party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the Party so waiving.  Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein, and in any documents
delivered or to be delivered pursuant to this Agreement and in connection with
Closing hereunder.  The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
Section 11.5  No Third Party Beneficiaries.  Except to the extent a third party
is expressly given rights herein, including in Article IX, this Agreement is not
intended, nor shall it be deemed, construed or interpreted, to confer upon any
Person not a Party (or a successor and assign permitted herein) any rights or
remedies hereunder.  Each BreitBurn Indemnified Party and each Quicksilver
Indemnified Party is a third party beneficiary to the extent of the indemnity,
defense and hold harmless obligations owed to such Person under Article IX;
provided, however, that any claim to be indemnified, defended or held harmless
hereunder on behalf of a BreitBurn Indemnified Party or a Quicksilver
Indemnified Party must be made and administered by a Party to this Agreement or
its successors or permitted assigns.  Quicksilver shall not have any direct
liability or obligation to any Quicksilver Indemnified Party under this
Agreement or be liable to any Quicksilver Indemnified Party for any election or
non-election or any act or failure to act under or in regard to any term of this
Agreement, and BreitBurn shall not have any direct liability or obligation to
any BreitBurn Indemnified Party under this Agreement or be liable to any
BreitBurn Indemnified Party for any election or non-election or any act or
failure to act under or in regard to any term of this Agreement.
 
Section 11.6  Governing Law.  This Agreement and the rights and duties of the
Parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of Texas (excluding any conflict of laws rule or principle
that might refer the governance or construction of this Agreement to the law of
another jurisdiction), other than matters dealing with the ownership of real
property or interests therein, which shall be governed by the laws of the state
where such property is located.
 
-84-

--------------------------------------------------------------------------------


Section 11.7  Consent to Jurisdiction.  Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Northern District of Texas, Dallas Division, located in Dallas, Texas, or if
such court does not have jurisdiction, then any Texas State or Federal Court
sitting in the State of Texas, for the purposes of any Action arising out of
this Agreement or any transaction contemplated hereby.  Each of the Parties
hereto further agrees that service of any process, summons, notice or document
by U.S. registered mail to such Party’s respective address set forth in Section
11.1 shall be effective service of process for any Action in Texas with respect
to any matters to which it has submitted to jurisdiction as set forth above in
the immediately preceding sentence.  Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any Action
arising out of this Agreement or the transactions contemplated hereby in the
United States District Court for the for the Northern District of Texas, Dallas
Division, located in Dallas, Texas, or if such court does not have jurisdiction,
then any Texas State or Federal Court sitting in the State of Texas, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Action brought in any such court has been
brought in an inconvenient forum.
 
Section 11.8  Entire Agreement.  This Agreement and the schedules and exhibits
hereto and the Confidentiality Agreement sets forth the entire understanding of
the Parties with respect to the subject matter hereof and supersede and replace
all prior agreements between the Parties related to the subject matter hereof,
whether oral or written.
 
Section 11.9  Severability.  If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
 
Section 11.10  Counterparts.  This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.
 
Section 11.11  Further Assurances.  Upon request from time to time, Quicksilver
and BreitBurn shall execute and/or cause to be executed and delivered such other
documents and instruments and shall do such other acts that may be reasonably
necessary or desirable, to consummate the transactions contemplated hereby and
to carry out the intent of this Agreement.
 
Section 11.12  Schedules and Exhibits.  All exhibits and schedules hereto are
hereby incorporated by reference and made a part of this
Agreement.  Notwithstanding anything to the contrary contained in this Agreement
or in any Disclosure Schedule, any information disclosed in any Disclosure
Schedule, to the extent that a reasonable Person would consider such information
to have been disclosed as an exception to a representation or warranty clearly
enough so as to be responsive in respect of another representation and warranty
for which such information was not disclosed separately, shall be deemed to be
disclosed with respect hereto.  Certain information set forth in the Disclosure
Schedules is included solely for informational purposes and may not be required
to be disclosed pursuant to this Agreement.  The disclosure of any information
shall not be deemed to be an acknowledgment that such information is required to
be disclosed in connection with the representations and warranties made or that
it is material, and such information shall not be deemed to establish a standard
of materiality.
 
-85-

--------------------------------------------------------------------------------


Section 11.13  Specific Performance; Limitation on Damages.  The Parties agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof and that the Parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or in equity.  IN NO EVENT, HOWEVER, SHALL ANY PARTY AND/OR
ITS AFFILIATES BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT OR PUNITIVE
DAMAGES CLAIMED BY A PARTY HERETO OR ANY BREITBURN INDEMNIFIED PARTIES OR
QUICKSILVER INDEMNIFIED PARTIES ARISING FROM OR RELATING TO (A) ANY ACTIONS FOR
INDEMNIFICATION UNDER ARTICLE IX OR ARTICLE X, (B) ANY ACTIONS RELATING TO ANY
BREACH BY A PARTY IN THE EVENT OF A TERMINATION OF THIS AGREEMENT PURSUANT TO
ARTICLE VIII, OR (C) ANY OTHER BREACH OR ALLEGED BREACH OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BAR RECOVERY BY ONE PARTY
AGAINST ANOTHER PARTY FOR INDEMNIFIED DAMAGES HEREUNDER TO THE EXTENT SUCH
DAMAGES ARE OWED BY THE CLAIMING PARTY TO AN UNAFFILIATED THIRD PARTY (WHICH
SHALL NOT INCLUDE ANY BREITBURN INDEMNIFIED PARTIES, QUICKSILVER INDEMNIFIED
PARTIES, ANY OF THEIR RESPECTIVE AFFILIATES, AND ANY OF THE TRANSFERRED
COMPANIES).
 
Section 11.14  Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
Section 11.15  Time.  Time is of the essence in the performance of this
Agreement in all respects.
 
Section 11.16  No Further Representations; Disclaimers.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
INTERESTS ARE BEING SOLD AND TRANSFERRED “AS IS, WHERE IS,” AND QUICKSILVER IS
NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED, CONCERNING SUCH INTERESTS, THE ACQUIRED ASSETS, THE ACQUIRED
COMPANIES OR WCGP, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXPRESSLY EXCLUDED AND DISCLAIMED.  IN ADDITION, WITHOUT LIMITING THE GENERALITY
OF THE PRIOR SENTENCE, QUICKSILVER MAKES NO, AND
-86-

--------------------------------------------------------------------------------


EXPRESSLY HEREIN ALSO DISCLAIMS, ANY REPRESENTATION OR WARRANTY REGARDING THE
FUTURE FINANCIAL PERFORMANCE OF THE ACQUIRED ASSETS, THE ACQUIRED COMPANIES OR
WCGP OR THEIR RESPECTIVE ASSETS, AND QUICKSILVER ALSO EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY REGARDING ANY BUSINESS OR FINANCIAL PROJECTIONS MADE
AVAILABLE TO BREITBURN REGARDING THE ACQUIRED ASSETS, THE ACQUIRED COMPANIES OR
WCGP, THE BUSINESS OR THE INTERESTS.  NONE OF QUICKSILVER OR ITS REPRESENTATIVES
SHALL HAVE OR BE SUBJECT TO ANY LIABILITY TO BREITBURN RESULTING FROM THE
DISTRIBUTION TO BREITBURN, OR BREITBURN’S USE OF, ANY INFORMATION WITH RESPECT
TO THE BUSINESS AND ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO
BREITBURN IN MANAGEMENT PRESENTATIONS OR IN ANY OTHER FORM IN EXPECTATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
Section 11.17  Confidentiality.  At the Closing Quicksilver and BreitBurn shall
take (or cause to be taken) such actions as are necessary to terminate the
Confidentiality Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 
 
QUICKSILVER RESOURCES INC.,
a Delaware corporation
 
By:    /s/ Glenn Darden
    Glenn Darden
                                    President and Chief Executive Officer
 
BREITBURN OPERATING L.P.,
a Delaware limited partnership

 
By: BreitBurn Operating GP, LLC,
a Delaware limited liability company,
its General Partner
 
By:  /s/ Randall H. Breitenbach
Name:  Randall H. Breitenbach
Title:  Co-Chief Executive Officer
 
 
 
 
 
Signature Page to Contribution Agreement